


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).








AMENDED AND RESTATED INVENTORY INTERMEDIATION AGREEMENT
between
J. ARON & COMPANY
and
PBF HOLDING COMPANY LLC and PAULSBORO REFINING COMPANY LLC
Dated as of May 29, 2015








--------------------------------------------------------------------------------




Table of Contents
Page
1.DEFINITIONS & CONSTRUCTION1
2.TERM & EARLY TERMINATION    21
3.SALE OF INITIAL INVENTORY AND REPURCHASE OF ENDING INVENTORY    25
4.TARGET PRODUCT INVENTORY LEVELS; APPLICABLE SPREADS    31
5.ADDITIONAL INCLUDED LOCATIONS    36
6.PRODUCT SALES & REPORTING    37
7.PRODUCT SPECIFICATIONS, QUALITY & BLENDING    40
8.TITLE, RISK OF LOSS & CUSTODY    41
9.STORAGE    42
10.CERTAIN REPRESENTATIONS    47
11.WARRANTIES    48
12.PRICING & PAYMENT    48
13.FINANCIAL INFORMATION; NOTIFICATIONS; CREDIT SUPPORT    51
14.TAXES    54
15.INSURANCE    55
16.FORCE MAJEURE    56
17.REPRESENTATIONS, WARRANTIES & COVENANTS    57
18.TERMINATION EVENTS, DEFAULT & EARLY TERMINATION    61
19.INDEMNIFICATION & CLAIMS    69
20.LIMITATION ON DAMAGES    70
21.INFORMATION & INSPECTION RIGHTS    71
22.GOVERNING LAW & DISPUTES    72

i

--------------------------------------------------------------------------------

Table of Contents
(cont’d)
Page

23.ASSIGNMENT    75
24.NOTICES    76
25.NATURE OF THE TRANSACTION & RELATIONSHIP OF THE PARTIES    76
26.CONFIDENTIALITY    77
27.CHANGE IN LAW    77
28.MISCELLANEOUS    78


Schedules
Schedule A – Products List
Schedule B – Tank List
Schedule C – Product Benchmarks
Schedule D – Measurement Procedures
Schedule E – Maximum and Minimum Inventories
Schedule F – Roll Procedures
Schedule G – Monthly True-Up Amounts
Schedule H – [Reserved]
Schedule I – Settlement Dates
Schedule J – Differentials
Schedule K – Notices
Schedule L – FIFO Balance Final Settlements
Schedule M – Specified Unwind Costs and Inventory Internediation Roll Fees
Example Calculation
Schedule N – Deferral Adjustment Determination Procedures
Schedule O – Reference Contract Change Procedures
Schedule P – Certain Additional Procedures for Reference Contract Changes






--------------------------------------------------------------------------------

Table of Contents
(cont’d)
Page

Exhibits
Exhibit 1 – Step-in Bill of Sale
Exhibit 2 – Step-out Bill of Sale
Exhibit 3 – Daily and End of Month Inventory Report






--------------------------------------------------------------------------------




AMENDED AND RESTATED INVENTORY INTERMEDIATION AGREEMENT
This Amended and Restated Inventory Intermediation Agreement entered into on May
29, 2015, and effective as provided in Section 2 below, is between (i) J. Aron &
Company, a New York general partnership whose principal place of business is
located at 200 West Street, New York, NY 10282 (“Aron”), and (ii) PBF Holding
Company LLC (“PBFH”) and, jointly and severally with its wholly-owned
subsidiary, Paulsboro Refining Company LLC, both Delaware limited liability
companies who have a place of business located at One Sylvan Way, 2nd Floor,
Parsippany, NJ 07054-3887 (“PRCLLC” and collectively with PBFH, “PRC”) (each of
Aron and PRC are referred to individually as a “Party” or collectively as the
“Parties”).
WHEREAS, PRC owns and operates a refinery located in Paulsboro, NJ (the
“Refinery”) that processes and refines crude oil and other petroleum feedstocks
to produce refined products;
WHEREAS, the Parties originally entered into an Inventory Intermediation
Agreement, dated as of June 26, 2013, providing for (i) PRC sell to Aron, and
Aron purchase from PRC (and thereafter that Aron sell to PRC, and PRC purchase
from Aron), the refined products specified on Schedule A (the “Products”) and
(ii) PRC to provide to Aron, and Aron to accept from PRC, certain Services
associated with the above-referenced purchases and sales of Products, in each
case upon the terms and conditions set forth therein (as from time to time
amended prior to the date hereof, the “Original Agreement”); and
WHEREAS, the Parties wish to make further amendments to and extend the term of
the Original Agreement by amending and restating the Original Agreement in its
entirety as hereinafter set forth herein;
NOW, THEREFORE, in consideration of the premises and the conditions, terms and
agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Aron and PRC hereby agree
that the Original Agreement is hereby amended and restated in its entirety as of
the date hereof as follows:




--------------------------------------------------------------------------------




1.
DEFINITIONS & CONSTRUCTION

1.1
Definitions. For purposes of this Agreement, including the foregoing recitals,
the following terms shall have the meanings indicated below.

“AAA” has the meaning given in Section 22.4.
“AAA Rules” has the meaning given in Section 22.4.
“Acceptable Credit Support” means (i) cash collateral in U.S. Dollars, (ii) a
letter of credit issued by an Acceptable Letter of Credit Issuer or (iii) any
other cash collateral or credit support reasonably acceptable to Aron.
“Acceptable Letter of Credit Issuer” means a major U.S. commercial bank or a
U.S. branch of a foreign bank which, at all times: (i) (a) satisfies all
regulatory capital requirements applicable to it (including any individual
regulatory capital requirements); (b) is “well capitalized” within the meaning
of Section 38 of the Federal Deposit Insurance Act, as amended, or any successor
statute, and any applicable regulations thereunder; and (c) has a senior
unsecured credit rating of at least “A-” (or its then-current equivalent) by
Standard & Poor’s Ratings Service (or any successor rating agency thereto) and
at least “A3” (or its then-current equivalent) by Moody’s Investors Service,
Inc. (or any successor rating agency thereto); or (ii) is otherwise reasonably
acceptable to the Parties.
“Accepted Industry Practice” means those practices, methods, specifications and
standards of safety and performance, as the same may be changed from time to
time, as are commonly used in the operation and maintenance of refineries
similar to the Refinery. “Accepted Industry Practice” contemplates the exercise
of that degree of skill, care, diligence, prudence and foresight that would
reasonably and ordinarily be expected under similar circumstances in the
refining industry in the same type of undertaking under the same or similar
circumstances. “Accepted Industry Practice” does not necessarily mean one
particular practice, method, specification or standard in all cases, but is
instead intended to encompass a broad range of acceptable practices, methods,
specifications and standards.
“Actual Initial Inventory” has the meaning specified in Section 3.4.
“Actual Initial Inventory Purchase Price” has the meaning specified in
Section 3.5.
“Actual Maximum Step-in Value” means the sum of, for each Product Group, the
product of (i) the Actual Step-in Product Benchmark and (ii) the Maximum
Inventory for such Product Group.
“Actual Setup Fee” has the meaning specified in Section 3.7.1.

2

--------------------------------------------------------------------------------




“Actual Step-in Product Benchmark” has the meaning specified in the definition
of “Product Benchmarks.”
“Actual Step-out Inventory” has the meaning specified in Section 3.8.3.
“Actual Step-out Inventory Purchase Price” has the meaning specified in Section
3.8.2.
“Actual Step-out Product Benchmark” has the meaning specified in the definition
of “Product Benchmarks.”
“Additional Termination Event” means any of the events or circumstances
specified as such in Section 18.2.
“Adversely Affected Party” has the meaning specified in Section 27.1.
“Affected Party” has the meaning specified in Section 18.2.
“Affiliate” means, in relation to either Party, any person controlled, directly
or indirectly, by such Party, any person that controls, directly or indirectly,
such Party, or any person, directly or indirectly, under common control with
such Party. For purposes of this definition, “control” of any person or Party
means ownership of a majority of the issued shares or voting power or control in
fact of the person or Party.
“Aggregate Monthly Product True-Up Amount” has the meaning set forth on Schedule
G.
“Agreement” or “this Agreement” means this Amended and Restated Inventory
Intermediation Agreement and all Exhibits and Schedules hereto, which are
incorporated herein, as may be amended, modified or supplemented from time to
time in accordance with the terms hereof.
“Ancillary Costs” means all actual costs and expenses incurred as a result of
the purchase, sale, storage, receipt, delivery, handling, loading, discharge,
movement and blending of Products at the Refinery, the Tanks or any other
Included Location pursuant to the terms and conditions of this Agreement, and
all Taxes and charges imposed by any Governmental Authority on such costs and
expenses. Notwithstanding the foregoing or any other terms or conditions in this
Agreement or any other Transaction Document to the contrary, “Ancillary Costs”
shall not include (i) Aron’s hedging costs, including those arising out of or
related to the Aron Hedges, in connection with this Agreement or the
transactions contemplated hereby (but such exclusion shall not affect the manner
in which Specified Unwind Costs are otherwise addressed under the express terms
and conditions of Section 3.8 or Section 18), (ii) any costs and expenses of any
Independent Inspector or auditor used by Aron, (iii) either Party’s insurance
expenses and (iv) any Excluded Taxes.
“API” means the American Petroleum Institute.

3

--------------------------------------------------------------------------------




“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, directive, judgment, policy, decree
or any judicial or administrative interpretations thereof, (ii) any agreement,
concession or arrangement with any Governmental Authority and (iii) any license,
permit or compliance requirement, including under any Environmental Law, in each
case as may be applicable to either Party or either Party’s performance under
this Agreement.
“Applicable Margin” has the meaning specified in the Fee Letter.
“Aron” has the meaning specified in the recitals hereto.
“Aron Hedges” means any transactions entered into by Aron with any person other
than PRC or any of its Affiliates from time to time, including to hedge Aron’s
exposure resulting from this Agreement, the Related Agreement or the Transaction
Documents and Aron’s rights and obligations hereunder or thereunder.
“Aron Inventory” means the Products that Aron purchases from PRC under this
Agreement and that Aron owns at the time in question.
“ASTM” means the American Society for Testing and Materials.
“Backup Certificate” has the meaning specified in Section 6.6.
“Bankrupt” means, with respect to a Party or its Guarantor, as the case may be,
or in the case of PRC, PBF, that such person: (i) is dissolved (other than
pursuant to a consolidation, amalgamation or merger); (ii) becomes insolvent or
is unable to pay its debts or fails or admits in writing its inability generally
to pay its debts as they become due; (iii) makes a general assignment,
arrangement or composition with or for the benefit of its creditors; (iv)
institutes or has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation, and such proceeding is not stayed or
dismissed within 30 days; (v) passes a resolution for its winding-up, official
management or liquidation, other than pursuant to a consolidation, amalgamation
or merger; (vi) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for all or substantially all of its assets; (vii) files an
answer or other pleading admitting or failing to contest the allegations of a
petition filed against it in any proceeding of the foregoing nature; (viii)
causes or is subject to any event with respect to it which, under Applicable
Law, has an analogous effect to any of the events specified in clauses (i) to
(vii) (inclusive); or (ix) takes any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any of the foregoing events. The
term “acquiescence,” as used in clause (ix) of this definition, means, as
applicable, the failure to file a petition or motion to vacate or discharge a
judicial order, judgment or decree applicable to any of the foregoing events
within 30 days after entry of the same, or, as to other matters, that the
applicable

4

--------------------------------------------------------------------------------




person’s board of directors (or similar governing body) authorizes the taking of
the actions giving rise to such events.
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101 et.
seq.
“Bridging Agreement” means that certain Bridging Agreement dated as of the date
of the Original Agreement by and between Aron, PBFH, PRCLLC and DCRC.
“Business Day” means a day on which banks are open for general commercial
business in New York, New York; provided, however, that, solely for purposes of
any pricing calculations or other purposes requiring quotes published by the
NYMEX, “Business Day” means any day on which the NYMEX is open for trading.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (i) the adoption or taking into effect of any Applicable Law, (ii)
any change in Applicable Law or in the administration, interpretation or
application thereof by any Governmental Authority or (iii) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority; provided, that, notwithstanding anything
herein to the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder
issued in connection therewith or in implementation thereof and (b) all
requests, rules, guidelines and directives promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities shall not be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, issued or implemented.
“Change in Law Notice” has the meaning specified in Section 27.1.
“Change of Control” shall be deemed to have occurred upon:
(a) PBFH at any time ceases to own, directly or indirectly, 100% of the Equity
Interests of PRCLLC, TRC or DCRC, other than a sale of TRC or DCRC expressly
permitted pursuant to Section 6.06(a) of the Revolving Credit Agreement;
(b) the occurrence of both (A) the consummation of any transaction (including
any merger or consolidation) the result of which is that any “person” (as such
term is used in Section 13(d)(3) of the Exchange Act), other than one or more of
the Permitted Holders, becomes the “beneficial owner” (as such term is defined
in Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly
through one or more intermediaries, of more than 50% of the voting power of the
outstanding Voting Stock of PBFH or any of its direct or indirect parent
companies holding directly or indirectly 100% of the total voting power of the
Voting Stock of PBFH and (B) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of PBFH (together with any new directors

5

--------------------------------------------------------------------------------




whose election to such Board of Directors or whose nomination for election was
approved by a vote of a majority of the members of the Board of Directors of
PBFH, which members comprising such majority are then still in office and were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of PBFH; or
(c) the consummation of a change of control under any Material Indebtedness;
provided, however, that a transaction in which PBFH becomes a Subsidiary of
another Person (other than a Person that is an individual) shall not constitute
a Change in Control if (i) the members of PBFH immediately prior to such
transaction become the “beneficial owner” (as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act), directly or indirectly through one or
more intermediaries, of more than 50% of the voting power of the outstanding
Voting Stock of PBFH or any of its direct or indirect parent companies holding
directly or indirectly 100% of the total voting power of the Voting Stock of
PBFH.
“Commencement Date” means 12:00:01 a.m. EPT on July 2, 2013.
“Commingled Quantities” has the meaning specified in Section 6.4.4.
“Confidential Information” has the meaning specified in Section 26.1.
“Confidentiality Agreement” has the meaning specified in Section 26.1.
“Consequential Steps” has the meaning specified in Section 27.1.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Controlled Investment Affiliate” shall mean, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in PBFH
or other portfolio companies.
“Corresponding Futures” means, *****.
“Credit Agreement” means (i) any present or future material extension of credit
for borrowed money, credit facility, guaranty, loan or indenture to or for PRC,
(ii) any material obligation of PRC (whether present or future, contingent or
otherwise, as principal or surety or otherwise) in respect of borrowed money, or
any guaranty of PRC’s obligations with any bank, financial or lending
institution, bond or note issuer, indenture trustee, guarantor, underwriter or
any other similar person, in each case,

6

--------------------------------------------------------------------------------




in respect of indebtedness for borrowed money in an outstanding amount in excess
of $60,000,000 and (iii) the Revolving Credit Agreement.
“Daily Net Volume” has the meaning specified in Section 12.1.1.
“Daily Report of Inventory Volumes” has the meaning specified in Section 6.3.
“DCRC” means Delaware City Refining Company LLC.
“Default Early Termination Margin” has the meaning specified in the Fee Letter.
“Defaulting Party” has the meaning specified in Section 18.3.
“Designated Affiliate” means, in the case of Aron: Goldman, Sachs & Co; and, in
the case of PRC: PBFH and PBF.
“Differential” means, for each Product Benchmark, the amount added to or
subtracted from the reference pricing source to determine such Product
Benchmark. The Differentials applicable during the Term, as shall be set forth
on Schedule J, may be adjusted from time to time pursuant to Section 4.3.
“Differential Adjustment Amount” has the meaning specified on Schedule N.
“Differential Adjustment Month” means a Scheduled Differential Adjustment Month,
a RC Differential Adjustment Month or an Optional Differential Adjustment Month.
“Early Termination Date” has the meaning specified in Section 18.3.3.
“Early Termination Fee” has the meaning specified in Section 3.8.8.
“Early Termination Margin” has the meaning specified in the Fee Letter.
“Effective Date” has the meaning specified in the Original Agreement.
“Environmental Law” means any law or policy, judicial or administrative
interpretation thereof or any legally binding requirement that governs or
purports to govern the protection of persons, natural resources or the
environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.
“EPA” means the United States Environmental Protection Agency.
“EPT” means Eastern Prevailing Time.

7

--------------------------------------------------------------------------------




“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued hereafter, but excluding debt securities convertible or
exchangeable into such equity.
“Equity Investors” shall mean Sponsor, its Controlled Investment Affiliates
(other than PBFH and its Subsidiaries) and one or more other investors (which
other investors are reasonably satisfactory to Aron).
“Estimated Initial Inventory” has the meaning specified in Section 3.1.
“Estimated Initial Inventory Purchase Price” has the meaning specified in
Section 3.2.
“Estimated Step-in Product Benchmark” has the meaning specified in the
definition of “Product Benchmarks.”
“Estimated Step-out Inventory” has the meaning specified in Section 3.8.2.
“Estimated Step-out Inventory Purchase Price” has the meaning specified in
Section 3.8.2.
“Estimated Step-out Payment Amount” has the meaning specified in Section 3.8.5.
“Estimated Step-out Product Benchmark” has the meaning specified in the
definition of “Product Benchmarks.”
“Event of Default” means any of the events or circumstances specified as such in
Section 18.1.
“Excess Inventory Level” means a Target Product Inventory designated by PRC for
any Product Group as of the last day of any whole or partial month that exceeds
the Maximum Inventory as set forth on Schedule E for such Product Group.
“Excess Quantities” means any quantities of the relevant Product Group that
exceed the Maximum Inventory (as may be adjusted pursuant to Section 6.4) for
such Product Group.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means (i) any tax imposed on or measured by net profits or
gross or net income (excluding, for the avoidance of doubt, any transaction
taxes such as

8

--------------------------------------------------------------------------------




sales, use or similar taxes that are based upon gross revenues received only
from the sale of Products pursuant to the terms and conditions of this
Agreement, except for any Excluded Taxes of the type set forth in clause (ii)),
(ii) any taxes imposed on or measured by gross earnings, gross receipts or
similar taxes that are based upon gross receipts, gross earnings or gross
revenues as set forth in Section 14.3; (iii) any tax measured by capital value
or net worth, whether denominated as franchise taxes, doing business taxes,
capital stock taxes or the like; (iv) business license or franchise taxes or
registration fees; (v) any tax incurred by a Party for activities not required
to be undertaken pursuant to the express terms and conditions of this Agreement;
or (vi) in the case of Aron, any taxes imposed with respect to any transactions
that are not Specified Transactions.
“Excluded Third-Party Inventory” means Product inventory that is located in the
Tanks or at the Refinery as to which a third party that is a non-Affiliate
customer of PRC (including such customer’s successors and assigns) as of the
Effective Date holds a claim or purports to have an ownership interest, whether
directly or as a contractual right.
“Facility” has the meaning specified in Section 9.7.1.
“Fee Letter” means that certain letter agreement between Aron and PBFH, dated of
even date herewith, pursuant to which the Parties have set forth the amounts
relating to certain fees payable hereunder.
“Final Inventory Quantity Report” has the specified in Schedule D.
“Force Majeure Event” means any cause or event reasonably beyond the control of
a Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs, whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group;
accidents at, closing of or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of or explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have avoided or overcome.
“Governmental Authority” means any federal, state or local governmental body,
agency, instrumentality, authority or person established or controlled by a

9

--------------------------------------------------------------------------------




government or subdivision thereof, including any legislative, administrative or
judicial body or any person purporting to act therefor, port authority or any
stock or commodity exchange or similar self-regulatory body or supervisory
authority having appropriate jurisdiction.
“Guarantor” means, as to PRC, each of TRC and DCRC, and as to Aron, The Goldman
Sachs Group, Inc.
“Guaranty” means as to PRC, that certain Guaranty Agreement dated as of the
Effective Date made by TRC and DCRC in favor of Aron, and as to Aron, that
certain Guaranty dated as of the Effective Date made by The Goldman Sachs Group,
Inc. in favor of PBFH and PRCLLC.
“Hazardous Substances” means any explosive or radioactive substances or wastes
and any toxic or hazardous substances, materials, wastes, contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances defined or listed as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances” (or
similarly identified), regulated under or forming the basis for liability under
any applicable Environmental Law.
“ICE” means the U.S. and European futures exchanges operated by ICE Futures
U.S., Inc. and ICE Futures Europe.
“Included Locations” means (i) the Tanks and (ii) any other storage location
that the Parties hereafter mutually agree shall be an Included Location pursuant
to Section 4.6.
“Indemnified Party” has the meaning specified in Section 19.3.
“Indemnifying Party” has the meaning specified in Section 19.3.
“Independent Inspector” means a U.S. Customs & Border Protection bonded,
ISO-accredited, independent person acceptable to both Parties that performs
sampling, quality analysis and quantity determinations of the Products purchased
by a Party under this Agreement.
“Initial Inventory” means, for each Product Group, the total volumes of Products
in such Product Group located in situ in the Included Locations to be sold by
PRC to Aron pursuant to this Agreement as of the Commencement Date (but not
including any then-existing Excluded Third-Party Inventory or Excess
Quantities).
“Initial Purchase True-Up Date” has the meaning specified in Section 3.6.
“Initial Term” has the meaning specified in Section 2.1.

10

--------------------------------------------------------------------------------




“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Effective Date by and among Aron, UBS AG, Stamford Branch, PBFH, DCRC,
PRCLLC, TRC and the other parties thereto.
“Interim Net Payment Amount” has the meaning specified in Section 12.1.2.
“Inventory Intermediation Roll Fee” has the meaning specified on Schedule G.
“Inventory Volumes” has the meaning specified in Section 6.3.
“Liabilities” means any and all claims, demands, suits, losses, expenses,
damages, charges, fines, penalties, assessments, interest and costs of any kind
(including reasonable out-of-pocket, documented attorneys’ fees, court costs and
other disbursements), causes of action and liabilities of every type and
character, including personal injury or death to any person or loss or damage to
any personal or real property, and any liabilities directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any liabilities with respect to
Environmental Laws.
“LIBOR” means, as of the date of any determination, the London Interbank Offered
Rate for three-month U.S. dollar deposits appearing on Page 3750 of the Telerate
screen (or any successor page) at approximately 11:00 a.m. (London time). If
such rate does not appear on Page 3750 of the Telerate screen (or otherwise on
such screen or its successor), LIBOR shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
the Parties, acting reasonably, select. LIBOR shall be established on the last
Business Day of a calendar quarter and shall be in effect for the following
three months in the next calendar quarter.
“Lien” means any lien, pledge, mortgage, claim, charge, encumbrance or other
security interest of any nature whatsoever that, in each case, secures any
obligation of any person or any other agreement or arrangement having a
substantially similar effect.
“Material Adverse Change” means, (i) as to PRC or its Guarantor, that Aron shall
have reasonable grounds for insecurity with respect to PRC’s ability to perform
all of its current and future obligations (whether actual or contingent) under
this Agreement or the other Transaction Documents or its Guarantor’s ability to
perform all of its current and future obligations (whether actual or contingent)
under its Guaranty and (ii) as to Aron or its Guarantor, *****; provided,
however, that none of the following shall constitute a “Material Adverse
Change”: any condition, circumstance, event, change or effect or combination
thereof (1) arising from or relating to changes of laws that are not specific to
the business of PRC or its Guarantor or Aron or its Guarantor, as applicable or
markets in which PRC or its Guarantor or Aron or its Guarantor, as applicable,
operates; (2) arising from or relating to the transactions contemplated by this
Agreement or the taking of any action in

11

--------------------------------------------------------------------------------




accordance with this Agreement; (3) arising from or relating to changes in
economic, political or regulatory conditions generally affecting the U.S.
economy as a whole, except to the extent such change has a disproportionate
effect on PRC or its Guarantor or Aron or its Guarantor, as applicable, relative
to other industry participants; (4) arising from or relating to changes in
financial, banking or securities markets generally affecting the U.S. economy as
a whole (including any disruption of any of the foregoing markets, any change in
currency exchange rates, any decline in the price of any security or any market
index and any increased cost of capital or pricing related to any financing),
except to the extent such change has a disproportionate effect on PRC or its
Guarantor or Aron or its Guarantor, as applicable, relative to other industry
participants; and (5) arising from or relating to, or effects of, any seasonal
fluctuations in the business of PRC or its Guarantor or Aron or its Guarantor,
as applicable, except to the extent such change has a disproportionate effect on
PRC or its Guarantor or Aron or its Guarantor, as applicable, relative to other
industry participants.
“Material Indebtedness” shall have the meaning specified in the Revolving Credit
Agreement.
“Maximum Inventory” means, for each Product Group, the aggregate number of
barrels indicated on Schedule E (except as otherwise provided in Section 6.4).
“Minimum Inventory” means, for each Product Group, the aggregate number of
barrels indicated on Schedule E.
“Monthly Average Daily Product Inventory” means, for each Product Group during
any whole or partial month, the average of the Inventory Volumes for each day in
such whole or partial month; provided that if the average so determined is less
than the applicable Minimum Inventory for such Product Group, the Monthly
Average Daily Product Inventory for such Product Group shall be deemed to be
equal to the Minimum Inventory for such Product Group.
“Monthly Ending Product Inventory” means the aggregate volume of each Product
Group, subject to any Maximum Inventory as applicable hereunder, owned by Aron
and held in the Included Locations at 11:59:59 p.m. EPT on the last day of each
whole or partial month during the Term, as determined by PRC as of such time
pursuant to Section 6.3 with regard to the Products in the Included Locations,
such aggregate volume being the volume of the Aron Inventory as of such time.
“Monthly Product Benchmark” has the meaning specified in the definition of
“Product Benchmarks.”
“Monthly True-Up Payment” has the meaning specified in Section 12.5.

12

--------------------------------------------------------------------------------




“Monthly True-Up Statement” means a statement showing the net Monthly True-Up
Payment for the associated month, together with appropriate supporting
documentation.
“MSCG” means Morgan Stanley Capital Group Inc. (or one of its Affiliates or its
other designee).
“Non-Affected Party” has the meaning specified in Section 27.1.
“Non-Performing Party” means either the Affected Party or the Defaulting Party.
“NYMEX” means the New York Mercantile Exchange.
“Optional Differential Adjustment Month” has the meaning specified in 4.3.3.
“Outside Activities” has the meaning specified in Section 17.4.
“Party” and “Parties” have the meanings specified in the recitals hereto.
“Payment Direction Letter” means that certain letter agreement dated as of the
Effective Date regarding “Payment Direction Instruction Regarding Inventory Sale
Agreement” by and among PBFH, MSCG and Aron.
“PBF” means PBF Energy Inc.
“PBFH” has the meaning specified in the recitals hereto.
“Performing Party” has the meaning specified in Section 18.3.
“Permitted Holders” shall mean each of (i) the Equity Investors and (ii) current
and former members of management of PBFH (or its direct or indirect parent
companies) who hold of Equity Interests of PBFH (or any of its direct or
indirect parent companies) and (iii) any group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor provision) of
which any of the foregoing are members; provided, that, in the case of such
group and without giving effect to the existence of such group or any other
group, such Equity Investors and members of management, collectively, have
beneficial ownership of more than 50% of the total voting power of the Voting
Stock of PBFH or any of its direct or indirect parent companies. For purposes of
this definition, a person shall not be deemed to have beneficial ownership of
Equity Interests subject to a stock purchase agreement, merger agreement or
similar agreement until the consummation of the transactions contemplated by
such agreement.
“PRC” has the meaning specified in the recitals hereto.
“PRCLLC” has the meaning specified in the recitals hereto.

13

--------------------------------------------------------------------------------




“Product Benchmarks” means, for each Product Group, the pricing benchmarks (in
each case comprised of a price based on a reference pricing source, plus or
minus a Differential (if any) set forth with respect to each applicable Product
Benchmark on Schedule J) listed on and determined in accordance with Schedule C,
which consist of: the benchmark to be used for purposes of Section 3.2 (the
“Estimated Step-in Product Benchmark”), the benchmark to be used for purposes of
Section 3.5 and the definition of “Actual Maximum Step-in Value” (the “Actual
Step-in Product Benchmark”), the benchmark to be used for purposes of Section
12.1.1(i)(2) (the “Weekly Product Benchmark”), the benchmark to be used for
purposes of Schedule G (the “Monthly Product Benchmark”), the benchmark to be
used for purposes of Section 3.8.2(i) (the “Estimated Step-out Product
Benchmark”) and the benchmark to be used for purposes of Section 3.8.2(iii) (the
“Actual Step-out Product Benchmark”).
“Product Group” means each of the “Product Groups” specified with respect to
each applicable Product on Schedule A.
“Production Week” has the meaning specified on Schedule C.
“Products” has the meaning specified in the recitals hereto.
“RC Change Adjustment” has the meaning specified in Schedule P.


“RC Differential Adjustment Month” means any month during which a Reference
Contract Change is to be effected with respect to one or more Product Groups.
“Receiving Party” has the meaning specified in Section 18.1.5.
“Reference Contract” means, with respect to each Product Group, the futures
contract that is used in calculating the Product Benchmarks for such Product
Group as listed on Schedule C.
“Reference Contract Change” has the meaning specified in Section 4.5.1.


“Refinery” has the meaning specified in the recitals hereto.
“Related Agreement” means the Amended and Restated Inventory Intermediation
Agreement dated as of the date hereof by and among DCRC, PBFH and Aron (as the
same may be amended, restated, supplemented or otherwise modified from time to
time).
“Renewal Term” has the meaning specified in Section 2.2.
“Representatives” means a Party’s or any of its Affiliates’ directors, officers,
employees, personnel, auditors, consultants, banks, financial advisors or legal
advisors; provided that in no event shall (i) PRC or any of its Affiliates,
directors,

14

--------------------------------------------------------------------------------




officers, employees, personnel, auditors, consultants, banks, financial advisors
or legal advisors be deemed to be Representatives of Aron for purposes of this
Agreement or any other Transaction Document or (ii) Aron or any of its
Affiliates, directors, officers, employees, personnel, auditors, consultants,
banks, financial advisors or legal advisors be deemed to be Representatives of
PRC for purposes of this Agreement or any other Transaction Document.
“Required Permits” means any license authorization, certification, filing,
recording, permit, waiver, exception, variance, franchise, order or other
approval with or of any governmental authority pertaining or relating to the
operation of the Refinery or the Tanks.
“Required Storage Arrangements” mean such designations and other binding
contractual arrangements pursuant to which PRC shall provide Aron with PRC’s
(and/or its Affiliates’) full right to use the third-party storage tanks and
related facilities covered by such contractual arrangements in the event any
other third-party locations are added as Included Locations pursuant to Section
5.
“Restatement Effective Date” means, assuming the due execution of this Agreement
by each Party’s authorized representative, July 1, 2015 as of 12:00:01 a.m. EPT
on such date.
“Revolving Credit Agreement” means that certain Third Amended and Restated
Revolving Credit Agreement dated as of August 15, 2014 by and among PBFH, DCRC,
TRC and PRCLLC as Borrowers and the other parties thereto, as the same may be
amended, restated, replaced, refinanced, supplemented, superseded or otherwise
modified from time to time.
“Roll Cutoff Date” has the meaning specified in Schedule F.
“Scheduled Differential Adjustment Month” means the third month of each calendar
quarter (except for the final month of the Term).
“SEC” means the Securities and Exchange Commission.
“Services” means the (i) receipt into the Tanks of Products that are purchased
by Aron at the inlet flange of a Tank, (ii) storage and handling of the Aron
Inventory, (iii) withdrawal of Aron Inventory from the Tanks for sale at the
outlet flange of a Tank, (iv) gauging of Aron Inventory, (v) accounting for and
providing reports with respect to Aron Inventory and customary record keeping,
each in accordance with PRC’s existing accounting and reporting procedures and
(vi) all other ancillary services, as more fully described in Section 9.
“Settlement Amount” has the meaning specified in Section 18.5.1.
“Setup Fee Rate” has the meaning specified in the Fee Letter.

15

--------------------------------------------------------------------------------




“Specified Early Termination Fee” has the meaning specified in Section 3.8.7.
“Specified Early Termination Margin” has the meaning specified in the Fee
Letter.
“Specified Indebtedness” has the meaning specified in Section 17.3.3.
“Specified Period” has the meaning specified on Schedule F.
“Specified Transaction” means (a) any transaction entered into by and between
Aron (or any of its Designated Affiliates) and PRC (or any of its Designated
Affiliates) (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, commodity spot
transaction, equity or equity index swap, equity or equity index option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction, currency swap transaction, cross-currency
rate swap transaction, currency option, weather swap, weather derivative,
weather option, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction, exchange
transaction, securities lending transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (ii) which is a type of
transaction that is similar to any transaction referred to in clause (i) that is
currently, or in the future becomes, recurrently entered into in the financial
markets (including terms and conditions incorporated by reference in such
agreement) and that is a forward, swap, future, option or other derivative on
one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments or economic indices or
measures of economic risk or value, (b) any transaction entered into by and
between Aron (or any of its Designated Affiliates) and PRC (or any of its
Designated Affiliates) of any kind, and the related confirmations, which are
subject to the terms and conditions of, or are governed by, any form of master
agreement published by the International Swaps and Derivatives Association, Inc.
or any other similar form of master agreement and (c) any combination of the
foregoing transactions.
“Specified Transaction Close-Out Amount” has the meaning specified in
Section 18.4.
“Specified Unwind Costs” means, *****.
“Sponsor” shall mean First Reserve Corporation, the Blackstone Group, and each
of their respective Affiliates.
“Step-in Bill of Sale” means a document substantially in the form attached
hereto as Exhibit 1.

16

--------------------------------------------------------------------------------




“Step-out Bill of Sale” means a document substantially in the form attached
hereto as Exhibit 2.
“Step-out Date” has the meaning specified in Section 3.8.1.
“Step-out Inventory” has the meaning specified in Section 3.8.2.
“Step-out Payment Amount” has the meaning specified in Section 3.8.4.
“Step-out Reconciliation Statement” has the meaning specified in Section 3.8.6.
“Tanks” means each of the tanks located at the Refinery and made available to
Aron pursuant to this Agreement as listed on Schedule B, which specifies the
characteristics of each tank, as may be changed from time to time pursuant to
Section 6.4.5(ii) or Section 9.
“Target Cutoff Date” has the meaning specified on Schedule F.
“Target Product Inventory” means, for any whole or partial month during the
Term, for each Product Group, an estimate of the aggregate quantities of such
Product Group that PRC expects to be held in the Included Locations as of the
last day of such whole or partial month; provided that the aggregate amount of
such estimate shall, for purposes of this Agreement only, not exceed the Maximum
Inventory for such Product Group (as the same may be adjusted from time to time
in accordance with the terms of Section 6.4); provided, further, that it is
understood and agreed that the actual physical inventory of any Product, Product
Group or all Products in the aggregate will not be subject to the Minimum
Inventory or Maximum Inventory (or any other minimum or maximum amount) and may
differ substantially from the amount of the Target Product Inventory.
“Taxes” means any and all federal, state and local taxes, duties, fees and
charges of every description, including all motor fuel, excise, gasoline,
aviation fuel, special fuel, diesel, environmental, spill and sales and use
taxes, however designated, paid or incurred with respect to the purchase,
storage, exchange, use, transportation, resale, importation or handling of the
Products, and any interest or penalties thereon; provided, however, that “Taxes”
does not include any Excluded Taxes.
“Term” means the Initial Term and the Renewal Term, if applicable.
“Termination Amount” has the meaning specified in Section 18.6.
“Termination Event” means an Event of Default or an Additional Termination
Event.
“Total Weekly Product Value” has the meaning specified in Section 12.1.1.

17

--------------------------------------------------------------------------------




“Trading Day” means, as applicable depending upon the Reference Contract, any
day that the NYMEX or ICE is open for trading.
“Transaction Documents” means this Agreement, the Intercreditor Agreement, the
Step-in Bill of Sale, the Step-out Bill of Sale, the Fee Letter, the Guaranties,
the Bridging Agreement and any confirmations or other writings or communications
that document the sales of Products from PRC to Aron or the sales of Products
from Aron to PRC.
“TRC” means Toledo Refining Company LLC.
“UCC” means the New York Uniform Commercial Code.
“Unpaid Amounts” means any amounts owed by one Party to another Party under this
Agreement that have not been paid as of the date of determination.
“Volume Determination Procedures” means PRC’s ordinary procedures for
determining the volume of Product held in any Tank at a designated time,
including the use of daily tank gauging reports, meter readings and meter
tickets (if applicable), other relevant Refinery measurements and/or any other
method in accordance with Accepted Industry Practice.
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors (or equivalent governing body) of such person.
“Weekly Net Volume” has the meaning specified in Section 12.1.1.
“Weekly Product Benchmark” has the meaning specified in the definition of
“Product Benchmarks.”
“Weekly Product Value” has the meaning specified in Section 12.1.1.
1.2
Interpretation. Unless the context otherwise requires or except where
specifically stated otherwise, in this Agreement:

1.2.1
words using the singular or plural number also include the plural or singular
number, respectively;

1.2.2
references to any Party shall be construed as a reference to such Party’s
successors in interest and permitted assigns;

1.2.3
references to a provision of Applicable Law or Applicable Laws are references to
that provision or Applicable Laws generally, as may be amended, extended or
re-enacted from time to time;


18

--------------------------------------------------------------------------------




1.2.4
references to “days,” “months” and “years” mean calendar days, months and years,
respectively, and a “day” consists of the 24-hour period commencing at 12:00:00
a.m. EPT and ending on 11:59:59 EPT on that day;

1.2.5
references to “dollars” or “$” mean U.S. dollars;

1.2.6
the (i) volumes of record for purposes of this Agreement shall be in barrels
(i.e., 42 net U.S. gallons, measured at 60° F) and (ii) prices of record for
purposes of this Agreement shall be in dollars per barrel or dollars per gallon,
as applicable;

1.2.7
references to “Exhibits,” “Sections” and “Schedules” in this Agreement, or to a
provision contained therein, shall be construed as references to the Exhibits,
Sections and Schedules of this Agreement, as may be amended, modified or
supplemented from time to time in accordance with the terms hereof;

1.2.8
References to any agreement or other document or to a provision contained in any
of those shall be construed, at the particular time, as a reference to it as it
may then have been amended, supplemented, modified, superseded, replaced,
refinanced, assigned, novated and/or waived by the counterparties thereto in
accordance with its terms from time to time;

1.2.9
references to “assets” include present and future properties, revenues and
rights of every description;

1.2.10
references herein to “consent” mean, unless otherwise specified, the prior
written consent of the Party at issue, which shall not be unreasonably withheld,
delayed or conditioned;

1.2.11
the terms “hereof,” “herein,” “hereby,” “hereto” and similar words refer to this
entire Agreement and not any particular Exhibit, Section, subsection, Schedule
or subdivision of this Agreement;

1.2.12
the words “include” or “including” shall be deemed to be followed by “without
limitation” or “but not limited to” whether or not they are followed by such
phrases or words of like import;

1.2.13
references to a “judgment” include any order, injunction, determination, award
or other judicial or arbitral measure in any jurisdiction;

1.2.14
the example calculations set forth in the Schedules hereto shall not be
construed as creating any duty or obligation of the Parties; such examples


19

--------------------------------------------------------------------------------




are for illustrative purposes only and do not take precedence over any terms or
conditions set forth in the remainder of this Agreement;
1.2.15
references to “obligations” shall be construed to mean a Party’s prompt and
complete performance of its covenants and obligations required pursuant to this
Agreement; and

1.2.16
references to any “person” include any natural person, corporation, partnership,
limited liability company, joint venture, trust or unincorporated organization,
estate, association, partnership, statutory body, joint stock company or any
other private entity or organization, Governmental Authority, court or any other
legal entity, whether acting in an individual, fiduciary or other capacity.

1.3
If there is any ambiguity, inconsistency, discrepancy or conflict between this
Agreement and any other Transaction Document, this Agreement shall govern and
prevail (except if the ambiguity, inconsistency, discrepancy or conflict is with
respect to the Intercreditor Agreement, in which case the Intercreditor
Agreement will govern and prevail).

1.4
Unless otherwise specified, in computing any period of time under this Agreement
the day of the act, event or default from which such period begins to run shall
be day “zero” and not included. If the last day of the period so computed is not
a Business Day then, unless this Agreement provides otherwise, the period shall
run until the end of the next Business Day.

1.5
The provisions of this Agreement shall be construed in accordance with the
natural meanings of their terms. The Parties agree that each has had the
opportunity to review the terms and provisions of this Agreement with counsel of
its choosing and to negotiate any desired changes or clarifications and that the
terms of this Agreement will not be interpreted against one Party or the other
on the ground that such Party drafted or revised a particular provision.
Instead, in the event of any ambiguity, this Agreement will be interpreted in
accordance with the intent of the Parties as evidenced by the Agreement, taken
as a whole.

2.
TERM & EARLY TERMINATION

2.1
Initial Term. Subject to Section 2.8 below, this Agreement shall be effective as
of the Restatement Effective Date The Parties acknowledge and agree that (i) the
Original Agreement became effective on June 26, 2013, (ii) the Commencement Date
occurred, (iii) the Inventory Volumes at the end of the Initial Term as defined
in the Original Agreement will carryover to the effective time of this
Agreement, (iv) all conditions precedent and all other provisions related to the
inception of the Original Agreement even if repeated in this Agreement have
previously been satisfied or waived, and (v) the Actual Setup Fee has been paid.
This Agreement constitutes a continuation of the term of the Original Agreement
under the amended and restated


20

--------------------------------------------------------------------------------




terms hereof, which term shall continue from the Restatement Effective Date
until July 1, 2017 at 11:59:59 p.m. EPT (the “Initial Term”); provided, however,
that this Agreement is subject to earlier termination as provided in Sections
2.3, 2.4 and 2.5.
2.2
Renewal Term. As of the expiration of the Initial Term, PRC and Aron may, by
mutual agreement and no less than 180 days prior to the expiration of the
Initial Term, renew this Agreement for one additional one-year term until July
1, 2018 at 11:59:59 p.m. EPT (or such longer term as may be agreed to by PRC and
Aron) (the “Renewal Term”).

2.3
Specified Early Termination Rights. In addition to the termination rights in
Section 2.4 and 2.5, PRC may, at its option and in its sole discretion, by
providing no less than 60 days’ prior written notice to Aron, to be effective at
11:59:59 p.m. EPT on January 1, 2016 or, if later, at 11:59:59 p.m. EPT on the
first day of the month immediately following the month during which such 60-day
notice period expires (unless such 60-day notice period expires on the first day
of a month, in which event such termination will be effective on such day) (but
no later than July 1, 2016), terminate this Agreement, in which case this
Agreement shall terminate in its entirety and the Specified Early Termination
Fee will be due and payable by PRC to the extent applicable as set forth in
Section 3.8.7 as part of the Step-out Payment Amount; provided that such
termination notice shall not be effective unless (i) DCRC (with PBFH) has
concurrently elected to exercise its right to terminate the Related Agreement
pursuant to Section 2.3 thereof (in which case, the Specified Early Termination
Fee as provided for thereunder would become due) or (ii) Aron has agreed to the
continuation of the Related Agreement following such early termination of this
Agreement (in which case, no “Specified Early Termination Fee” will be due under
this Agreement or pursuant to Section 2.3 of the Related Agreement at such
time).

2.4
General Early Termination Right. In addition to the termination rights in
Section 2.3 and 2.5, PRC may, at its option and in its sole discretion, by
providing no less than 60 days’ prior written notice to Aron, to be effective at
11:59:59 p.m. EPT on July 1, 2016 or, if later, at 11:59:59 p.m. EPT on the
first day of the month immediately following the month during which such 60-day
notice period expires (unless such 60-day notice period expires on the first day
of a month, in which event such termination will be effective on such day),
terminate this Agreement, in which case this Agreement shall terminate in its
entirety and the Early Termination Fee will be due and payable by PRC to the
extent applicable as set forth in Section 3.8.8 as part of the Step-out Payment
Amount; provided that such termination notice shall not be effective unless (i)
DCRC (with PBFH) has concurrently elected to exercise its right to terminate the
Related Agreement pursuant to Section 2.4 thereof (in which case, the Early
Termination Fee as provided for thereunder would become due to the extent
applicable) or (ii) Aron has agreed to the continuation of the Related Agreement
following such early termination of this Agreement (in which case, no “Early


21

--------------------------------------------------------------------------------




Termination Fee” will be due under this Agreement or pursuant to Section 2.4 of
the Related Agreement at such time).
2.5
Termination Right Upon Aron Transaction. *****.

2.6
Conditions to Commencement.

2.6.1
Conditions to Obligations of Aron. The obligations of Aron contemplated by this
Agreement shall be subject to satisfaction by PRC of the following conditions
precedent on and as of the Commencement Date:

(i)    PRC shall have duly executed the Step-in Bill of Sale;
(ii)    DCRC and PBFH shall have duly executed the Related Agreement and all
other conditions to Aron’s obligations thereunder shall have been satisfied;
(iii)    PRC and DCRC shall have duly executed the Bridging Agreement;
(iv)    PRC shall have delivered its Guaranty to Aron;
(v)    The Administrative Agent to the Revolving Credit Agreement, PBFH, DCRC,
PRCLLC and TRC shall have duly executed the Intercreditor Agreement;
(vi)    MSCG shall have duly executed the Payment Direction Letter;
(vii)    PRC shall have delivered to Aron a certificate signed by the Secretary
or an Assistant Secretary of PBFH certifying (a) the incumbency and signatures
of the officers of each of PBFH and PRCLLC executing this Agreement and (b) the
accuracy and completeness of the resolutions of PBFH’s and PRCLLC’s board
authorizing the execution, delivery and performance of this Agreement and any
other documents executed and delivered by PBFH or PRCLLC hereunder;
(viii)    No action or proceeding shall have been instituted nor shall any
action by a Governmental Authority be threatened in writing, nor shall any
order, judgment or decree have been issued by any Governmental Authority as of
the Commencement Date to set aside, restrain, enjoin or prevent the transactions
and performance of the obligations contemplated by this Agreement;
(ix)    The Refinery and the Tanks shall not have been affected adversely by any
casualty loss or damage, whether or not covered by insurance, unless such loss
or damage would not be a Material Adverse Change with

22

--------------------------------------------------------------------------------




respect to the usual, regular and ordinary operations of the Refinery or the
provision of the Services;
(x)    PRC shall have delivered to Aron insurance certificates evidencing the
effectiveness of the insurance policies required of PRC pursuant to Section 15;
(xi)    All representations and warranties of PRC contained herein shall be true
and correct in all material respects on and as of the Commencement Date; and
(xii)    PRC shall have delivered to Aron proper notification, exemption or
resale certificates or direct pay permits as may be required pursuant to Section
14.1.
2.6.2
Conditions to Obligations of PRC. The obligations of PRC contemplated by this
Agreement shall be subject to satisfaction by Aron of the following conditions
precedent on and as of the Commencement Date:

(i)    Aron shall have duly executed the Step-in Bill of Sale;
(ii)    Aron shall have duly executed the Related Agreement and all other
conditions to DCRC’s (with PBFH) obligations therein shall have been satisfied;
(iii)    Aron shall have duly executed the Bridging Agreement;
(iv)    Aron shall have delivered its Guaranty to PRC;
(v)    MSCG shall have duly executed the Payment Direction Letter;
(vi)    All representations and warranties of Aron contained herein shall be
true and correct in all material respects on and as of the Commencement Date;
(vii)    Aron shall have delivered satisfactory evidence of its Internal Revenue
Service Form 637;
(viii)    No action or proceeding shall have been instituted nor shall any
action by a Governmental Authority be threatened in writing, nor shall any
order, judgment or decree have been issued by any Governmental Authority as of
the Commencement Date to set aside, restrain, enjoin or prevent the transactions
and performance of the obligations contemplated by this Agreement;
(ix)    The Refinery and the Tanks shall not have been affected adversely by any
casualty loss or damage, whether or not covered by insurance,

23

--------------------------------------------------------------------------------




unless such loss or damage would not be a Material Adverse Change with respect
to the provision of Services; and
(x)    Aron shall have delivered to PRC proper notification, exemption or resale
certificates or direct pay permits as may be required pursuant to Section 14.1.
2.7
Deliveries Concurrent with Amendment and Restatement of Original Agreement. In
connection and concurrently with the execution by the Parties of this Agreement,

2.7.1
the parties to the Related Agreement shall have entered into an amendment and
restatement thereof identical in all material respects to this Agreement;

2.7.2
the parties to the Fee Letter shall have entered into an amendment and
restatement thereof adjusting the Applicable Margin;

2.7.3
Aron shall have received amendments or other written confirmations satisfactory
to Aron confirming that each Guaranty in favor of Aron covers obligations under
this Agreement and the Related Agreement; and

2.7.4
PRC shall have received amendments or other written confirmations satisfactory
to PRC confirming that each Guaranty in favor of PBFH and its Affiliates covers
obligations under this Agreement and the Related Agreement.

2.8
Status of Original Agreement. The Parties acknowledge that the Original
Agreement shall continue in effect until the Restatement Effective Date
hereunder; provided that (i) PRC agrees that it shall not exercise any early
termination rights under Section 2.3 or 2.4 of the Original Agreement, (ii) no
Step-out Date shall occur under the Original Agreement and (iii) to the extent
applicable, all calculations and determinations under the Original Agreement
shall be made as if the Initial Term thereunder is the Initial Term as defined
in Section 2.1 above.



3.
SALE OF INITIAL INVENTORY AND REPURCHASE OF ENDING INVENTORY

3.1
Estimated Initial Inventory (Estimated Step-in Inventory). On Thursday, June 27,
2013, PRC shall prepare its good faith estimate of the Initial Inventory to be
sold by PRC to Aron hereunder as of the Commencement Date (the “Estimated
Initial Inventory”) based on the volumes held in the Included Locations as of
11:59:59 p.m. EPT on Wednesday, June 26, 2013, and shall deliver a written
statement thereof to Aron by 5:00:00 p.m. EPT on Thursday, June 27, 2013.

3.2
Initial Purchase (Initial Step-in Purchase). On the Commencement Date, and
subject to satisfaction of the conditions set forth in Section 2.6.1, Aron
agrees to purchase


24

--------------------------------------------------------------------------------




the Initial Inventory from PRC, subject to Section 3.5, based on the sum of, for
each Product Group, the product of (a) the Estimated Step-in Product Benchmark
applicable to each Product Group and (b) the Estimated Initial Inventory (based
on the statement delivered by PRC) (the “Estimated Initial Inventory Purchase
Price”).
3.3
Payment for Estimated Initial Inventory (Initial Step-in Payment). Promptly
after the opening of financial markets in New York, New York on the Commencement
Date, and subject to satisfaction of the conditions set forth in Section 2.6.1,
Aron shall pay *****% of the Estimated Initial Inventory Purchase Price to PRC
by wire transfer of immediately available funds; provided, however, that PRC
may, at its election, direct that all or a portion of the Estimated Initial
Inventory Purchase Price be paid to MSCG on PRC’s behalf in accordance with the
Payment Direction Letter, and the Parties agree to use commercially reasonable
efforts to coordinate the respective timing of payments made pursuant to the
Payment Direction Letter; provided, further, for the avoidance of doubt, title
to the Initial Inventory shall pass from PRC to Aron, consistent with PRC’s
warranty of title set forth in Section 11.1.1 and at and as of the time
specified in the definition of the Commencement Date, subject to PRC’s
confirmation of receipt of funds in an amount equal to such Estimated Initial
Inventory Purchase Price.

3.4
Determination of Actual Initial Inventory (Actual Step-in Inventory). The
Parties shall determine the actual volumes of the Initial Inventory sold by PRC
to Aron hereunder as of the Commencement Date (the “Actual Initial Inventory”)
in accordance with the procedures set forth in Schedule D. The Final Inventory
Quantity Report shall thereafter be delivered to the Parties pursuant to the
procedures set forth in Schedule D.

3.5
Initial Purchase True-Up (Step-in True-Up). No later than 5:00 p.m. EPT on the
fifth Business Day after the delivery of the Final Inventory Quantity Report
pursuant to the procedures set forth in Exhibit D, Aron shall deliver a written
statement to PRC showing a calculation of the sum of, for each Product Group,
the product of (i) the Actual Initial Inventory (based on the Final Inventory
Quantity Report) and (ii) the Actual Step-in Product Benchmark applicable to
each such Product Group (the “Actual Initial Inventory Purchase Price”). If (a)
the amount of the Actual Initial Inventory Purchase Price exceeds the amount of
the Estimated Initial Inventory Purchase Price, then Aron shall pay to PRC the
amount of the resulting excess and (b) the amount of the Actual Initial
Inventory Purchase Price is less than the amount of the Estimated Initial
Inventory Purchase Price, then PRC shall pay to Aron the absolute value of the
resulting difference, in each case pursuant to Section 3.6.

3.6
Payment of Initial Purchase True-Up (Payment of Step-in True-Up). No later than
5:00:00 p.m. EPT on the Initial Purchase True-Up Date, Aron or PRC, as
applicable, shall pay the amount calculated as due and payable thereunder to the
other Party by


25

--------------------------------------------------------------------------------




wire transfer of immediately available funds. If such amount is owed to PRC then
PRC may, at its election, direct that all or a portion of such amount be paid by
Aron to MSCG on PRC’s behalf in accordance with the Payment Direction Letter. If
such amount is owed to Aron then PRC may, at its election, direct that all or a
portion of such amount be paid by MSCG to Aron on PRC’s behalf and Aron agrees
to accept such payment in accordance with the Payment Direction Letter. In the
case of each of the foregoing payment obligations under this Section 3.6, the
Parties agree to use commercially reasonable efforts to coordinate the
respective timing of payments made pursuant to the Payment Direction Letter. For
purposes hereof, the “Initial Purchase True-Up Date” means the earlier of (i)
the third Business Day following the delivery of Aron’s written statement to PRC
under Section 3.5 and (ii) such other date as the Parties may mutually agree.
3.7
Arrangement Fee.

3.7.1
Concurrently with the calculation of Actual Initial Inventory Purchase Price
under Section 3.5, Aron shall calculate the actual setup fee due in connection
herewith (the “Actual Setup Fee”), which shall be equal to the product of the
Setup Fee Rate and the Actual Maximum Step-in Value.

3.7.2
No later than 12:00:00 p.m. EPT on the third Business Day following the delivery
of Aron’s written statement to PRC under Section 3.5, subject to the
consummation of the transactions set forth in Section 3.3 and concurrently with
the payment (if any) required to be made pursuant to Section 3.6, PRC shall pay
the Actual Setup Fee to Aron by wire transfer of immediately available funds.

3.8
Purchase Upon Termination or Expiration (Step-out).

3.8.1
Upon the termination or expiration of this Agreement for any reason other than
as a result of a Termination Event (the effective date of such termination or
expiration being the “Step-out Date”), the Parties covenant and agree to proceed
as provided in this Section 3.8; provided that (x) the terms of this Agreement
applicable to any continuing obligations shall continue in effect following the
Step-out Date until all obligations are finally settled as contemplated by this
Section 3.8 and (y) the provisions of this Section 3.8 shall in no way limit the
rights and remedies which the Performing Party may have as a result of a
Termination Event, whether pursuant to Section 18 or otherwise.

3.8.2
PRC agrees to purchase from Aron all Aron Inventory located in situ in the
Included Locations and owned by Aron on the Step-out Date (the “Step-out
Inventory”), as follows:

(i)    PRC shall prepare its good faith estimate of the Step-out Inventory (for
each Product Group) to be sold by Aron to PRC hereunder as of the

26

--------------------------------------------------------------------------------




Step-out Date (the “Estimated Step-out Inventory”) based on the volumes held in
the Included Locations as of 12:00:01 a.m. EPT on the fourth Business Day
preceding the Step-out Date and shall deliver a written statement thereof to
Aron by 5:00:00 p.m. EPT on the third Business Day preceding the Step-out Date.
Aron shall determine, and promptly advise PRC, in any event within one Business
Day after delivery of PRC’s statement, of the “Estimated Step-out Inventory
Purchase Price,” which shall equal the sum of, for each Product Group, the
product of (a) the Estimated Step-out Product Benchmark applicable to each
Product Group and (b) the Estimated Step-out Inventory (based on the statement
delivered by PRC).
(ii)    Subject to Section 3.8.5 below, PRC shall be obligated to pay to Aron
the Estimated Step-out Inventory Purchase Price on the Step-out Date as part of
the Estimated Step-out Payment Amount due on that day. The Parties shall execute
and deliver the Step-out Bill of Sale on the Step-out Date to evidence the
in-tank transfer of the Step-out Inventory.
(iii)    No later than 20 days after the Step-out Date, Aron shall determine, in
accordance with Schedule D, and deliver a written statement to PRC of, the
“Actual Step-out Inventory Purchase Price,” which shall equal the sum of, for
each Product Group, the product of (x) the Actual Step-out Product Benchmark and
(y) the Actual Step-out Inventory.
3.8.3
The “Actual Step-out Inventory” of each Product Group shall be determined as of
11:59:59 p.m. EPT on the Step-out Date in accordance with Schedule D (with the
necessary changes having been made therein to reflect a determination of such
volumes using the procedures therein as of the Step-out Date, instead of as the
Commencement Date). The Final Inventory Quantity Report shall be delivered to
the Parties pursuant to the procedures set forth in Schedule D (as so modified).

3.8.4
The “Step-out Payment Amount” shall equal the sum of the following items
(without duplication), as determined by Aron in a commercially reasonable
manner:

(i)    the Actual Step-out Inventory Purchase Price; plus
(ii)    if such termination is pursuant to Section 2.3 or 2.4, any amount due
under Section 3.8.7 or 3.8.8, as applicable, as a result; plus
(iii)    the aggregate amount due under Section 12.5, calculated as of the
Step-out Date with such date being the final day of the last monthly period for
which such calculations are to be made under this Agreement (including any FIFO
Balance Final Settlement provided for in Schedule

27

--------------------------------------------------------------------------------




L, as defined therein); provided that, if such amount under Section 12.5 is due
to Aron, then such amount will be included in this Step-out Payment Amount as a
positive number and if such amount under Section 12.5 is due to PRC, then such
amount will be included in this Step-out Payment Amount as a negative number;
plus
(iv)    any Ancillary Costs incurred through the Step-out Date that have not yet
been paid or reimbursed by PRC pursuant to Section 6.6; plus
(v)    if one or more Specified Periods designated by PRC or otherwise
established pursuant to the provisions of Schedule F prior to the Step-out Date
ends after the Step-out Date, the net present values as of the Step-out Date of
the Inventory Intermediation Roll Fees that would have become due as of the end
of such Specified Periods (discounted from the “True Up Date” that would have
applied to such Specified Period to the “True Up Date” applicable to a Specified
Period ending on the Step-out Date, and the discount rate to be used in the net
present value calculation shall be equal to LIBOR plus the Applicable Margin),
which shall be aggregated so that a net amount due to one party or the other is
determined, which net amount if due to Aron shall be included in this clause as
a positive number and if due to PRC shall be included in this clause as a
negative number (notwithstanding the foregoing, in lieu of applying this clause
(v), to the extent practicable and if mutually agreed to by the Parties, the
Parties shall use commercially reasonable efforts to permit PRC to assume any
positions established pursuant to Schedule F upon commercially reasonable
terms); plus
(vi)    without duplication of any costs incurred under Section 3.8.4(iv), in
the case of an early termination pursuant to Section 2.3 or 2.4, the Specified
Unwind Costs, as determined by Aron with respect to all Corresponding Futures
and aggregated into a net amount due to Aron (if expressed as a positive number)
or PRC (if expressed as a negative number) (an example of the calculations
contemplated by the immediately preceding clause (v) and this clause (vi) is set
forth on Schedule M); plus
(vii)    all unpaid amounts payable hereunder by PRC to Aron in respect of
Products bought or sold on or prior to the Step-out Date and not taken into
account under this Section 3.8.4; minus
(viii)    all unpaid amounts payable hereunder by Aron to PRC in respect of
Products bought or sold on or prior to the Step-out Date and not taken into
account under this Section 3.8.4.
All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Step-out

28

--------------------------------------------------------------------------------




Payment Amount is a positive number, it shall be due to Aron and if it is a
negative number, the absolute value thereof shall be due to PRC.
No later than 30 days after the Step-out Date, Aron shall give PRC notice of the
Step-out Payment Amount, together with a statement providing a reasonably
detailed summary of the calculations made by Aron in determining the Step-out
Payment Amount, along with related supporting documentation.
3.8.5
The Parties acknowledge that Aron may not be able to definitively determine one
or more of the components of the Step-out Payment Amount by the Step-out Date
(provided, however, that Aron shall use its commercially reasonable efforts to
determine all such components by the Step-out Date to the maximum extent
practicable) and therefore agree in such event that Aron shall, in a
commercially reasonable manner, estimate each of such components and use such
estimated components to determine an estimate of the Step-out Payment Amount
(the “Estimated Step-out Payment Amount”). Without limiting the generality of
the foregoing, the Parties agree that the estimated amount with respect to
clause (i) of Section 3.8.4 shall be the Estimated Step-out Inventory Purchase
Price. Aron shall prepare, and provide PRC with, a statement of the Estimated
Step-out Payment Amount, together with appropriate supporting documentation, at
least two Business Days prior to the Step-out Date. Aron shall update its
calculation of the Estimated Step-out Payment Amount by no later than 5:00 p.m.
EPT on the Business Day immediately preceding the Step-out Date. If Aron is able
to provide such updated amount by such time, that amount shall constitute the
Estimated Step-out Payment Amount and shall be due and payable by no later than
5:00 p.m. EPT on the Step-out Date. Otherwise, the initial Estimated Step-out
Payment Amount shall be the amount payable by such time on the Step-out Date.

3.8.6
No later than 30 days after the Step-out Date, Aron shall prepare, and provide
PRC with, (i) a statement showing the calculation, as of the Step-out Date, of
the Step-out Payment Amount and (ii) a statement (the “Step-out Reconciliation
Statement”) reconciling the Step-out Payment Amount with the Estimated Step-out
Payment Amount and indicating any amount remaining to be paid by one Party to
the other as a result of such reconciliation. Within three Business Days after
receiving the Step-out Reconciliation Statement and the related supporting
documentation, the Parties will make any and all payments required pursuant
thereto so that the Step-out Payment Amount shall have been paid in full by wire
transfer of immediately available funds.


29

--------------------------------------------------------------------------------




3.8.7
PRC agrees to pay Aron, only if this Agreement is terminated in its entirety
pursuant to Section 2.3 on or prior to July 1, 2016 at 11:59:59 p.m. EPT (to the
extent applicable under Section 2.3), an amount equal to the product of: (a) the
amount calculated as the sum of, for each Product Group, the product of (i) the
Actual Step-out Inventory Product Benchmark and (ii) the Maximum Inventory and
(b) the Specified Early Termination Margin (the “Specified Early Termination
Fee”).

3.8.8
PRC agrees to pay Aron, only if this Agreement is terminated in its entirety
pursuant to Section 2.4 on or prior to July 1, 2017 at 11:59:59 p.m. EPT, but
after July 1, 2016 at 11:59:59 p.m. EPT (to the extent applicable under Section
2.4), an amount equal to the product of: (a) the amount calculated as the sum
of, for each Product Group, the product of (i) the Actual Step-out Inventory
Product Benchmark and (ii) the Maximum Inventory, (b) the Early Termination
Margin and (c) a fraction, the numerator of which is the number of days between
the date of such early termination and July 1, 2017 and the denominator of which
is 365 (the “Early Termination Fee”).

3.8.9
Notwithstanding anything herein to the contrary (including Section 1.2), it is
agreed that the final month of the Term hereof (including if occurring upon an
early termination of this Agreement pursuant to Section 2.3 or 2.4) shall be a
“long” month consisting of a calendar month and the first day of the immediately
following calendar month (and that if the operation of such provisions would
result in a termination of this Agreement on a day that is not a Business Day
then notwithstanding anything herein to the contrary, the effective date of any
such termination shall occur on the next Business Day).

3.9
Disputes. If a Party in good faith disputes the accuracy of any amount
calculated pursuant to this Section 3, the non-calculating Party shall provide
written notice stating the reasons why the remaining disputed amount is
incorrect, along with reasonable supporting documentation. In the event the
Parties are unable to resolve such dispute, the matter shall be resolved in
accordance with Section 22.

4.
TARGET PRODUCT INVENTORY LEVELS; APPLICABLE SPREADS

4.1
Target Product Inventory. Subject to Section 4.2, in connection with
establishing the Target Product Inventory for each Product Group, the Parties
agree to follow the procedures set forth on Schedule F.

4.2
Initial Targets. No later than 5:00 p.m. EPT on Thursday, June 27, 2013, PRC
shall deliver a written statement of the initial Target Product Inventory for
each Product Group for the month of July 2013 (notwithstanding anything in
Schedule F to the contrary).


30

--------------------------------------------------------------------------------




4.3
Differentials.

4.3.1
No later than 5:00 p.m. EPT on Friday, June 28, 2013, PRC shall deliver to Aron
a statement listing the initial Differentials to be used hereunder as of the
Commencement Date, which shall amend Schedule J without further action of the
Parties to reflect such Differentials. No later than the third Business Day
after the delivery of the Final Inventory Quantity Report to the Parties
pursuant to the procedures set forth in Schedule D, PRC shall deliver to Aron a
statement listing the adjusted Differentials to be used hereunder, subject to
the commercially reasonable agreement of Aron; provided that such Differentials
shall thereafter from time to time be subject to further adjustment pursuant to
Sections 4.3.2, 4.3.3, 4.3.4 and 4.3.5 below.

4.3.2
Commencing at least 10 Business Days prior to the second-to-last Business Day of
each Scheduled Differential Adjustment Month, unless the Parties otherwise
agree, the Parties shall endeavor, in good faith and in a commercially
reasonable manner, to agree to adjusted Differentials according to the
procedures described in Schedule N. If any such adjusted Differentials are
agreed to prior to the second-to-last Business Day of such Scheduled
Differential Adjustment Month, the Parties will promptly confirm such agreement
in writing, and such adjusted Differential shall become applicable for purposes
of determining the Product Benchmarks starting with the immediately following
month. If the Parties are unable to agree prior to the second-to-last Business
Day of such Scheduled Differential Adjustment Month whether an adjustment to any
of the Differentials is appropriate or upon the amount of such adjustment, then
Aron shall (in consultation with PRC) promptly and in a commercially reasonable
manner determine, in accordance with the procedures set forth in Section II(d)
of Schedule N hereto, the amount, if any, by which one or more the Differentials
are to be adjusted with respect to such Scheduled Differential Adjustment Month.
Promptly after making such determination, Aron shall advise PRC whether any
adjusted Differentials are appropriate and the amount thereof and, if so, such
adjusted Differentials shall become applicable for purposes of determining the
Product Benchmarks starting with the immediately following month.

4.3.3
Upon the request of either Party and prior to the second-to-last Business Day of
any month that is not a Scheduled Differential Adjustment Month or a RC
Differential Adjustment Month (an “Optional Differential Adjustment Month”), PRC
and Aron shall discuss whether to adjust any of the Differentials and, if either
Party believes an adjustment is appropriate, the Parties shall negotiate in good
faith and in a commercially reasonable manner to agree on such adjusted
Differentials. If any such adjusted Differentials are agreed to prior to the
second-to-last Business


31

--------------------------------------------------------------------------------




Day of such Optional Differential Adjustment Month, the Parties will promptly
confirm such agreement in writing, and such adjusted Differential shall become
applicable for purposes of determining the Product Benchmarks starting with the
immediately following month. If the Parties are unable to agree prior to the
second-to-last Business Day of such Optional Differential Adjustment Month
whether an adjustment to any of the Differentials is appropriate or upon the
amount of such adjustment, then Aron shall (in consultation with PRC) promptly
and in a commercially reasonable manner determine, in accordance with the
procedures set forth in Section II(d) of Schedule N hereto, the amount, if any,
by which one or more the Differentials are to be adjusted with respect to such
Optional Differential Adjustment Month. Promptly after making such
determination, Aron shall advise PRC whether any adjusted Differentials are
appropriate and the amount thereof and, if so, such adjusted Differentials shall
become applicable for purposes of determining the Product Benchmarks starting
with the immediately following month.
4.3.4
*****.

4.3.5
The Parties acknowledge that each such adjustment to the Differentials shall
apply only prospectively starting in the month following the relevant
Differential Adjustment Month and that successive adjustments may be made, in
each case with the most recent adjustment superseding any prior adjustment on a
going forward basis.

4.3.6
Each time adjusted Differentials become effective under Section 4.3.2 above,
Aron shall determine the Differential Adjustment Amount as provided on Schedules
N and O and such amount shall be included in the Aggregate Monthly Product
True-Up Amount that is incorporated into the Monthly True-Up Payment in the
immediately following month.

4.4
Hedging Activities. Any hedges, swaps, options, positions or any other
instruments or strategies executed by either Party related in any way to the
Products, shall be for the relevant Party’s own account (including with regard
to the Aron Hedges, which shall be for Aron’s own account), and any Taxes and/or
Liabilities incurred, directly or indirectly resulting from such activities,
shall be borne exclusively by such relevant Party (provided that the foregoing
shall not affect the treatment of Specified Unwind Costs pursuant to the express
terms and conditions of Section 3.8 or 18).

4.5
Reference Contract Changes.

4.5.1
*****.

4.5.2
*****.


32

--------------------------------------------------------------------------------




4.5.3
*****.

4.5.4
*****.

4.6
The Parties agree that, notwithstanding anything in this Agreement to the
contrary, (i) any written notice or written agreement contemplated by Section
4.3 or 4.5 above may be given by email (in the case of a notice) or confirmed by
exchange of emails (in the case of an agreement) and (ii) to the extent such
notice or agreement would amend or modify any item contained in a Schedule
hereto, the giving of such notice or confirming of such agreement as provided in
clause (i) above shall constitute an amendment of, and be deemed to amend all
applicable references in, such Schedule to reflect the item addressed in such
notice or agreement, without any further action by the parties to the IIA.



5.
ADDITIONAL INCLUDED LOCATIONS

5.1
From time to time after the Commencement Date, PRC may notify Aron that PRC
wishes to add a third-party storage location as an Included Location for
purposes of this Agreement. Following such notification, Aron shall promptly
undertake a due diligence review of the proposed Included Location to reasonably
determine whether Aron is prepared to hold Product inventory at such proposed
Included Location. Aron shall be under no further obligation with respect to
such proposed Included Location if Aron reasonably determines that, based on
such due diligence review, it is not prepared to hold Product inventory at such
proposed Included Location. Aron shall notify PRC promptly after completing such
due diligence review, but in any event shall reach a final decision and advise
PRC concerning the same within seven days of PRC providing such notice to Aron.

5.2
If Aron advises PRC that Aron is prepared to hold Product inventory at such
proposed Included Location, then PRC may endeavor to negotiate and implement
Required Storage Arrangements pursuant to which PRC may transfer and assign to
Aron PRC’s (and/or its Affiliates’) right to use the proposed Included Location;
provided that (a) upon and concurrently with implementing any Required Storage
Arrangement, the Parties shall execute such amendments to this Agreement and/or
the Exhibits and/or Schedules hereto as are necessary or appropriate to add such
proposed Included Location as an Included Location hereunder, (b) to the extent
requested by Aron, the Parties shall amend any other applicable Transaction
Document to include any inventory transferred to Aron as a result of such
assignment, designation or arrangement and (c) no change shall occur in the
Minimum Inventory or the Maximum Inventory in connection with the implementation
of such Required Storage Arrangements unless agreed to by Aron. Notwithstanding
anything to the contrary in this Section 5.2, PRC shall nevertheless be free in
its sole discretion to enter into storage agreements with third parties,
provided such storage agreements are not at a location that is an Included
Location.


33

--------------------------------------------------------------------------------




5.3
The Parties will cooperate in good faith with regard to the negotiation,
preparation and execution of any Required Storage Arrangements upon commercially
reasonable terms, in form and substance reasonably satisfactory to both Parties.

5.4
If any Required Storage Arrangements are entered into in connection with
additional Included Locations and, thereafter, PRC shall materially fail to (i)
perform its obligations under, (ii) comply with or (iii) maintain such Required
Storage Arrangements in effect; provided, in each case that if PRC fails to cure
or commence a cure any such failure within three Business Days after receiving
written notice thereof from Aron, then Aron may, in its reasonable discretion,
require that such location be removed from the Included Locations and that PRC
at the time such location is removed purchase all Aron Inventory then located at
such location on terms comparable to those that apply to a termination of this
Agreement under Section 3.8.

6.
PRODUCT SALES & REPORTING

6.1
Products Sales to Aron by PRC. Aron agrees to purchase from PRC, and PRC agrees
to sell to Aron, the Products produced by the Refinery or delivered to the
Refinery, and delivered by PRC into the Included Locations at the prices
determined pursuant to this Agreement and otherwise in accordance with the terms
and conditions of this Agreement (in each case, other than with regard to any
Excess Quantities or Excluded Third-Party Inventory); provided that (i) Aron
shall not be obligated at any time to purchase Products from PRC if such
purchase would result in Aron owning Products in any Product Group in the
Included Locations in excess of the Maximum Inventory for such Product Group
specified on Schedule E (as such Maximum Inventory is adjusted pursuant to
Section 6.4) and (ii) Aron’s purchase obligation under this Section 6.1 shall be
limited to the extent that it is unable to take delivery of Products as a result
of PRC’s failure to comply with the proviso in Section 6.2.

6.2
Products Sales to PRC by Aron. PRC agrees to purchase from Aron, and Aron agrees
to sell to PRC, the Products delivered out of the Included Locations at the
prices determined pursuant to this Agreement and otherwise in accordance with
the terms and conditions of this Agreement; provided that PRC agrees that its
purchases and receipt of Products from Aron shall be in sufficient quantities so
that Aron shall, at all times during the Term, have available storage capacity
in the Included Locations to take delivery of any Products to be sold by PRC to
Aron pursuant to Section 6.1.

6.3
Daily Report of Inventory Volumes. On or prior to 5:00 p.m. EPT on each Business
Day, PRC shall deliver to Aron a report, in the form provided on Exhibit 3,
setting forth a good faith estimate of the volumes of each Product (the
“Inventory Volumes”) held in the Included Locations as of 11:59:59 p.m. EPT on
the immediately prior Business Day and any prior, non-reported days (including
holidays and weekends), including the total Aron Inventory levels as to each
grade of Product, in each case based on the best available information, by
applying the Volume Determination Procedures, together with comparable
information with respect to


34

--------------------------------------------------------------------------------




any then-existing Commingled Quantities and/or Excluded Third Party Inventories,
any Tanks which pursuant to Section 6.4.5 are not then Included Locations and
any Tanks which pursuant to Section 9 have been substituted for other Tanks (the
“Daily Report of Inventory Volumes”).
6.4
Excess Inventory Levels.

6.4.1
If PRC intends to designate an Excess Inventory Level for any whole or partial
month for any Product Group, then PRC shall use commercially reasonable efforts
to notify Aron of PRC’s intention prior to the Target Cutoff Date for such whole
or partial month. If PRC fails to provide such notice in a timely manner, it
shall not be entitled for that whole or partial month to designate an Excess
Inventory Level for the relevant Product Group and Sections 6.4.4 and 6.4.5
shall apply.

6.4.2
If, pursuant to Section 6.4.1, PRC provides timely notice of its intention to
designate an Excess Inventory Level for a Product Group, then Aron shall
promptly advise PRC whether Aron accepts such Excess Inventory Level (in which
case Section 6.4.3 shall apply) or rejects such Excess Inventory Level (in which
case Section 6.4.4 and 6.4.5 shall apply).

6.4.3
If Aron accepts an Excess Inventory Level for any whole or partial month, then,
for all purposes of this Agreement, such Excess Inventory Level shall constitute
the Maximum Inventory for the relevant Product Group for such whole or partial
month; provided that such Excess Inventory Level shall not apply to any other
whole or partial month unless expressly accepted by Aron for such other whole or
partial month as contemplated by Section 6.4.2.

6.4.4
If Aron rejects an Excess Inventory Level for any whole or partial month or PRC
fails to provide notice to Aron of its intention to designate an Excess
Inventory Level in a timely manner for any whole or partial month, then the
following provisions shall apply:

(i)    The Maximum Inventory for such whole or partial month shall remain at the
level set forth on Schedule E and the Target Product Inventory for the relevant
Product Group for such whole or partial month shall be equal to no more than the
Maximum Inventory.
(ii)    Prior to the commencement of such whole or partial month, PRC shall, to
the extent practicable and commercially reasonable, identify those Tanks that it
will, during such whole or partial month, use to hold and isolate any Excess
Quantities. In doing so, to the extent practicable and commercially reasonable,
PRC will endeavor to use smaller capacity Tanks before larger capacity Tanks to
facilitate the segregation of such Excess Quantities from the Aron Inventory.
Prior to the commencement

35

--------------------------------------------------------------------------------




of such whole or partial month, PRC shall provide Aron with notice of the Tanks
it intends to use for such purposes.
(iii)    To the extent that PRC is able to store Excess Quantities in one or
more Tanks so that none of the Aron Inventory is commingled in such Tanks, then
PRC shall be entitled during the relevant whole or partial month, but only so
long as such Excess Quantities are not commingled with Aron Inventory, to
include such Excess Quantities in the borrowing base under its Revolving Credit
Agreement and to permit the lenders thereunder to have a Lien on such Excess
Quantities; provided that PRC shall have implemented reasonable arrangements
with such lenders to specifically identify such Tanks to them for the foregoing
purposes (which arrangements shall be disclosed to Aron).
(iv)    To the extent that PRC is unable to store all Excess Quantities on a
segregated basis as contemplated by clause (iii) above, the portion of such
Excess Quantities not so segregated (the “Commingled Quantities”) may, during
the relevant whole or partial month, be held on a commingled basis in Tanks that
hold Aron Inventory subject to the following additional terms and conditions:
(a)
PRC shall identify to Aron which Tanks holding Aron Inventory will also hold
Commingled Quantities; and

(b)
PRC shall, to the extent practicable and commercially reasonable, endeavor to
use smaller capacity Tanks before larger capacity Tanks to hold Commingled
Quantities.

6.4.5
In the event that PRC determines, in its reasonable discretion, that it does not
wish to designate an Excess Inventory Level for a particular Product Group (or
the applicable time for such designation pursuant to Section 6.4.1 has passed)
during a whole or partial month and that the Maximum Inventory for such whole or
partial month would otherwise be exceeded, then the following provisions shall
apply:

(i)    Prior to exceeding the Maximum Inventory for such whole or partial month,
PRC may, to the extent practicable and commercially reasonable, identify those
Tanks that it reasonably expects would, during such whole or partial month, hold
any Excess Quantities of the relevant Product Group; and
(ii)    To avoid exceeding such Maximum Inventory, PRC may designate one or more
of such affected Tanks and purchase from Aron pursuant to Section 6.2 all Aron
Inventory located in one or more such affected Tanks so that the Aron Inventory
would not exceed the Maximum Inventory for the relevant Product Group for such
whole or partial month,

36

--------------------------------------------------------------------------------




after giving effect to such purchase, at a price equal to the product of (a) the
volume of the Aron Inventory located in such Tank and (b) the Product Benchmark
for the applicable Product Group, and, after such purchase, such affected Tanks
shall no longer constitute Included Locations for purposes hereof unless and
until PRC determines, in its reasonable discretion, that PRC can sell the
Products located in such affected Tanks to Aron pursuant to Section 6.2 at the
applicable prices established pursuant to Section 12.1 and as further adjusted
pursuant to Section 12.5 without exceeding the applicable Maximum Inventory and
PRC notifies Aron of the same, upon which notice and sale the Tanks shall
thereafter again constitute Included Locations for all purposes hereof.
6.5
Purchase Price of Products. The purchase price payable by Aron for any Product
sold to it under Section 6.1 and by PRC for any Product sold to it under Section
6.2 shall be such prices as are established pursuant to Section 12.1 and as
further adjusted pursuant to Section 12.5.

6.6
Ancillary Costs. PRC agrees to reimburse Aron for all Ancillary Costs incurred
by Aron, subject to the provisions of this Section 6.6. Aron may demand such
reimbursement from time to time and payment will be due as set forth in Section
12.5.2 after delivery to PRC of the relevant Backup Certificate. All refunds or
adjustments of any type received by Aron related to any Ancillary Costs shall be
reflected in the Monthly True-Up Payment as provided in Section 12.5 below. Upon
requesting reimbursement for Ancillary Costs, Aron will deliver to PRC an
officer’s certificate certifying as to the nature and amount of the relevant
Ancillary Costs, and including the relevant invoices and other reasonable
supporting evidence of such Ancillary Costs satisfactory to PRC in its
reasonable discretion (the “Backup Certificate”). This provision shall survive
any termination of this Agreement.

7.
PRODUCT SPECIFICATIONS, QUALITY & BLENDING

7.1
Specifications. The Products sold and delivered to Aron shall generally conform
to the typical properties set forth for each grade of Product listed on Schedule
A, as amended by the Parties by mutual written agreement from time to time.

7.2
Blending of Products at the Refinery. In its role as a “fuel manufacturer” and a
“refiner” (as such terms are defined under 40 C.F.R. Part 79 and Part 80) PRC
shall be responsible for: (i) registering the Products and the Refinery with the
EPA, (ii) designating all of the volumes of Products that it may produce by
refining and/or blending in accordance with EPA requirements, (iii) testing and
certifying Product batches in accordance with EPA requirements, (iv) compliance
with all applicable EPA recordkeeping and reporting requirements, (v) properly
administering the product transfer document requirements of the EPA, (vi)
meeting the renewable volume obligation compliance requirements as required
under the RFS2 program and (vii) any and all other “fuel manufacturer” and
“refiner” requirements set forth by the EPA under 40 C.F.R. Part 79 and Part 80.
In all cases and for all Products,


37

--------------------------------------------------------------------------------




PRC shall be solely entitled to all “renewable identification numbers” or “RINs”
applicable to or associated with all Products under this Agreement.
8.
TITLE, RISK OF LOSS & CUSTODY

8.1
Transfer of Title.

8.1.1
Title to Products purchased by Aron pursuant to the terms of this Agreement
shall pass from PRC to Aron as the Product passes the inlet flange of the Tank
(including tanks at any other Included Locations added to the scope of this
Agreement after the Commencement Date pursuant to Section 5) to which such
Products are being delivered. All Products shall be delivered by PRC, at PRC’s
cost, to Aron into the Tanks (including tanks at any other Included Locations
added to the scope of this Agreement after the Commencement Date pursuant to
Section 5).

8.1.2
Title to Products purchased by PRC pursuant to the terms of this Agreement shall
pass from Aron to PRC as the Products pass the outlet flange of the Tank
(including tanks at any other Included Locations added to the scope of this
Agreement after the Commencement Date pursuant to Section 5) from which such
Products are being delivered. Provided no Event of Default has occurred and is
continuing with respect to PRC, PRC shall be permitted to withdraw from the
Tanks (including tanks at any other Included Locations added to the scope of
this Agreement after the Commencement Date pursuant to Section 5) and take
delivery of Product on any day, at any time and in any quantity. The withdrawal
and receipt of any Product by PRC at the outlet flange of the Tanks (including
tanks at any other Included Locations added to the scope of this Agreement after
the Commencement Date pursuant to Section 5) shall be on an “ex works” basis.

8.2
Ownership. Aron shall own and have title to all of the Aron Inventory stored in
the Included Locations (it being agreed and acknowledged that (i) Excess
Quantities and Excluded Third-Party Inventory do not constitute Aron Inventory
and (ii) upon PRC purchasing any Aron Inventory pursuant to Section 6.4.5, such
quantities shall not constitute Aron Inventory unless and until the quantities
in the affected Tanks are repurchased by Aron pursuant to Section 6.4.5). PRC,
for itself and on behalf of its Affiliates, fully acknowledges Aron’s title to
and interest in the Aron Inventory and further represents and warrants that
neither it nor any of its Affiliates shall have any Lien on the Aron Inventory
and waives any Lien held by it (if any) in the Aron Inventory.

8.3
Transfer of Custody. PRC shall maintain custody of all Products owned by Aron
pursuant to the terms of this Agreement and shall be responsible for maintaining
the insurance required of PRC pursuant to Section 15. PRC shall hold all Aron
Inventory in the Included Locations solely as bailee. During the Term, neither
PRC nor any


38

--------------------------------------------------------------------------------




of its Affiliates shall (and PRC shall not permit any of its Affiliates or any
other person to) use any Aron Inventory for any purpose except as may be
permitted by this Agreement. Solely in its capacity as bailee, PRC shall have
custody of Aron Inventory from the time such Aron Inventory passes the inlet
flange of the Tanks (including tanks at the Included Locations) until such time
as such Aron Inventory passes the outlet flange of the Tanks (including tanks at
the Included Locations).
8.4
Refinery Operations. At all times PRC shall have and retain complete control of
the Refinery and its maintenance and operations, including utilization or
maintenance of Tanks.

9.
STORAGE

9.1
Services. PRC hereby undertakes the following obligations with respect to the
Services to be provided by PRC under this Agreement, for and in consideration of
the mutual covenants and undertakings set forth in this Agreement:

9.1.1
It agrees, in accordance with the terms and conditions of this Agreement, to
provide to Aron the Services at the Refinery and the Tanks.

9.1.2
It shall comply with all Applicable Laws and any applicable safety guidelines,
procedures or policies in connection with operations at the Refinery and the
Tanks.

9.1.3
It shall maintain the Tanks in accordance with Accepted Industry Practice.

9.2
Tanks. PRC shall make available to Aron all of PRC’s and its Affiliates’ rights
to use the Tanks for the Term of this Agreement to store the Aron Inventory sold
by PRC to Aron pursuant to this Agreement. Aron may only store Aron Inventory in
the Tanks that has been purchased from PRC pursuant to this Agreement.
Notwithstanding anything in this Agreement to the contrary, PRC, as the owner
and the operator of the Tanks and the Refinery, retains the right to manage the
utilization of the Tanks (including by removing from service, changing the type
of Product service of, or otherwise replacing or substituting with alternate
tankage, any of the Tanks listed on Schedule B), in its sole discretion and in
accordance with Accepted Industry Practice; provided that such utilization
management activities by PRC do not prejudice Aron’s rights to the Aron
Inventory hereunder and that the use of any alternate tankage shall be covered
by all of the terms and conditions of this Agreement.

9.3
No Commingling.

9.3.1
Except (i) to the extent permitted in accordance with Section 6, (ii) in the
event that a Change in Law occurs whereby any Governmental Authority has the
right to purchase Products in the Tanks and/or to create or hold Liens in any
such Products in the Tanks, or otherwise becomes entitled


39

--------------------------------------------------------------------------------




to exercise rights or powers substantially equivalent to the foregoing, or (iii)
for Excluded Third-Party Inventory, PRC shall not store any Products owned by
PRC or any of its Affiliates or a third party in any Tank without Aron’s prior
written consent. Aron agrees that PRC may commingle Products only in the
circumstances and subject to the terms and conditions described and referenced
in this Section 9.3. Notwithstanding anything in this Agreement to the contrary,
Aron acknowledges and agrees that PRC may store Excluded Third-Party Inventory
in the Tanks.
9.3.2
PRC represents and warrants that, except for inchoate tax Liens and Liens
permitted by the Intercreditor Agreement, there is only one third party
(including such third party’s successors and assigns) that has a claim to any
Excluded Third Party Inventory.

9.4
Receipts Into and Deliveries Out of the Included Locations. From and after the
Commencement Date, (i) Aron shall accept and receive Products delivered by PRC
to Aron into the Included Locations in connection with each sale by PRC to Aron
pursuant to this Agreement and (ii) PRC shall withdraw Products from the
Included Locations in connection with each sale by Aron to PRC pursuant to this
Agreement.

9.5
Measurement. The quantity and quality of Products received into and delivered
from the Included Locations, as well the quantity and quality of Aron Inventory
in the Included Locations at any given time, shall be determined by applying the
Volume Determination Procedures in accordance with the latest established
API/ASTM standards, or other mutually agreed to specifications, and shall
include tank heels and working inventory. All volumes shall be temperature
corrected to 60° Fahrenheit in accordance with the latest supplement or
amendment to the appropriate ASTM-IP Petroleum Measurement Tables. PRC shall
calibrate the Tanks as needed and verify the accuracy of the sampling and
measurement equipment at the Refinery pursuant to applicable standards set by
the API/ASTM, including the latest revisions thereto.

9.6
Aron Inventory. PRC shall be liable for contamination of the Aron Inventory,
unless such contamination is due to Aron’s or its representative’s negligence or
willful misconduct. As to contamination to the Aron Inventory for which PRC is
liable pursuant to this Section 9.6, PRC shall promptly notify Aron of such
contamination and the Parties shall account for any differences in the grade of
the contaminated or downgraded Aron Inventory (including to the extent any such
material no longer continues to meet the specifications for any Product for
purposes hereof) pursuant to the volume determination, invoicing and payment
procedures set forth in Sections 6.3, 12.1 and 12.5.

9.7
Condition and Maintenance of Tanks.

9.7.1
The execution of this Agreement by the Parties does not impose any obligation or
responsibility on Aron in connection with: (i) any existing


40

--------------------------------------------------------------------------------




or future environmental condition at the Refinery, the Tanks and/or any related
facilities (collectively, the “Facility”), including the presence of a regulated
or hazardous substance on or in environment media at the Facility (including the
presence in surface water, groundwater, soils or subsurface strata or air),
including the subsequent migration of any such substance; (ii) any Environmental
Law; (iii) the Required Permits; or (iv) any requirements arising under or
relating to any Applicable Law pertaining or relating to the operation of the
Facility, except to the extent of any Liabilities that are caused by the
negligence or misconduct of Aron or its Representatives or are otherwise within
the scope of Aron’s indemnification obligations under Sections 19.2 or 21.2,
inclusive of when any Representatives of Aron are present at the Facility and
cause a release or other event.
9.7.2
Products may require the application of heat or steam by PRC to maintain the
same in a liquid free-flowing or pumpable state; PRC agrees to provide such
required heat at PRC’s expense. Recalibration, or strapping, of the Tanks may be
performed from time to time in accordance with the terms of this Agreement. In
the event that recalibration of meters, gauges or other measurement equipment is
reasonably requested by Aron consistent with Accepted Industry Practice such as
“strapping,” the Parties shall select a mutually agreeable U.S. Customs & Border
Protection bonded, ISO-accredited independent petroleum inspection company to
conduct such recalibration and Aron shall bear all costs associated therewith.

9.7.3
PRC may clean the Tanks during the Term of this Agreement for the following
reasons: to perform maintenance, to perform inspections, in case of an
emergency, to ensure product quality or as PRC otherwise deems appropriate in
accordance with Accepted Industry Practice. In the event of Tank cleaning
pursuant to this Section 9.7.3, PRC shall be responsible for the full cost of
removing the Aron Inventory, cleaning the Tanks and disposing of any
contaminants. PRC may identify substitute tank(s) for Aron during such time that
a Tank is unavailable due to Tank cleaning pursuant to this Section 9.7 and the
Parties shall cooperate with respect to the use of the same in a commercially
reasonable manner. The transfer of the Aron Inventory from the unavailable Tank
to the substitute tank, as well as any transfer from the substitute tank back to
the original Tank or another tank, shall be at PRC’s sole expense. Any such
substitute tank(s) will be covered by the terms and conditions of this
Agreement. PRC shall, as provided in Section 6.3, notify Aron of all events
and/or actions covered by or taken pursuant to this Section 9.7.3.

9.8
Certain Covenants Relating to Storage.

9.8.1
PRC agrees:


41

--------------------------------------------------------------------------------




(i)    that no loss allowances shall be applied to Aron Inventory held in the
Tanks; and
(ii)    that, in the event of any Product spill, leak or discharge or any other
environmental pollution caused by or in connection with the use of any Tanks,
PRC shall promptly commence containment or clean-up operations as required by
any Governmental Authorities or Applicable Law or as PRC deems appropriate or
necessary and shall notify or arrange to notify Aron promptly of any such
material spill, leak or discharge and of any such operations.
9.8.2
Each Party agrees that it shall, in the performance of its obligations under
this Agreement, comply in all material respects with Applicable Law, including
all Environmental Laws. Each Party shall maintain the records required to be
maintained by Environmental Law and shall make such records available to the
other Parties upon their reasonable request. Each Party also shall promptly
notify the other Parties of any material violation or alleged material violation
of any Environmental Law relating to any Products stored under this Agreement
and, upon request, shall provide to the other Parties all evidence of
environmental inspections or audits by any Governmental Authority with respect
to such Products.

9.9
Included Location Review and Vetting.

9.9.1
Subject to Section 9.9.2 below, if at any time Aron determines that any Tanks or
other facilities constituting an Included Location (in each case, “Identified
Facilities”) fail to satisfy Aron’s then applicable policies and procedures
relating to the prudent maintenance and operation of storage tanks and pipeline
facilities (“Aron’s Policies and Procedures”), and without limiting any other
rights and remedies available to Aron hereunder or under any other Transaction
Document, Aron may (after giving effect to Section 9.9.2) provide PRC notice of
such failure so long as such failure is continuing and, if Aron provides such
notice and such failure has not been cured or a cure has not been commenced to
Aron’s reasonable satisfaction within 30 days after such notice is given, the
following provisions shall be applicable: (i) in the case of any Identified
Facilities that are owned by PRC, upon such date as Aron shall specify, such
Identified Facilities shall cease to constitute an Included Location (or part of
an Included Location) for purposes hereof and any payment to Aron in respect of
any Products held in such Identified Facilities shall become due in accordance
with the provisions of Section 12 hereof; and (ii) in the case of any Identified
Facilities that are subject to a Required Storage Arrangement, the Parties shall
endeavor as promptly as reasonably practicable and in good faith to execute such
rights, provide such notices, negotiate such reassignments or terminations
and/or take


42

--------------------------------------------------------------------------------




such further actions as Aron deems necessary or appropriate to terminate Aron’s
status as the party entitled to use and/or hold Products at such Identified
Facilities without impairing PRC’s ability to utilize such Identified Facilities
and, concurrently with effecting the termination of such status, such Identified
Facilities shall cease to constitute an Included Location (or part of an
Included Location) for purposes hereof and any payment to Aron in respect of any
Products held in such Identified Facilities shall become due in accordance with
the provisions of Section 12 hereof.
9.9.2
Aron’s rights under Section 9.9.1 above are subject to the following additional
terms and conditions:

(i)    Aron shall apply Aron’s Policies and Procedures with respect to the
Included Locations in a non-discriminatory manner as compared with other similar
storage tanks and pipeline facilities utilized by Aron in a similar manner;
(ii)    If the failure of any Identified Facilities to satisfy Aron’s Policies
and Procedures is a result of Aron’s Policies and Procedures exceeding the
standards or requirements imposed under Applicable Law or good and prudent
industry practice, then (1) Aron shall not require the removal of such
Identified Facilities as Included Locations until the 120th day after giving PRC
notice of such failure, (2) during such 120 day period, Aron shall consult with
PRC in good faith to determine whether based on further information provided by
PRC such Identified Facilities comply with Aron’s Policies and Procedures and/or
whether additional actions or procedures can be taken or implemented so that, as
a result, such Identified Facilities would comply with Aron’s Policies and
Procedures, and (3) if it is determined that such Identified Facilities do
comply with Aron’s Policies and Procedures or, as a result of such additional
actions or procedures, such Identified Facilities become so compliant within
such 120 day period, then such Identified Facilities shall not cease to be
Included Locations based on the noncompliance stated in Aron’s notice to PRC;
(iii)    If within the 120 day period referred to in clause (ii)(2) above, PRC
has identified and diligently commenced the implementation of additional actions
or procedures that are intended to result in such Identified Facilities becoming
compliant with Aron’s Policies and Procedures, but such implementation cannot
through commercially reasonable efforts be completed within such 120 day period,
then so long as PRC continues to diligently and in a commercially reasonable
manner pursue the implementation of such additional actions and procedures, Aron
will extend such 120 day period up for up to an additional 60 days

43

--------------------------------------------------------------------------------




to allow for such implementation to be completed and if such implementation is
completed within such additional 60 day period, then such Identified Facilities
shall not cease to be Included Locations based on the noncompliance stated in
Aron’s notice to PRC; and;
(iv)    If any Identified Facilities cease to be Included Locations pursuant to
Section 9.9.1 above and thereafter Aron determines, in its reasonable good faith
judgment, that such Identified Facilities have become compliant with Aron’s
Policies and Procedures, then Aron shall promptly cooperate with PRC to
reestablish such Identified Facilities as Included Locations hereunder.
10.
CERTAIN REPRESENTATIONS

10.1
The Parties intend that:

10.1.1
each purchase and sale of Product between them, whether or not further
documented, shall constitute a “forward contract” under section 101(25) and a
“commodity forward agreement” as such term is used in clause (A)(i)(VIII) of the
definition of “swap agreement” under section 101(53B) of the Bankruptcy Code,
protected by, inter alia, section 556 and section 560 of the Bankruptcy Code,
and that it will be treated as such under and in all proceedings related to any
bankruptcy, insolvency or similar law (regardless of the jurisdiction of
application or competence of such law) or any regulation, ruling, order,
directive or pronouncement made pursuant thereto;

10.1.2
as a result of the foregoing, (i) the Performing Party’s right to liquidate,
collect, net and set off rights and obligations under this Agreement and
liquidate and terminate this Agreement shall not be stayed, avoided or otherwise
limited by the Bankruptcy Code, including sections 362(a), 547, 548 or 553
thereof; (ii) the Performing Party shall be entitled to the rights, remedies and
protections afforded by and under, among other sections, sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d), 553, 556, 560,
561 and 562 of the Bankruptcy Code; and (iii) any cash, securities or other
property provided as performance assurance, credit support or collateral with
respect to the transactions contemplated hereby shall constitute “margin
payments” as defined in section 101(38) of the Bankruptcy Code and all payments
for, under or in connection with the transactions contemplated hereby shall
constitute “settlement payments” as defined in section 101(51A) of the
Bankruptcy Code; and

10.1.3
this Agreement and each transaction between the Parties hereunder constitutes a
“master netting agreement” under section 101(38A) of the


44

--------------------------------------------------------------------------------




Bankruptcy Code; and that the rights in Section 18 hereto include the rights
referred to in section 561(a) of the Bankruptcy Code.
10.2
Single Agreement. This Agreement and all transactions hereunder form a single
integrated agreement between the Parties.

11.
WARRANTIES

11.1
Warranties of Title.

11.1.1
PRC warrants that on the Commencement Date it shall transfer, or cause to be
transferred, to Aron good and marketable title to the Initial Inventory free and
clear of any Liens (other than inchoate tax Liens and/or as contemplated in the
Intercreditor Agreement), and that it has full right and authority to transfer
such title and effect delivery of such Initial Inventory to Aron.

11.1.2
Each Party represents and warrants to the other Party that, as of each date of
delivery of Products sold hereunder to the other Party, it has good and
marketable title to the Products sold and delivered pursuant to this Agreement,
free and clear of any Liens (other than inchoate tax Liens) or as contemplated
in the Intercreditor Agreement, and that it has full right and authority to
transfer such title and effect delivery of such Products.

11.2
Disclaimer of Warranties. EXCEPT FOR THE WARRANTY OF TITLE, THE PARTY SELLING
PRODUCT HEREUNDER MAKES NO WARRANTY, CONDITION OR OTHER REPRESENTATION, WRITTEN
OR ORAL, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS OR SUITABILITY OF THE
PRODUCT FOR ANY PARTICULAR PURPOSE OR OTHERWISE.

12.
PRICING & PAYMENT

12.1
Interim Payment and Netting.

12.1.1
For each Production Week, Aron shall provide PRC with a net settlement statement
setting forth:

(i)    the “Weekly Net Volume” and (ii) the “Weekly Product Value,” which may be
a positive or negative number.
As used herein, “Weekly Net Volume” shall be calculated as follows:
(1)
Using the Daily Report of Inventory Volumes provided by PRC, Aron will calculate
the “Daily Net Volume” for all Aron Inventory at the Included Locations as
follows: the Inventory


45

--------------------------------------------------------------------------------




Volumes for the prior reported day minus the Inventory Volumes for such day. The
“Weekly Net Volume” shall be equal to the sum of the Daily Net Volumes by
Product Group for each day in the Production Week.
(2)
For each Product Group, the “Weekly Product Value” shall be an amount equal to
(a) the Weekly Net Volume for such Product Group multiplied by (b) the
applicable Weekly Product Benchmark for such Product Group.

(ii)    the aggregate of the Weekly Product Values for all Product Groups (the
“Total Weekly Product Value”); provided that if the Total Weekly Product Value
is a positive number it shall represent an amount due from PRC to Aron and if
the Total Weekly Product Value is a negative number, the absolute value thereof
shall represent an amount due from Aron to PRC.
12.1.2
On or before 2:00 p.m. EPT on each applicable “Invoice Date” set forth on
Schedule I, Aron shall provide PRC with a statement setting forth:

(ix)    the Total Weekly Product Value, together with a reasonably detailed
summary of the calculations made by Aron pursuant to Section 12.1.1 to determine
such amount;
(x)    any outstanding interest that accrues pursuant to Section 12.4; and
(xi)    any other amounts due and payable as of such day, or outstanding amounts
payable prior to such day, under this Agreement (the aggregate net amount
payable, without duplication, the “Interim Net Payment Amount”).
If the Interim Net Payment Amount is positive, it shall be due from PRC to Aron
and if the Interim Net Payment Amount is negative, the absolute value thereof
shall be due from Aron to PRC.
12.1.3
The Party owing the Interim Net Payment Amount shall pay such amount to the
other Party on or prior to the applicable “Payment Date” set forth on Schedule
I, subject to Section 12.3; provided, however, that if such payment is due from
PRC to Aron and Aron failed to deliver the statement required pursuant to
Section 12.1.2 by 2:00 p.m. EPT on the applicable “Invoice Date” set forth on
Schedule I, then such Interim Net Payment Amount shall not be due and payable
until the next Business Day following the applicable “Payment Date” set forth on
Schedule I.


46

--------------------------------------------------------------------------------




12.2
Payments. Unless otherwise set forth herein, all payments to be made under this
Agreement shall be made by wire transfer of same day funds in U.S. Dollars to
such bank account at such bank as the payee shall designate in writing to the
payor from time to time. All payments shall be deemed received on the Business
Day on which same day funds therefor are received by the payee. Payments
received after any applicable time set forth in this Agreement on any Business
Day or on a day that is not a Business Day shall be deemed to have been received
on the following Business Day. Except as otherwise expressly provided in this
Agreement, all payments by PRC or Aron shall be made in full without discount,
offset, withholding, counterclaim or deduction whatsoever for any claims which
one Party may now have or hereafter acquire against the other Party, whether
pursuant to the terms of this Agreement or otherwise, except as expressly
provided herein.

12.3
Disputed Invoices. If an invoiced Party in good faith disputes the accuracy of
the amount invoiced, the invoiced Party shall pay such amount as it in good
faith believes to be correct and provide written notice stating the reasons why
the remaining disputed amount is incorrect, along with supporting documentation.
In the event the Parties are unable to resolve such dispute, the matter shall be
resolved in accordance with Section 22.

12.4
Interest on Late Payments. Interest shall accrue on late payments under this
Agreement at the lesser of (i) LIBOR plus the sum of 2.00% and the Applicable
Margin and (ii) the maximum rate of interest per annum permitted by Applicable
Law, from and including the date that payment is due until but excluding the
date that payment is actually received by the Party to whom it is payable.

12.5
Monthly True-Up Payment. Aron shall use commercially reasonable efforts to
provide to PRC, on the applicable “True Up Date” set forth on Schedule I, the
Monthly True-Up Statement, showing the net true up amount due from one Party to
the other Party (the “Monthly True-Up Payment”), and including the following
amounts (without duplication):

12.5.1
the Aggregate Monthly Product True-Up Amount; plus

12.5.2
the Ancillary Costs for such month not otherwise paid or satisfied hereunder
pursuant to Section 6.6, and as evidenced in the relevant Backup Certificate;
and plus or minus, as applicable,

12.5.3
any other adjustments to amounts payable by one Party to the other Party
pursuant to this Agreement.

12.6
Monthly True-Up Invoicing and Payment. If the amount of the Monthly True-Up
Payment is a positive number, such amount shall be due from PRC to Aron, and if
the amount of the Monthly True-Up Payment is a negative number, then the
absolute value thereof shall be due from Aron to PRC. The Party owing the
Monthly True-Up Payment shall pay such amount as shown on the Monthly True-Up
Statement to


47

--------------------------------------------------------------------------------




the other Party on or prior to 5:00 p.m. EPT on the second Business Day
following Aron’s delivery to PRC of the Monthly True-Up Statement and all
related supporting documentation, subject to Section 12.3.
13.
FINANCIAL INFORMATION; NOTIFICATIONS; CREDIT SUPPORT

13.1
Provision of Financial Information. PRC shall provide Aron, and Aron shall
provide to PRC, (i) within 120 days following the end of each of its fiscal
years, (a) a copy of the annual report, containing audited consolidated
financial statements of PBFH or Aron, as applicable, and its consolidated
subsidiaries for such fiscal year certified by independent certified public
accountants and (b) the balance sheet, statement of income and statement of cash
flow of PBFH or Aron, as applicable, for such fiscal year, as reviewed by PBFH’s
or Aron’s, as applicable, independent certified public accountants, and (ii)
within 90 days after the end of its first three fiscal quarters of each fiscal
year, a copy of the quarterly report, containing unaudited consolidated
financial statements of PBFH or Aron, as applicable, and its consolidated
subsidiaries for such fiscal quarter; provided that so long as PBF or The
Goldman Sachs Group, Inc., as applicable, is required to make public filings of
its quarterly (on form 10-Q) and annual (on form 10-K) financial results
pursuant to the Exchange Act, such filings are available on the SEC’s EDGAR
database and such filings are made in a timely manner, then PRC or Aron, as
applicable, will not be required to provide such annual or quarterly financial
reports to the other Party.

13.2
Additional Information. Upon reasonable notice, PRC shall provide to Aron, and
Aron shall provide to PRC, such additional information as Aron or PRC, as
applicable, may reasonably request to enable it to ascertain the current
financial condition of PRC or Aron, as applicable.

13.3
Notifications. Each Party shall notify the other Party in writing within two
Business Days of learning of any of the following events:

13.3.1
any Event of Default or Additional Termination Event, specifying the nature and
extent thereof and the corrective action (if any) taken or proposed to be taken
with respect thereto;

13.3.2
any event that is reasonably expected to be a Material Adverse Change with
respect to such party;

13.3.3
it or its Guarantor consolidates or amalgamates with, merges with or into, or
transfers all or substantially all of its assets to another person; and

13.3.4
in the case of PRC,

(i)    its binding agreement to sell, lease, sublease, transfer or otherwise
dispose of, or grant any person (including an Affiliate) an option to

48

--------------------------------------------------------------------------------




acquire, in one transaction or a series of related transactions, all or
substantially all of the Refinery assets;
(ii)    any labor disturbances at the Refinery that are reasonably likely to
adversely and materially impact the use of the Tanks;
(iii)    notice of any (i) material “Default” and/or (ii) “Event of Default”
under the Revolving Credit Agreement (each as defined therein); or
(iv)    a final judicial or administrative judgment against it that individually
or in the aggregate is in excess of $75,000,000.
13.4
Credit Support Guaranties.

13.4.1
As security for the prompt payment and performance in full when due of Aron’s
obligations under this Agreement, Aron shall cause its Guarantor to (i) deliver
to PRC prior to the Commencement Date its Guaranty in form and substance
reasonably acceptable to PRC and (ii) maintain such Guaranty in effect for the
Term hereof.

13.4.2
As security for the prompt payment and performance in full when due of PRC’s
obligations under this Agreement, PRC shall cause its Guarantor to (i) deliver
to Aron prior to the Commencement Date its Guaranty in form and substance
reasonably acceptable to Aron and (ii) maintain such Guaranty in effect for the
Term hereof.

13.5
Back-up Security Interest. The Parties intend that the transactions contemplated
by this Agreement constitute purchase and sale transactions. If, notwithstanding
the intent of the Parties, such transactions are deemed to constitute loans,
then PRC shall be deemed to have pledged and granted to Aron, a first priority
lien and security interest in all quantities of Product intended to constitute
Aron Inventory hereunder and all proceeds thereof as security for the
performance of all of PRC’s obligations and liabilities hereunder, and any UCC
filings by Aron with respect to such quantities of Product shall serve to
perfect such pledge and security interest. However, the filing of any UCC
financing statements made pursuant to this Agreement shall in no way be
construed as being contrary to the intent of the Parties that the transactions
contemplated by this Agreement be treated as purchase and sale transactions.

13.6
Adequate Assurances.

13.6.1
Aron may, in its reasonable discretion and upon written notice to PRC, require
that PBFH provide it with satisfactory security for or adequate assurance of its
or its Guarantor’s performance within a specified time period as appropriate
(but not less than two Business Days from delivery of such notice), when a
Material Adverse Change has occurred as with respect to PRC or its Guarantor.


49

--------------------------------------------------------------------------------




13.6.2
PRC may, in its reasonable discretion and upon notice to Aron, require that Aron
provide it with satisfactory security for or adequate assurance of its or its
Guarantor’s performance within a specified time period as appropriate (but not
less than two Business Days from delivery of such notice), when a Material
Adverse Change has occurred as with respect to Aron or its Guarantor.

13.6.3
PRC or Aron, as applicable, shall provide performance assurance to PRC or Aron,
as applicable, on or prior to the second Business Day following written demand
therefor in the form of Acceptable Credit Support. The performance assurance
provided by PRC or Aron, as applicable, shall be for a reasonable duration and
in an amount reasonably sufficient to cover a value up to PRC’s or Aron’s, as
applicable, good faith estimated financial exposure under this Agreement. If
performance assurance is provided in the form of a letter of credit, such letter
of credit shall be issued by an Acceptable Letter of Credit Issuer and shall be
in a form reasonably acceptable to PRC or Aron, as applicable, in the exercise
of its good faith, reasonable discretion. All bank charges relating to any
letter of credit and any fees, commissions, costs and expenses incurred with
respect to furnishing security are for the account of PRC or Aron, as
applicable.

13.7
Further Assurances. Each Party agrees, at any time and from time to time upon
the request of the other Party, to execute, deliver and acknowledge, or cause to
be executed, delivered and acknowledged, such further documents and instruments
and to do such other acts and things as such Party may reasonably request in
order to fully effect the purposes of this Agreement. Between the Effective Date
and the Commencement Date, if the Parties determine in good faith that any
Schedule hereto contains an error or requires further revision or clarification,
the Parties shall cooperate in good faith to revise the content of such
Schedule(s) to address such matter and, on the Commencement Date, will execute
such amendment or other instrument as each Party deems reasonably necessary to
cause each such revised Schedule to be incorporated as an attachment to this
Agreement as contemplated by the terms hereof.

14.
TAXES

14.1
Taxes.

14.1.1
Each Party represents that it is registered, and covenants that it will continue
to be so registered, with the Internal Revenue Service and the New Jersey
Division of Taxation to engage in tax-free transactions with respect to
Products. Prior to the date of delivery of Products hereunder each Party shall
provide to the other Party proper notification, exemption, motor fuel licenses
or resale certificates or direct pay permits as may be required or permitted by
Applicable Law. If a Party does not furnish such


50

--------------------------------------------------------------------------------




certificates and licenses to the other Party or if the transaction is subject to
Tax under Applicable Law because no exemption exists, the applicable Party shall
reimburse and indemnify the other Party for all Taxes that the other Party
remits to a Governmental Authority or that are incurred by that Party, together
with all penalties and interest thereon. PRC further agrees to provide Aron with
a copy of its New Jersey Spill Compensation and Control Secondary Transfer
Certificate upon Aron’s request.
14.1.2
In connection with the termination of this Agreement, Aron agrees that it will,
in a timely manner, notify PRC as to whether or not PRC is to make a filing of
New Jersey Form C 9600, Notification of Sale, Transfer, or Assignment in Bulk,
or any other forms or notices related to bulk sales taxes in New Jersey pursuant
to New Jersey Statutes Annotated Sections 54:32B-22 or 54:50-38 or any other New
Jersey statute, regulation, or law, and PRC agrees to comply with such
notification; provided that if Aron does not give any such notification to PRC,
Aron shall be deemed to have notified PRC to not make such filing. In the event
Aron notifies (or is deemed to have notified) PRC to not make such filing, or
fails to give PRC timely notification, Aron covenants and agrees that it will
indemnify PRC for any New Jersey taxes, interest, penalties or any other
Liabilities resulting from PRC not filing such forms or notices.

14.2
Notwithstanding the foregoing, the Parties agree that PRC shall indemnify Aron
for the amount of the New Jersey Spill Compensation and Control tax and all
penalties or interest thereon paid, owing, asserted against or incurred by Aron
directly or indirectly with respect to the Products purchased and sold hereunder
(provided that the indemnity obligations in this Section 14.2 shall not apply to
the extent Aron incurs any such tax, penalties or interest due to its failure to
make any necessary filings with the appropriate authorities and/or maintain
adequate documentation to establish Aron’s exemption from the same).

14.3
Each Party acknowledges and agrees that it will be solely responsible for any
Excluded Taxes owed by it or any similar taxes such as gross earnings, gross
receipts or similar taxes that are based upon gross receipts, gross earnings or
gross revenues. Each Party hereby irrevocably waives and releases the other
Party from, and agrees not to assert any reimbursement or other indemnification
claims against the other party with respect to, any Liabilities (including
pursuant to Section 19) with respect to the imposition or incurrence of any
Excluded Taxes (including any such gross receipt taxes).

14.4
Any other provision of this Agreement to the contrary notwithstanding, this
Section 14 shall survive until 90 days after the expiration of the statute of
limitations for the assessment, collection and levy of any Tax.

15.
INSURANCE


51

--------------------------------------------------------------------------------




15.1
Insurance Required to be provided by PRC. PRC, directly or through an Affiliate,
shall procure and maintain in full force and effect throughout the Term
insurance coverage of the following types and amounts and with insurance
companies rated not less than A- by A.M. Best, or otherwise reasonably
acceptable to Aron, in respect of PRC’s receipt, handling and storage of Aron
Inventory under this Agreement:

15.1.1
property damage coverage on an “all risk” basis without flood, earthquake,
windstorm, tsunami and terrorism exclusions in an amount sufficient to cover the
market value or potential full replacement cost of all of the Aron Inventory.
Such insurance shall be endorsed to include Aron as loss payee with respect to
the Aron Inventory. Notwithstanding anything to the contrary herein, Aron may,
at its option and expense, endeavor to procure and provide such property damage
coverage for the Products; provided that to the extent any such insurance is
duplicative with insurance procured by PRC, the insurance procured by PRC shall
in all cases represent, and be written to be, the primary coverage;

15.1.2
commercial general liability coverage which includes bodily injury, broad form
property damage and contractual liability, cross suit liability, products and
completed operations liability, and sudden and accidental pollution liability
coverage in a minimum amount of $5,000,000 per occurrence and $5,000,000 in the
aggregate;;

15.1.3
(i) workers compensation in the amount required by Applicable Law, and (ii)
employer’s liability with a minimum amount of $1,000,000 per accident,
$1,000,000 per disease, and $1,000,000 aggregate;

15.1.4
automobile liability coverage in a minimum amount of $1,000,000;

15.1.5
umbrella/excess liability coverage providing coverage on a follow-form basis
with respect the coverage required under Sections 15.1.2, 15.1.3(ii) and 15.1.4
in a minimum amount of $300,000,000 per occurrence and in the aggregate; and

15.1.6
pollution legal liability coverage in a minimum amount of $100,000,000 per
occurrence and in the aggregate.

15.2
Additional Insurance Requirements.

15.2.1
The foregoing policies in Section 15.1 shall include or provide that the
underwriters waive all rights of subrogation against Aron and the insurance is
primary without contribution from Aron’s insurance. The foregoing policies with
the exception of those listed in Sections 15.1.1 and 15.1.3(i) shall include
Aron, its subsidiaries, and affiliates and their respective directors, officers,
employees and agents as additional insured.


52

--------------------------------------------------------------------------------




The foregoing policy in Section 15.1.1 shall include Aron as loss payee with
respect the Aron inventory.
15.2.2
PRC shall cause its insurance carriers to furnish insurance certificates to
Aron, in a form reasonably satisfactory to Aron, evidencing the existence of the
coverages required pursuant to Section 15.1. The certificate shall specify that
the insurer will provide 30 days’ written notice prior to cancelation of
insurance becoming effective. Upon Aron’s request, PRC shall provide renewal
certificates within 30 days of the expiration of the previous policy under which
coverage is maintained.

15.2.3
The mere purchase and existence of insurance does not reduce or release either
Party from any liability incurred or assumed under this Agreement.

15.2.4
PRC shall comply with all notice and reporting requirements in the foregoing
policies and timely pay all premiums.

15.2.5
PRC shall be responsible for any deductibles or retentions that are applicable
to the insurance required pursuant to Section 15.1.

16.
FORCE MAJEURE

16.1
Neither Party shall be liable to the other Party if it is rendered unable by a
Force Majeure Event to perform in whole or in part any obligation or condition
of this Agreement for so long as the Force Majeure Event exists and to the
extent that performance is hindered by the Force Majeure Event; provided,
however, that the Party unable to perform shall use all commercially reasonable
efforts to avoid or remove the Force Majeure Event. During the period that
performance by the affected Party of a part or whole of its obligations has been
suspended by reason of a Force Majeure Event, the other Party likewise may
suspend the performance of all or a part of its obligations to the extent that
such suspension is commercially reasonable, other than any payment or
indemnification obligations that arose prior to the Force Majeure Event.

16.2
To the extent reasonably practicable, the affected Party rendered unable to
perform shall give written notice to the other Party within 24 hours after
receiving notice of the occurrence of a Force Majeure Event, including, to the
extent feasible, the details and the expected duration of the Force Majeure
Event and the volume of Product affected. Such Party also shall promptly notify
the other when the Force Majeure Event has terminated.

17.
REPRESENTATIONS, WARRANTIES & COVENANTS

17.1
Mutual Representations and Warranties. Each Party represents and warrants to the
other Party as of the Effective Date, and shall be deemed to represent and
warrant as of the date of any purchase of Product hereunder, that:


53

--------------------------------------------------------------------------------




17.1.1
it is (i) an “eligible contract participant” as defined in the U.S. Commodity
Exchange Act, as amended, and (ii) a “forward contract merchant” under section
101(26) and a “master netting agreement participant” under section 101(38B), for
purposes of the Bankruptcy Code;

17.1.2
it is duly organized and validly existing under the laws of the jurisdiction of
its organization or incorporation and, if relevant under such laws, in good
standing, has the power to execute and deliver this Agreement and any other
related documentation that it is required by this Agreement to deliver and to
perform its obligations under this Agreement, and has taken all necessary action
to authorize such execution, delivery and performance;

17.1.3
such execution, delivery and performance do not violate or conflict with, in any
material respect, any Applicable Law, any provision of its constitutional
documents or any order or judgment of any court or Governmental Authority;

17.1.4
all governmental and other authorizations, approvals, consents, notices and
filings that are required to have been obtained or submitted by it with respect
to this Agreement have been obtained or submitted and are in full force and
effect;

17.1.5
its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law);

17.1.6
no Termination Event has occurred and is continuing, and no such event or
circumstance would occur as a result of its entering into or performing its
obligations under this Agreement;

17.1.7
there is not pending, nor to its knowledge threatened against it, any action,
suit or proceeding at law or in equity or before any court, tribunal,
Governmental Authority, official or arbitrator that is likely to affect the
legality, validity or enforceability against it of this Agreement or its ability
to perform its obligations under this Agreement;

17.1.8
it has entered into the Transaction Documents and will enter into any
transaction thereunder as principal (and not as advisor, agent, broker or in any
other capacity, fiduciary or otherwise) and with a full understanding of the
material terms and risks of the same, and has made its own independent decision
to enter into the Transaction Documents


54

--------------------------------------------------------------------------------




and any transaction and as to whether the Transaction Documents and any
transaction are appropriate or suitable for it based upon its own judgment and
upon advice from such advisers as it has deemed necessary and not in reliance
upon any view expressed by any other Party;
17.1.9
it is capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice) the Transaction Documents and any
transaction, understands and accepts the terms, conditions and risks of the
Transaction Documents and any transaction and is capable of assuming and assumes
the risks of the Transaction Documents and any transactions contemplated
thereunder;

17.1.10
it is not bound by any agreement that would preclude or hinder its execution,
delivery or performance of any of the Transaction Documents;

17.1.11
neither it nor any of its Affiliates has been contacted by or negotiated with
any finder, broker or other intermediary in connection with the sale of Product
hereunder who is entitled to any compensation with respect thereto; and

17.1.12
none of its directors, officers, employees or agents or those of its Affiliates
has received or will receive any commission, fee, rebate, gift or entertainment
of significant value in connection with any of the Transaction Documents.

17.2
Mutual Covenants.

17.2.1
Compliance with Applicable Laws. Each Party undertakes and covenants to the
other Party that it shall comply in all material respects with all Applicable
Laws, including all Environmental Laws, to which it may be subject in connection
with the performance of any obligation or exercise of any rights under any of
the Transaction Documents or in connection with any transaction contemplated by
or undertaken pursuant to this Agreement.

17.2.2
Books and Records. All records or documents provided by any Party to the other
Party shall, to the best knowledge of such Party, accurately and completely
reflect the facts or estimates about the activities and transactions to which
they relate. Each Party shall promptly notify the other Party if at any time
such Party has reason to believe that any records or documents previously
provided to the other Party no longer are materially accurate or complete.

17.2.3
Payments. All payments made under this Agreement shall be made in U.S. Dollars,
the lawful currency of the United States.


55

--------------------------------------------------------------------------------




17.3
PRC’s Representations and Covenants.

17.3.1
PRC represents and warrants that the Tanks have been maintained, repaired,
inspected and serviced in accordance with Accepted Industry Practice and are
generally in serviceable condition (normal wear and tear excepted) in all
material respects.

17.3.2
PRC agrees that neither it nor any of its subsidiaries shall have any interest
in or the right to dispose of, and shall not create or consent to the creation
of any Liens with respect to, the Aron Inventory (it being acknowledged that (i)
Excess Quantities and Excluded Third-Party Inventory do not constitute Aron
Inventory and (ii) upon PRC purchasing any Aron Inventory pursuant to Section
6.4.5, such quantities shall not constitute Aron Inventory unless and until
repurchased by Aron pursuant to Section 6.4.5). PRC authorizes Aron to file at
any time and from time to time any UCC financing statements identifying the Aron
Inventory subject to this Agreement and Aron’s ownership thereof and title
thereto, and PRC shall execute and deliver to Aron, and PRC hereby authorizes
Aron to file (with or without PRC’s signature), at any time and from time to
time, all amendments to financing statements, assignments, continuation
financing statements, termination statements and other documents and
instruments, in form reasonably satisfactory to each of Aron and PRC, as Aron
may reasonably request, to provide public notice of Aron’s ownership of and
title to the quantities of the Aron Inventory subject to this Agreement and the
Intercreditor Agreement.

17.3.3
PRC agrees that, other than in connection with a refinancing of the 8.25% notes
due 2020 issued by PBFH and certain affiliates or the issuance of notes to
effectively replace the 8.25% notes due 2020, it will not incur, create, assume
or guaranty any Specified Indebtedness if, in connection with such incurrence,
creation, assumption or guaranty or proposed incurrence, creation, assumption or
guaranty of Specified Indebtedness, the ratings assigned to the 8.25% notes due
2020 issued by PBFH and certain Affiliates thereof, or any applicable
refinancing of such notes, are (or would be) lower than B2 (or its then-current
equivalent) by Moody’s Investors Service, Inc. (or any successor rating agency
thereto) and B (or its then-current equivalent) by Standard & Poor’s Ratings
Service (or any successor rating agency thereto), as rated by both such rating
agencies.

For the purposes of the foregoing, “Specified Indebtedness” means: the (i)
obligations described in clauses (a), (b) and (f) (but only with respect to such
clause (f) for obligations of third parties that are not Affiliates of PRC and
are secured as described in such clause (f)), in each case as set forth in the
such clauses in the definition of “Indebtedness” in the

56

--------------------------------------------------------------------------------




Revolving Credit Agreement; and (ii) reimbursement obligations in respect of
letters of credit, letters of guaranty, bankers’ acceptable and similar
instruments; provided, however, that Specified Indebtedness shall not include in
any event any reimbursement obligations relating to letters of credit (w) used
in the ordinary course in connection with the purchase or financing of
hydrocarbon assets (including feedstocks) or the transportation thereof, (x)
used in connection with any hedging obligations (including commodities, currency
and/or interest rate hedges) incurred in the ordinary course of business, (y)
used in connection with self-insurance obligations, insurance premiums, workers’
compensation, unemployment insurance, performance of surety bonds, bankers’
acceptances, or the satisfaction of applicable legal or regulatory requirements
(including in respect of environmental and other regulatory obligations, to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, or to secure liability for premiums to insurance brokers, carriers or
insurance companies or (z) additional obligations incurred in the ordinary
course of business in an amount not to exceed $100,000,000 of face value of any
such reimbursement obligations at any time outstanding.
17.4
Acknowledgement. PRC and Aron each acknowledge and agree that (1) each is a
merchant of crude oil and petroleum products and may, from time to time, be
dealing with prospective counterparties, or pursuing trading or hedging
strategies, in connection with aspects of their respective business that are
unrelated hereto and that such dealings and such trading or hedging strategies
may be different from or opposite to those being pursued pursuant to or in
connection with this Agreement, (2) neither PRC nor Aron has any fiduciary or
trust obligations of any nature with respect to the other Party, or any of such
Party’ Affiliates, (3) PRC and Aron may enter into transactions and purchase
crude oil or petroleum products for their own account or the account of others
at prices more favorable than those being paid by or to the other Party
hereunder and (4) nothing herein shall be construed to prevent PRC or Aron, as
applicable, or any of their partners, officers, employees or Affiliates, in any
way, from purchasing, selling or otherwise trading in crude oil, petroleum
products or any other commodity for their own account or for the account of
others, whether prior to, simultaneously with or subsequent to any transactions
under this Agreement (such matters and activities conducted or engaged in by
each Party as described in the foregoing clauses (1), (3) and (4), and including
in any event any hedging activities on any Products and other hydrocarbon assets
unrelated to the transactions set forth in this Agreement or the other
Transaction Documents, together with any and all other business and activities
conducted or engaged in by such Party that are unrelated to this Agreement, the
other Transaction Documents, the Related Agreement and/or any Specified
Transactions, being its respective “Outside Activities”).


57

--------------------------------------------------------------------------------




17.5
Outside Activities. Each of PRC and Aron acknowledge and agree that (a) all of
its respective Outside Activities are conducted at its sole discretion and
solely for its own account, (b) as a consequence, each shall solely be
responsible to retain and pay, discharge and perform as and when due all
Liabilities with respect to its own respective Outside Activities and (c) to the
fullest extent permitted by Applicable Law, it shall defend, indemnify and hold
harmless the other Party and its Affiliates from and against any Liabilities
incurred by such other Party or its Affiliates as a result of or related to such
first Party’s respective Outside Activities.

18.
TERMINATION EVENTS, DEFAULT & EARLY TERMINATION

18.1
Events of Default. Notwithstanding any other provision of this Agreement, the
occurrence and continuance of any of the following events or circumstances shall
constitute an “Event of Default”:

18.1.1
A Party fails to make a payment when due and payable under this Agreement within
two Business Days following receipt of a written demand for payment by the other
Party.

18.1.2
A Party (or, if applicable, any Affiliate of such Party that is party to a
Transaction Document) breaches any representation or warranty made or repeated,
or deemed to have been made or repeated, by the Party in any material respect,
or any representation or warranty proves to have been incorrect or misleading in
any material respect when made or repeated or deemed to have been made or
repeated under this Agreement or any Transaction Document; provided, however,
that if such breach is curable, such breach is not cured to the reasonable
satisfaction of the other Party within ten Business Days from the date that such
Party receives written notice that corrective action is needed.

18.1.3
Other than a default more specifically described in this Section 18.1, a Party
(or, if applicable, any Affiliate of such Party that is party to a Transaction
Document) fails to perform any material obligation or breaches a material
covenant required under this Agreement or any Transaction Document, which, if
capable of cure, is not cured to the reasonable satisfaction of the other Party
(acting in good faith and in a commercially reasonable manner) within ten
Business Days from the date that such Party receives written notice that
corrective action is needed.

18.1.4
A Party or such Party’s Guarantor (or, in the case of PRC, PBF) becomes or is
Bankrupt;

18.1.5
A Party’s Guarantor (i) fails to satisfy, perform or comply with any material
obligation in accordance with its Guaranty in favor of the other Party (the
“Receiving Party”) if such failure continues after any


58

--------------------------------------------------------------------------------




applicable grace or notice period, (ii) breaches any covenant or any
representation or warranty proves to have been incorrect or misleading in any
material respect under its Guaranty, which is not cured within any applicable
grace or notice period, or (iii) repudiates, disclaims, disaffirms or rejects
(in each case, in writing), in whole or part, any obligation under its Guaranty,
or challenges the validity of its Guaranty (in each case, in writing).
18.1.6
(i) Either Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under or any early termination of, that Specified Transaction, or
(2) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf), provided, that the other Party
shall first give notice thereof to such first Party, and such default or other
applicable event is not cured (if capable of being cured) to the reasonable
satisfaction of the other Party within five Business Days from the date that
such Party receives such notice (it being acknowledged and agreed that the
foregoing shall not alter or extend the applicable notice or grace period, if
any, applicable to such Specified Transaction and that the foregoing five
Business Day period applies only to the right of a Party to declare an Event of
Default under this Section 18.1.6); or (ii) either Party or any Affiliate of
such Party that is a party to any credit support document provided pursuant to
the terms and conditions of this Agreement disaffirms, disclaims, repudiates or
rejects, in whole or in part, such credit support document or its material
obligations thereunder other than pursuant to the applicable terms and
conditions thereof.

18.1.7
Any Lien (other than a Lien granted by Aron and other than inchoate tax Liens)
is placed on any material portion of the Aron Inventory due to an act or with
the consent of PRC. Upon the occurrence of such event, PRC shall be deemed to be
a Defaulting Party hereunder and Aron shall be deemed to be the Performing
Party.

18.1.8
A Party fails to provide adequate assurances in accordance with, and within the
time periods set forth in, Section 13.6.

18.2
Additional Termination Events. Notwithstanding any other provision of this
Agreement, the occurrence of any of the events or circumstances specified in
this Section 18.2 shall constitute an “Additional Termination Event” and, in
each instance, PRC shall be deemed to be the “Affected Party” and Aron shall be
deemed to be the Performing Party for purposes of determining the rights and
remedies available to the Performing Party under Section 18.3.


59

--------------------------------------------------------------------------------




18.2.1
Except in the case of any Refinery maintenance or turnaround, either (i)
operations at the Refinery shall have ceased (other than as a result of a Force
Majeure Event) for a period of at least 90 consecutive days or (ii) there occurs
an inability to receive into, deliver Products out of or store Products (other
than as a result of a Force Majeure Event) in the Tanks (taken as a whole) in
any material respect for a period of at least 90 consecutive days.

18.2.2
A Force Majeure Event affecting the Refinery has occurred and is continuing for
a period of at least 90 consecutive days.

18.2.3
The obligations under any Credit Agreement have become due and payable (i) at
their scheduled maturity and have not been repaid in full on or prior to such
date (after giving effect to any grace or cure periods) or (ii) prior to their
scheduled maturity as a result of the occurrence and continuance of an event of
default thereunder and the acceleration of the scheduled maturity of such
obligations.

18.2.4
An “Event of Default” exists with respect to DCRC or PBFH under the Related
Agreement.

18.2.5
PRC or any of its Affiliates sells, leases, subleases, transfers or otherwise
disposes of, in one transaction or a series of related transactions, all or
substantially all of the assets of the Refinery (provided that the foregoing
event shall not constitute an Additional Termination Event if PRC has, in a
timely manner, exercised its early termination right in connection with such
event pursuant to Section 2.3 or 2.4 and complied with all applicable terms and
conditions hereof in connection with exercising such right).

18.2.6
PBFH or PRCLLC (i) consolidates or amalgamates with, merges with or into, or
transfers all or substantially all of its assets to, another person (including
an Affiliate) or any such consolidation, amalgamation, merger or transfer is
consummated, and (ii)(A) the successor resulting from any such consolidation,
amalgamation or merger or the person that otherwise acquires all or
substantially all of the assets of PBFH or PRCLLC does not assume, either by
operation of law or without amendment or modification of the applicable
Transaction Documents (other than any amendments or modifications that are
ministerial in nature), all of PRC’s obligations hereunder and under the other
Transaction Documents, or (B) in the reasonable judgment of Aron, the
creditworthiness of the resulting, surviving or transferee person, taking into
account any guaranties, is materially weaker than PRC immediately prior to the
consolidation, amalgamation, merger or transfer (provided that the foregoing
event shall not constitute an Additional Termination Event if PRC has, in a
timely manner, exercised its early termination right in connection with such


60

--------------------------------------------------------------------------------




event pursuant to Section 2.3 or 2.4 and complied with all applicable terms and
conditions hereof in connection with exercising such right).
18.2.7
A Change of Control with respect to PBF (provided that the foregoing event shall
not constitute an Additional Termination Event if PRC has, in a timely manner,
exercised its early termination right in connection with such event pursuant to
Section 2.3 or 2.4 and complied with all applicable terms and conditions hereof
in connection with exercising such right); provided that any Early Termination
Date designated by Aron as a result of such occurrence shall occur no earlier
than the effective date of such Change of Control event.

18.2.8
The Intercreditor Agreement ceases to be in full force and effect or the
“Revolving Agent” (as defined therein) repudiates, disclaims, disaffirms or
rejects (in each case, in writing), in whole or part, any of its material
obligations thereunder or challenges the validity thereof (in each case, in
writing).

18.3
Remedies Generally. Notwithstanding any other provision of this Agreement or any
Specified Transaction, upon the occurrence and continuance of an Event of
Default with respect to a Party (such Party referred to as the “Defaulting
Party”), or upon the occurrence and continuance of an Additional Termination
Event with respect to the Affected Party, the other Party in each case (the
“Performing Party”) may, in its sole discretion, in addition to all other
remedies available to it and without incurring any Liabilities, do any or all of
the following:

18.3.1
suspend its performance under this Agreement, including any Product sale,
purchase, receipt, delivery or payment obligations, upon written notice to the
Defaulting Party or Affected Party;

18.3.2
declare all or any portion of the Defaulting Party’s or Affected Party’s, as
applicable, obligations under this Agreement to be forthwith due and payable,
all without presentment, demand, protest or further notice of any kind, all of
which are expressly waived by the Defaulting Party or Affected Party, as
applicable;

18.3.3
upon written notice to the Defaulting Party or the Affected Party, specify a
date (the “Early Termination Date”) on which to terminate this Agreement;

18.3.4
terminate all other Transaction Documents and all other agreements that may then
be outstanding between the Parties that relate specifically to this Agreement;

18.3.5
close out any Specified Transactions pursuant to Section 18.4;


61

--------------------------------------------------------------------------------




18.3.6
determine the Settlement Amount pursuant to Section 18.5;

18.3.7
determine the Termination Amount as provided in Section 18.6; and

18.3.8
exercise any rights and remedies provided or available to the Performing Party
under this Agreement or at law or equity, including such remedies as provided
for under the UCC.

18.4
Export of Defaults to and Liquidation of Specified Transactions. If the
Performing Party gives written notice to the Non-Performing Party pursuant to
Section 18.3.3 declaring an Early Termination Date, the occurrence thereof shall
constitute a material breach and an event of default, howsoever described, under
all Specified Transactions by the Non-Performing Party, and the Performing Party
may, by giving notice to the Non-Performing Party, designate an early
termination date (which shall be no earlier than the Early Termination Date) for
all Specified Transactions and, upon such designation, terminate, liquidate,
accelerate and otherwise close out all Specified Transactions that lawfully may
be closed out and terminated or, to the extent that in the reasonable opinion of
the Performing Party certain of such Specified Transactions may not be
liquidated and terminated under Applicable Law on such Early Termination Date,
as soon thereafter as is reasonably practicable in which case the actual
termination date for such Specified Transactions will be the Early Termination
Date, subject to the final sentence of this Section 18.4. In such event, the
Performing Party shall calculate the payments due upon early termination of such
Specified Transactions in accordance with the terms set forth in such Specified
Transactions and in a commercially reasonable manner and without duplication of
any amounts payable pursuant to Section 18.5, which shall be aggregated or
netted to a single liquidated amount (the “Specified Transaction Close-Out
Amount”) and paid pursuant to the terms of such agreements, or, if no payment
date is specified, on the payment date specified in Section 18.7. In determining
the Specified Transaction Close-Out Amount the Performing Party may foreclose
upon and apply any collateral provided by or on behalf of the Non-Performing
Party under this Agreement or any Specified Transaction. Notwithstanding the
foregoing, in lieu of closing out, liquidating and terminating such Specified
Transactions, to the extent practicable and if mutually agreed to by the
Parties, the Parties shall use commercially reasonable efforts to permit the
Non-Performing Party to assume the Performing Party’s obligations under such
Specified Transactions upon commercially reasonable terms.

18.5
Determination of Settlement Amount in the Event of Early Termination.

18.5.1
Notwithstanding any other provision of this Agreement, if the Performing Party
terminates this Agreement pursuant to Section 18.3.3, the Performing Party shall
have the right, immediately and for 60 days thereafter, to terminate any other
contract or agreement that may then be outstanding among the Parties that
relates specifically to this Agreement, including any Transaction Document and,
subject to Section 18.5.2, to


62

--------------------------------------------------------------------------------




liquidate and terminate any or all rights and obligations under this Agreement;
provided that, in the event Aron is the Performing Party, this Agreement shall
not be deemed to have terminated in full until Aron shall have disposed of all
of the Aron Inventory (but in any event within 60 days thereafter); and provided
further that such 60 day period shall be extended to the extent that the
Performing Party is subject to or required to comply with the order of any court
of competent jurisdiction that limits its ability to exercise such rights or
remedies or if the exercise of such rights or remedies is impracticable due to
circumstances beyond the Performing Party’s reasonable control (which, with the
exercise of due diligence, such Party cannot avoid or overcome). The “Settlement
Amount” shall mean the amount, expressed in U.S. Dollars, of all actual,
reasonable losses and costs that are incurred by the Performing Party (expressed
as a positive number) or gains that are realized by the Performing Party
(expressed as a negative number) as a result of the liquidation and termination
of all rights and obligations under this Agreement, each determined in a
commercially reasonable manner. The determination of the Settlement Amount shall
include (without duplication): (w) for any Specified Period designated by PRC or
otherwise established pursuant to the provisions of Schedule F prior to the
Early Termination Date that ends after such Early Termination Date, the net
present values as of the Early Termination Date of the Inventory Intermediation
Roll Fees that would have become due as of the end of such Specified Period
absent the early termination (where the discount rate to be used in the net
present value calculation shall be equal to LIBOR plus the Applicable Margin),
(x) all Specified Unwind Costs (as determined with respect to all Corresponding
Futures and aggregated into a net amount), (y) the actual, reasonable losses and
costs (or gains) incurred or realized by the Performing Party to the extent it
elects to dispose of any Product inventories maintained for purposes of this
Agreement and (z) if such termination occurs prior to July 1, 2017 and Aron is
the Performing Party, the net present value of any Specified Early Termination
Fee or Early Termination Fee that would have been payable to Aron pursuant to
Section 3.8.7 or 3.8.8, respectively, as a result of an early termination under
Section 2.3 or 2.4 of this Agreement (and the discount rate to be used in the
net present value calculation shall be equal to LIBOR plus the Applicable
Margin), except that if such termination occurs prior to January 1, 2016 the
Specified Early Termination Fee shall be calculated in the same manner as under
Section 3.8.7 except that the Default Early Termination Margin shall be used in
place of the Specified Early Termination Margin. If the Settlement Amount is a
positive number it shall be due to the Performing Party and if it is a negative
number, the absolute value thereof shall be due to the Defaulting Party.

63

--------------------------------------------------------------------------------




18.5.2
The Settlement Amount shall be determined by the Performing Party, acting in
good faith, in a commercially reasonable manner, based on the applicable
liquidated and terminated rights and obligations and shall be payable by one
Party to the other. The Performing Party shall determine the Settlement Amount
commencing as of the date on which such termination occurs by reference to such
futures, forward, swap and options markets as it shall select in its
commercially reasonable judgment; provided that the Performing Party is not
required to effect such terminations and/or determine the Settlement Amount on a
single day, but rather may effect such terminations and determine the Settlement
Amount over a commercially reasonable period of time (but in any event within 60
days thereafter, subject to extension of such 60 day period on the same basis as
the 60 day period referred to in Section 18.5.1 may be extended thereunder). In
calculating the Settlement Amount, the Performing Party shall discount to
present value (in a commercially reasonable manner based on LIBOR) any amount
which would be due at a later date and shall add interest (at a rate determined
in the same manner) to any amount due prior to the date of the calculation.

18.6
Determination of the Termination Amount in the Event of Early Termination. The
amount payable in respect of early termination due to an Event of Default shall
comprise (without duplication) all of the following amounts, which shall be
aggregated or netted to a single liquidated amount (the “Termination Amount”)
owing from one Party to the other Party:

18.6.1
the Settlement Amount;

18.6.2
the Specified Transaction Close-Out Amount as determined pursuant to Section
18.4;

18.6.3
the amount of any performance assurance, credit support or collateral provided
by or on behalf of PRC under any Specified Transaction held by Aron at the Early
Termination Date, which shall be applied as a credit to PRC;

18.6.4
without duplication, all actual out-of-pocket losses, damages and expenses
reasonably and necessarily incurred by the Performing Party as a result of the
termination and liquidation of this Agreement, in each case including reasonable
(i) attorneys’ fees, (ii) court costs, (iii) collection costs, (iv) interest
charges and (v) other reasonable disbursements; and

18.6.5
all Unpaid Amounts, including any purchase price for Product that has not yet
been paid.


64

--------------------------------------------------------------------------------




18.7
Payment of Termination Amount. The Performing Party shall notify the
Non-Performing Party of the Termination Amount due from or due to such Party. If
the Non-Performing Party owes the Termination Amount to the Performing Party,
the Non-Performing Party shall pay the Termination Amount on the second Business
Day after it receives the statement. If the Performing Party owes the
Termination Amount to the Non-Performing Party, the Performing Party shall pay
the Termination Amount once it has reasonably determined all amounts owed by the
Non-Performing Party to it under all Specified Transactions and its rights of
close-out and setoff under Section 18.9.

18.8
Certain Rights of Aron as Performing Party. Without limiting any other rights or
remedies hereunder, if Aron is the Performing Party, Aron may, in its
commercially reasonable discretion, (i) withdraw from storage any and all of the
Products then in the Included Locations, (ii) otherwise arrange for the
disposition of any Products then in the Included Locations and (iii) liquidate
in a commercially reasonable manner any credit support, margin or collateral, to
the extent not already in the form of cash (including applying any other margin
or collateral) and apply and set off such credit support, margin or collateral
or the proceeds thereof against any obligation owing by PRC to Aron. Aron shall
be under no obligation to prioritize the order with respect to which it
exercises any one or more rights and remedies available hereunder. PRC shall in
all events remain liable to Aron for any amount payable by PRC in respect of any
of its obligations remaining unpaid after any such liquidation, application and
set off.

18.9
Setoff Rights of Performing Party. If the Performing Party elects to designate
an Early Termination Date under Section 18.3.3, the Performing Party shall be
entitled, at its option and in its discretion (and without prior notice to the
Non-Performing Party), to setoff against the Termination Amount (whether such
Termination Amount is payable to the Performing Party or to the Non-Performing
Party) any other amounts payable under any agreements between the Non-
Performing Party and the Performing Party (whether or not matured or contingent
and irrespective of the currency, place of payment or place of booking of the
obligation). To the extent that the Termination Amount is so set off, the
Termination Amount and other amounts will be discharged promptly and in all
respects. The Performing Party will give at least one Business Day’s prior
written notice to the other Party of any set-off effected under this Section
18.9.

18.10
Non-Exclusive Remedies. The Performing Party’s rights under this Section 18 are
in addition to, and not in limitation or exclusion of, any other rights of
setoff, recoupment, combination of accounts, Lien or other right which it may
have, whether by agreement, operation of law or otherwise. No delay or failure
on the part of a Performing Party to exercise any right or remedy shall
constitute an abandonment of such right or remedy and the Performing Party shall
be entitled to exercise such right or remedy at any time after a Termination
Event has occurred and is continuing.


65

--------------------------------------------------------------------------------




18.11
Indemnification. The Non-Performing Party shall reimburse the Performing Party
for its reasonable costs and expenses, including reasonable attorneys’ fees,
actually incurred in connection with the enforcement of, suing for or collecting
any amounts payable by the Non-Performing Party. The Non-Performing Party shall
indemnify and hold harmless the Performing Party for any reasonable damages,
losses and expenses actually incurred by the Performing Party as a result of any
Termination Event.

19.
INDEMNIFICATION & CLAIMS

19.1
To the fullest extent permitted by Applicable Law and except as specified
otherwise elsewhere in this Agreement (including the indemnification provisions
in Section 21.2 and subject to Section 14), PRC shall defend, indemnify and hold
harmless Aron, its Affiliates and their Representatives, agents and contractors
from and against any Liabilities (i) caused by PRC or its Representatives,
agents or contractors in performing its obligations under this Agreement, except
to the extent that such Liabilities were caused by the negligence or willful
misconduct on the part of Aron or its Representatives, agents or contractors or
(ii) arising from or attributable to the actual or alleged presence or release
of Hazardous Substances in connection with the performance or non-performance of
the Transaction Documents or the transactions contemplated thereby, or any
liability under any Environmental Law related in any way to or asserted in
connection with the performance or non-performance of the Transaction Documents
or the transactions contemplated thereby that is not caused the negligence or
willful misconduct of Aron, its Affiliates, or their Representatives, agents or
contractors.

19.2
To the fullest extent permitted by Applicable Law and except as specified
otherwise elsewhere in this Agreement (including the indemnification provisions
in Section 21.2 and subject to Section 14), Aron shall defend, indemnify and
hold harmless PRC, its Affiliates and their Representatives, agents and
contractors from and against any Liabilities caused by Aron or its
Representatives, agents or contractors in performing its obligations under this
Agreement, except to the extent that such Liabilities were caused by the
negligence or willful misconduct on the part of PRC or its Representatives,
agents or contractors.

19.3
In addition to the indemnification obligations set forth in Sections 19.1 and
19.2 and elsewhere in this Agreement (except as set forth in the indemnification
provisions in Section 21.2, and subject to Section 14), each Party (referred to
as the “Indemnifying Party”) shall indemnify and hold the other Party (the
“Indemnified Party”), its Affiliates and their Representatives, agents and
contractors harmless from and against any and all Liabilities directly or
indirectly arising from (i) the Indemnifying Party’s breach of any of its
obligations under or covenants made in this Agreement; (ii) the Indemnifying
Party’s negligence or willful misconduct; (iii) the Indemnifying Party’s failure
to comply with Applicable Law with respect to the sale, transportation, storage,
handling or disposal of Product or violation of any


66

--------------------------------------------------------------------------------




Environmental Law caused by the Indemnifying Party or its Representatives,
agents or contractors, unless such violation liability results from the
Indemnified Party’s negligence or willful misconduct; or (iv) the Indemnifying
Party’s representations, covenants or warranties made herein having been proven
to be to be materially incorrect or misleading when made.
19.4
The Parties’ obligations to defend, indemnify and hold each other harmless under
the terms of this Agreement shall not vest any rights in any third party, nor
shall they be considered an admission of liability or responsibility for any
purposes other than those enumerated in this Agreement.

19.5
Each Party agrees to notify the other Party as soon as practicable after
receiving notice of any suit brought against it within the indemnities of this
Agreement, shall furnish to the other the complete details within its knowledge
and shall render all reasonable assistance requested by the other in the
defense. Each Party shall have the right but not the duty to participate, at its
own expense, with counsel of its own selection, in the defense and settlement
thereof without relieving the other of any obligations hereunder.
Notwithstanding the foregoing, the Indemnifying Party shall not be entitled to
assume responsibility for and control of any judicial or administrative
proceeding if such proceeding involves a Termination Event by the Indemnifying
Party under this Agreement which shall have occurred and be continuing.
Furthermore, the Indemnifying Party shall not, without the Indemnified Party’s
prior written consent, settle or compromise any claim or consent to the entry of
any judgment, which (i) does not include as a term thereof the giving by the
claiming party or the plaintiff to the Indemnified Party of an unconditional
release from all Liability in respect of such claim, (ii) grants non-monetary
relief to the claiming party or the plaintiff or (iii) involves an admission of
liability or guilt by the Indemnified Party.

20.
LIMITATION ON DAMAGES

20.1
Unless otherwise expressly provided in this Agreement, the Parties’ Liability
for damages is limited to direct, actual damages only and neither Party shall be
liable for specific performance, lost profits or other business interruption
damages, or special, consequential, incidental, punitive, exemplary or indirect
damages, in tort, contract or otherwise, of any kind, arising out of or in any
way connected with the performance, the suspension of performance, the failure
to perform or the termination of this Agreement. Each Party acknowledges the
duty to mitigate damages hereunder.

21.
INFORMATION & INSPECTION RIGHTS

21.1
Audit Rights. Upon the reasonable request of either Party, the other Party shall
provide the requesting Party with copies of all relevant documents and records
in its possession that reasonably relate to the calculation of any formula,
invoice, statement or the amount of any payment under this Agreement. The
provisions of this Section 21 shall survive the termination of this Agreement
for 18 months.


67

--------------------------------------------------------------------------------




21.2
Right to Physical Inspection. From time to time during the Term, Aron shall have
the right, at its own cost and expense, to have an Independent Inspector or its
Representatives conduct surveys and inspections of any of the Tanks or
facilities at the Refinery that are used to handle, store or transfer the
Product from the Refinery process units to the Tanks, and to observe any Product
transfer, handling, metering or related activities (including any aspects of the
Volume Determination Procedures applied by PRC pursuant to Sections 6.3 and
9.5); provided that such surveys, inspections and observations shall be made
during normal working hours, be subject to the Refinery’s security, safety and
other rules and procedures, and be upon reasonable notice and not disrupt the
Refinery’s normal operations. PRC agrees to provide Aron’s Independent Inspector
and other Representatives with reasonable rights of access to and egress from
the Tanks by crossing over, around and about the Facility in connection with
this Section 21.2. Aron, when undertaking such survey, inspection or
observation, either with its own personnel or a contractor or other
Representative, shall be responsible for such personnel, contractor or
Representative and PRC shall have the right, but not the obligation, to
accompany such person at all times while at the Refinery. Neither Aron nor its
Representatives may conduct any sampling, boring, drilling, probing, digging or
other invasive investigative activity or inspections (other than a visual
inspection) and none may operate any equipment or machinery or conduct any
testing of the same in the course of such inspection. Aron (on behalf of Aron,
its Affiliates and their Representatives, agents and contractors), to the
fullest extent permitted by Applicable Law, hereby releases PRC, its Affiliates
and their Representatives, agents and contractors from, and agrees to indemnify,
defend and hold harmless PRC from any Liabilities, whether incurred by PRC or
any of its parent entities, subsidiaries or Affiliates, directly or indirectly,
including for (i) personal injuries to Aron’s and its Affiliate’s
Representatives, agents and contractors and/or (ii) damages to the property of
Aron’s and its Affiliate’s Representatives, agents and contractors, to the
extent relating to, arising out of or connected with, directly or indirectly,
Aron’s survey, inspection or observation of the Refinery and Tanks or Aron
Representatives’ travel to or from or presence at the Refinery and Tanks in
connection with this Agreement, even if such indemnified event relates to,
arises out of or in connection with the active or passive, sole, concurrent or
comparative negligence, strict liability, breach of duty (statutory or
otherwise), violation of law or other fault of any of the aforesaid indemnified
parties, or any pre-existing defect, except as prohibited by Applicable Law.

21.3
Disputes Regarding Volume Determination Procedures. If a Party in good faith
believes that the Volume Determination Procedures have not been applied
correctly, including based on the report of any Independent Inspector, the
disputing Party shall provide written notice stating the reasons why the Volume
Determination Procedures were applied incorrectly, along with supporting
documentation, and the Parties shall thereafter reasonably cooperate in order to
resolve the dispute, including considering the report of any Independent
Inspector, if applicable. In the event the Parties are unable to resolve such
dispute, the matter shall be resolved in accordance with Section 22.


68

--------------------------------------------------------------------------------




22.
GOVERNING LAW & DISPUTES

22.1
Dispute Resolution. In the event the Parties are unable to resolve any claim,
dispute or controversy regarding this Agreement or any matters arising in
connection therewith, prior to initiating any arbitration or litigation as
permitted herein, a Party shall refer the matter to a senior representative of
such Party. Upon such referral, senior representatives of the Parties having
authority to resolve the matter shall meet at a mutually acceptable time and
place within ten days thereafter in order to exchange relevant information and
to attempt to resolve the matter. If a senior representative intends to be
accompanied to a meeting by an attorney, he or she shall give the other Party’s
senior representative at least three Business Days’ prior notice of such
intention so that he or she also can be accompanied by an attorney. If a Party’s
senior representative does not meet with the other Party’s senior representative
within such ten-day period or if the senior representatives are unable to
resolve the dispute, then, following the expiration of such ten-day period,
either Party may pursue any remedy available at law or in equity to enforce its
rights hereunder available to it, subject in any event to the remainder of this
Section 22.

22.2
Governing Law.

22.2.1
General Governing Law. Other than as set forth in Section 22.2.2, this Agreement
and all matters arising in connection therewith, including validity and
enforcement, contractual matters (except as otherwise set forth in Section
22.2.2) and any contractual payments owed hereunder, shall be governed by,
interpreted and construed in accordance with the laws of the State of New York,
without giving effect to its conflicts of laws principles that would result in
the application of a different law. As to this Section 22.2.1:

22.2.1.1
Disputes involving amounts in controversy less than $1,000,000 shall be resolved
by one arbitrator pursuant to Section 22.4.

22.2.1.2
Disputes involving amounts in controversy of $1,000,000 or more, but less than
$2,500,000 shall be resolved by three arbitrators pursuant to Section 22.4.

22.2.1.3
As to matters involving amounts in controversy of $2,500,000 or more, each Party
hereby submits itself to the exclusive jurisdiction of (i) any federal court of
competent jurisdiction situated in the City of Wilmington, Delaware, and agrees
not to contest the laying of venue in such forum, or (ii) if any such federal
court declines to exercise or does not have jurisdiction, any Delaware state
court in the City of Wilmington, Delaware, and agrees not to contest the laying
of venue in such forum.


69

--------------------------------------------------------------------------------




22.2.2
Governing Law Exceptions. As to claims for personal injury and any claims
directly or indirectly based on torts, personal injury, environmental claims and
any and all claims in respect of indemnities and releases of claims among the
Parties hereunder relating to any claims brought by any party other than PRC,
Aron and their respective Affiliates or any Governmental Authority, this
Agreement and all matters arising in connection therewith, shall be governed by,
interpreted and construed in accordance with the laws of the State of New
Jersey, without giving effect to its conflicts of laws principles that would
result in the application of a different law. As to this Section 22.2.2, each
Party hereby submits itself to the exclusive jurisdiction of (i) any federal
court of competent jurisdiction situated in the City of Wilmington, Delaware,
and agrees not to contest the laying of venue in such forum, or (ii) if any such
federal court declines to exercise or does not have jurisdiction, any Delaware
state court in the City of Wilmington, Delaware and agrees not to contest the
laying of venue in such forum.

22.3
EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION TO THE JURISDICTION OF ANY COURT PURSUANT TO THIS
SECTION 22 OR TO THE VENUE THEREIN OR ANY CLAIM OF INCONVENIENT FORUM OF SUCH
COURT. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO
THIS AGREEMENT.

22.4
Arbitration. Any dispute governed by Section 22.2.1.1 or 22.2.1.2 shall be
resolved exclusively through final and binding arbitration using a single
arbitrator, as to Section 22.2.1.1, or three arbitrators, as to Section
22.2.1.2, applying by reference the Commercial Arbitration Rules (the “AAA
Rules”) of the American Arbitration Association (the “AAA”) as in effect on the
date such dispute arises, as supplemented to the extent necessary to determine
any procedural appeal questions by the Federal Arbitration Act (Title 9 of the
United States Code). If there is any inconsistency between the provisions of
this Agreement and the AAA Rules or the Federal Arbitration Act, the provisions
of this Agreement shall control.

22.4.1
Arbitration must be initiated within the time period allowed by the applicable
statute of limitations.

22.4.2
As to Section 22.2.1.1, if the Parties are unable to jointly select an
arbitrator within 30 days following the initiation of the dispute, the AAA will
name the arbitrator within 30 days after expiration of such period. The Parties
each shall pay one-half of the compensation and expenses of the arbitrator(s).


70

--------------------------------------------------------------------------------




22.4.3
As to Section 22.2.1.2, the initiating Party’s notice shall identify the
arbitrator such Party is appointing. The responding Party shall respond within
30 days after receipt of such notice, identifying the arbitrator such Party is
appointing. If such Party does not name an arbitrator within the 30 days, the
AAA will name the arbitrator for such Party within 30 days after expiration of
such period. The two arbitrators so appointed or named shall select a third
arbitrator within 30 days after the second arbitrator has been appointed or
named. If the two appointed or named arbitrators cannot reach agreement upon the
third arbitrator within the 30 day period, the AAA shall promptly name an
independent arbitrator to act as the third arbitrator. The Parties each shall
pay one-half of the compensation and expenses of the arbitrators.

22.4.4
All arbitrators must (i) be neutral persons who have never been officers,
directors, employees or consultants or had other business or personal
relationships (except acting as arbitrator) with the Parties or any of their
Affiliates, officers, directors or employees and (ii) have experience in or be
knowledgeable about the matters in dispute.

22.4.5
The location of all arbitration proceedings shall be the City of Wilmington,
Delaware.

22.4.6
The Parties and the arbitrators shall proceed diligently so that the award can
be made as promptly as possible. If the amount in controversy is less than
$1,000,000 the hearing shall commence as promptly as practicable after the
selection of the arbitrator. If the amount in controversy is equal to or exceeds
$1,000,000, the hearing shall commence at such time as agreed to by the Parties
and the arbitrators but no later than three months after the selection of the
third arbitrator. Expedited discovery will be permitted if and as agreed to by
the Parties. If the Parties are unable to agree, the arbitrators shall resolve
any discovery disputes consistent with the AAA Rules. Any matter involving an
amount in controversy that is equal to or in excess of $1,000,000 shall be
treated as a large, complex commercial case as per the AAA Rules.

22.4.7
Except as provided in the Federal Arbitration Act, the decision of the
arbitrators shall be binding on and non-appealable by the Parties. In rendering
any decision or award, the arbitrators must abide by all terms and conditions of
this Agreement, including the exclusion of consequential, incidental, exemplary,
special, indirect and punitive damages set forth in Section 20.

22.4.8
The Parties shall each bear their own costs and expenses (including attorneys’
fees) incurred in arbitrating any dispute pursuant to this Section 22.4.


71

--------------------------------------------------------------------------------




22.5
Availability of Remedies. The Parties acknowledge and agree that damages may not
be an adequate remedy for a breach of the provisions of this Agreement. For this
reason, among others, the Parties could be irreparably harmed if this Agreement
is not deemed to be specifically enforceable or any other legal or equitable
remedy or relief is deemed not to be available, and the Parties hereby agree
that, without prejudice to Section 18, this Agreement shall be specifically
enforceable and that all other legal and equitable remedies and relief shall be
available.

23.
ASSIGNMENT

23.1
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

23.2
PRC shall not assign this Agreement or its rights or interests hereunder in
whole or in part, or delegate its obligations hereunder in whole or in part,
without the express written consent of Aron, except as set forth in Section 23.4
and 23.5. Aron shall not assign this Agreement or its rights or interests
hereunder, directly or indirectly, through consolidation, amalgamation, merger
or transfer, by operation of law or otherwise, in whole or in part, or delegate
its obligations hereunder in whole or in part, without the express written
consent of PRC, except that Aron may, without PRC’s express written consent,
assign and delegate all of Aron’s rights and obligations hereunder to any
Affiliate of Aron; provided that the obligations of such Affiliate hereunder are
guaranteed by The Goldman Sachs Group, Inc.

23.3
If written consent is given for any assignment, the assignor shall remain
jointly and severally liable with the assignee for the full performance of the
assignor’s obligations under this Agreement unless the Parties otherwise agree
in writing.

23.4
Either Party may create a security interest in (but may not otherwise assign any
interest in) its receivables under this Agreement as to a third party without
the consent of the other Party; provided that no such security interest shall
impair or limit any rights or remedies of the other Party hereunder, including
any rights of setoff, recoupment or counterclaim.

23.5
PRC may assign its rights and obligations under this Agreement to any and all
lenders, security, note or bond holders, lien holders, investors, equity
providers and other persons providing any interim or long term equity or debt
financing, refinancing or recapitalization for the Refinery, their successors
and assigns and any trustees or agents acting on their behalf. Additionally, if
PRC wishes to assign (i) its rights and obligations under this Agreement, (ii)
any Specified Transactions or (iii) any assets, including the Refinery and/or
the Tanks, related to this Agreement to a master limited partnership that is an
Affiliate of PRC, Aron agrees that it will cooperate with PRC in good faith and
in a commercially reasonable manner to accommodate such assignment on terms that
preserve for Aron, in all material respects, the economic and legal substance of
the transactions contemplated by this Agreement and the Transaction Documents.


72

--------------------------------------------------------------------------------




23.6
Any prohibited assignment in violation of this Section 23 shall be null and void
ab initio and the non-assigning Party shall have the right, without prejudice to
any other rights or remedies it may have hereunder or otherwise, to terminate
this Agreement effective immediately upon notice to the Party attempting such
assignment.

24.
NOTICES

24.1
Notices in Writing. Any notice, demand or document that a Party is required or
may desire to give hereunder, except to the extent specifically provided
otherwise herein, must be (i) in writing and (ii) given by personal delivery,
overnight courier, facsimile or U.S. mail registered or certified mail, return
receipt requested, with the postage prepaid and properly addressed or
communicated to such Party at its address or facsimile number set forth on
Schedule K, or at such other address as either Party may have furnished to the
other by notice given in accordance with this Section 24.1. Other than notices
relating to a Termination Event, termination of this Agreement, indemnification,
assignment and disputes, notice may also be given by electronic mail at such
e-mail address as is typically used for such type of matter in the conduct of
the recipient’s business. Any notice delivered or made by personal delivery,
overnight courier, facsimile or U.S. mail shall be deemed to be given on the
date of actual delivery as shown by the receipt for personal delivery or
overnight courier delivery, the addresser’s machine confirmation for facsimile
deliver or the registry or certification receipt for registered or certified
mail.

25.
NATURE OF THE TRANSACTION & RELATIONSHIP OF THE PARTIES

25.1
Neither this Agreement nor any other Transaction Document or transaction under
any of them, nor the performance by the Parties of their respective obligations
under this Agreement, any other Transaction Document or any transaction shall
constitute or create a joint venture, partnership or legal entity of any kind
between the Parties. It is understood that each Party has complete charge of its
employees and agents in the performance of its duties hereunder and nothing
herein shall be construed to make a Party, or any employee or agent of such
Party, an agent or employee of another Party. No Party shall have any authority
(unless expressly conferred in writing under this Agreement or otherwise and not
revoked) to bind another Party as its agent or otherwise.

26.
CONFIDENTIALITY

26.1
This Agreement and all documents related to the foregoing and any information
pertaining thereto made available by a Party or its Representatives to the other
Party or its Representatives are confidential (collectively, “Confidential
Information”), which obligation supersedes in all respects the Mutual
Confidentiality Agreement dated as of April 18, 2013 by and between Aron and
PBFH (the “Confidentiality Agreement”). Each Party shall at a minimum use the
same efforts and standard of care with respect to Confidential Information
provided by the other Party that it uses to preserve its own confidential
information, and in no event less than commercially


73

--------------------------------------------------------------------------------




reasonable efforts. Confidential Information shall not be discussed with or
disclosed to any third party by any Party except for such information (i) as may
become generally available to the public through no breach of this Section 26.1
or any other agreement between the Parties, (ii) as may be required or
appropriate in response to any summons, subpoena or otherwise in connection with
any litigation or to comply with any Applicable Law or accounting disclosure
rule or standard or request by any supervisory or regulatory authority, (iii) as
may be obtained from a non-confidential source that disclosed such information
in a manner that did not violate its obligations to the other Party or its
credit support provider in making such disclosure or (iv) as may be furnished to
the disclosing Party’s Affiliates or to its Representatives, all of whom are
required to keep the information that is disclosed in confidence. This Section
26.1 shall remain in effect for two years following the termination of this
Agreement.
26.2
In the case of disclosure covered by clause (ii) of Section 26.1, the disclosing
Party shall notify the other Party in writing of any proceeding of which it is
aware which may result in disclosure (provided that the disclosing Party shall
not be required to waive any attorney-client or work product privilege) and
shall use reasonable efforts to prevent or limit such disclosure. The Parties
may exercise all remedies available at law or in equity to enforce or seek
relief in connection with the confidentiality obligations contained in this
Agreement.

27.
CHANGE IN LAW

27.1
Each Party shall make reasonable efforts to monitor any proposed Change in Law
that may reasonably be expected to have an impact on Aron’s ability to perform
any of its obligations under any of the Aron Hedges in a commercially reasonable
manner and shall promptly notify the other Party upon becoming aware of any such
proposed Change in Law. Such notice shall identify the proposed Change in Law
and set out in reasonable detail the effects the notifying Party anticipates
such Change in Law would have upon such performance of any such Aron Hedges if
enacted. The Parties shall in good faith meet to discuss what, if any, measures
can be taken by either Party (or both) to minimize and/or mitigate the effect of
any such proposed Change in Law. If a Change in Law results or would result in a
Party (the “Adversely Affected Party”): (a) violating any Applicable Law in
connection with its performance of any of the Aron Hedges, (b) incurring Taxes,
Liabilities or other sanctions of a monetary nature in excess of $1,000,000 per
annum solely as a result of such Party’s performance of the Aron Hedges, in each
case the Adversely Affected Party shall be entitled to request that the Parties
meet for purposes of addressing such Change in Law by providing written notice
(a “Change in Law Notice”) to the other Party (the “Non-Affected Party”). Within
seven Business Days of receipt of a Change in Law Notice, the Parties shall meet
in good faith with a view to identifying any steps (“Consequential Steps”) that
would alleviate the effects of the relevant Change in Law on the Adversely
Affected Party, which may include an agreement between the Parties to share the
relevant incremental losses incurred by the Adversely Affected


74

--------------------------------------------------------------------------------




Party or the amendment of any Transaction Document. In identifying the
Consequential Steps, the Parties shall, as far as is reasonably practicable, do
so in a manner that preserves the balance of the commercial agreement (including
economic benefits, risk allocation, costs and Liabilities) existing between the
Parties under this Agreement as of the Effective Date. In the event the Parties
cannot reach agreement on the Consequential Steps and on the implementation of
the same within 30 Business Days of receipt by the Non-Affected Party of the
Change in Law Notice, either Party may terminate this Agreement by giving the
other Party 30 Business Days advance notice of such termination.
28.
MISCELLANEOUS

28.1
Survival. Termination or expiration of this Agreement shall not affect any
rights or obligations that may have accrued prior to termination, including any
in respect of antecedent breaches and, for the avoidance of doubt but subject to
the terms of this Agreement, any rights or obligations under this Agreement or
any of the other Transaction Documents in respect of transactions entered into
up to and including the date of termination or expiration of this Agreement. The
obligations of each Party that expressly survive termination, are required to
take effect on or give effect to termination or the consequences of termination
or which by their very nature must survive termination shall continue in full
force and effect notwithstanding termination of this Agreement.

28.2
Entire Agreement; Amendments. This Agreement constitutes the entire agreement of
the Parties regarding the matters contemplated herein or related thereto and no
representations or warranties shall be implied or provisions added hereto in the
absence of a written agreement to such effect between the Parties after the
Effective Date; provided, however, that nothing in this Agreement shall limit,
impair or contravene the Parties’ or their Affiliates’ rights as set forth in
any Specified Transaction (whether entered into prior to, on or after the
Effective Date) regarding the collection and determination of margin and
collateral, the exporting or importing of events of default, termination events
or the netting and setting off of amounts due. This Agreement may not be
altered, amended, modified or otherwise changed in any respect except by a
writing duly executed by an authorized representative of each Party and no
representations or warranties shall be implied or terms added in the absence of
a writing signed by both Parties. No promise, representation or inducement has
been made by either Party that is not embodied in this Agreement, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.

28.3
Severability. If at any time any court of competent jurisdiction declares that
any provision of this Agreement is or any provision of this Agreement becomes
illegal, invalid or unenforceable in any respect under any Applicable Law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the Applicable Law of


75

--------------------------------------------------------------------------------




any other jurisdiction will be affected or impaired in any way. The Parties will
negotiate in good faith with a view to reform this Agreement in order to give
effect to the original intention of the Parties and produce as nearly as is
practicable in all the circumstances the appropriate balance of the commercial
interests of the Parties. The failure to agree upon such provisions for any
reason or no reason shall not be considered a breach of this Agreement.
28.4
Waiver and Cumulative Remedies. No failure to exercise, nor any delay in
exercising, any right, power or remedy under this Agreement or provided by
Applicable Law shall operate as a waiver, nor shall any single or partial
exercise of any right, power or remedy prevent any further or other exercise or
the exercise of any other right, power or remedy. The rights, powers and
remedies provided in this Agreement are cumulative and not exclusive of any
rights, powers or remedies. Any waiver of any breach of this Agreement shall not
be deemed to be a waiver of any subsequent breach.

28.5
Time Is of the Essence. Time shall be of the essence for this Agreement with
respect to all aspects of each Party’s performance of its obligations under this
Agreement.

28.6
No Third-Party Beneficiaries. There are no third party beneficiaries to this
Agreement and the provisions of this Agreement shall not impart any legal or
equitable right, remedy or claim enforceable by any person, firm or organization
other than the Parties and their successors in interest and permitted assigns.

28.7
Announcements. At no time during the Term of this Agreement, and for a period of
two years following its expiration or termination, shall any Party issue any
press announcement or public statement regarding this Agreement without the
prior written consent of the other Party, except as may be required by
Applicable Law or applicable stock exchange rules or requirements or to the
extent public disclosure is required under the circumstances described in any
relevant confidentiality agreement entered into between the Parties. The issuing
Party will:

28.7.1
use all reasonable efforts to notify the other Party of the content of such
announcement at least three Business Days prior to such issue (unless otherwise
required by Applicable Law or to the extent public disclosure is required under
the circumstances described in any relevant confidentiality agreement entered
into by the Parties); and

28.7.2
take the other Party’s comments on the proposed announcement into account as is
reasonable under the circumstances, provided such comments are received within
two Business Days of the notification.

28.8
Expenses. Each Party shall pay its own costs, fees and expenses, including
attorneys’ fees, incurred by such Party in connection with the Transaction
Documents and any costs, fees and expenses incident to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated thereunder.


76

--------------------------------------------------------------------------------




28.9
Counterparts. This Agreement may be executed by the Parties in separate
counterparts and all such counterparts shall together constitute one and the
same instrument. In the event that any signature is delivered by facsimile or
electronic transmission, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf the signature is executed)
the same with the same force and effect as if such facsimile or electronic
signature page were an original thereof.

[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative.
J. ARON & COMPANY




By:/s/ Simon Collier
Name: Simon Collier
Title:    Attorney-in-fact


PAULSBORO REFINING COMPANY LLC


By:/s/ Thomas O'Connor
Name:Thomas O'Connor
Title:    Senior Vice President


PBF HOLDING COMPANY LLC




By:/s/ Thomas O'Connor
Name:Thomas O'Connor
Title:    Senior Vice President



77

--------------------------------------------------------------------------------









78
K&E 25522417.16
NY2-747883

--------------------------------------------------------------------------------




SCHEDULE A
Products List
PBF Corporate Standard
Product Group
RBOB Reg
Gasoline
318 Furf Ext
Lube
339 Furf Ext
Lube
ALKYLATE
Gasoline
Alkylate Receipts
Gasoline
CBOB Prm
Gasoline
CBOB Prm 12.9#
Gasoline
CBOB Prm 13.5#
Gasoline
CBOB Prm 14.5#
Gasoline
CBOB Prm 15.0#
Gasoline
CBOB Prm 7.8#
Gasoline
CBOB Prm 9.0#
Gasoline
CBOB Reg
Gasoline
CBOB Reg 10.0#
Gasoline
CBOB Reg 12.9#
Gasoline
CBOB Reg 13.5#
Gasoline
CBOB Reg 14.5#
Gasoline
CBOB Reg 15.0#
Gasoline
CBOB Reg 7.8#
Gasoline
CBOB Reg 9.0#
Gasoline
CGO
Distillate
Cnv Reg
Gasoline
Diesel-Strtrun
Distillate
Distillate Blendstk
Distillate
Gasoline Blendstk
Gasoline
Gasoline Blendstk Receipts
Gasoline
Gasoline-Cat
Gasoline
Gasoline-Hvy Cat
Gasoline
Gasoline-Lt Cat
Gasoline
Gasoline-Lt Strtrun
Gasoline
Gasoline-Poly
Gasoline
HCO
Distillate
JET A
Distillate
Jet A FTZ
Distillate
Kerosene
Distillate
Kerosene ULS
Distillate
Kerosene-Strtrun
Distillate
Kerosene-Strtrun Receipts
Distillate
LCO
Distillate
LCO Receipts
Distillate
LGO
Distillate





--------------------------------------------------------------------------------




LGO Receipts
Distillate
Lube Basestock
Lube
Lube Distillate
Lube
Lube Extract
Lube
Lube Raffinate
Lube
Lube Stocks
Lube
LUBEEXT-130
Lube
Naphtha
Gasoline
Naphtha Shipments
Gasoline
Naphtha-Hvy Cat
Gasoline
Naphtha-Hvy Coker
Gasoline
No 2 HO
Distillate
No 2 HO 2000 UD
Distillate
No 2 LSD 500
Distillate
No 2 LSHO 500
Distillate
No 2 ULSD
Distillate
No 2 ULSD 15
Distillate
No 2 ULSD 15 Exp
Distillate
No 2 ULSHO 15
Distillate
PBOB Prem
Gasoline
PBOB Prm
Gasoline
PBOB Prm 11.5#
Gasoline
PBOB Prm 13.5#
Gasoline
PBOB Prm 15.0#
Gasoline
PBOB Prm V1
Gasoline
PBOB Prm V2
Gasoline
Raffinate
Gasoline
RBOB Reg
Gasoline
RBOB Reg
Gasoline
RBOB Reg 11.5#
Gasoline
RBOB Reg 13.5#
Gasoline
RBOB Reg 15.0#
Gasoline
RBOB Reg V1
Gasoline
RBOB Reg V2
Gasoline
REFORMATE
Gasoline
Reformate Receipts
Gasoline
Reformate-Hvy
Gasoline
Reformate-Lt
Gasoline
STK 318
Lube
STK 339
Lube
STK 345
Lube
STK 6154
Lube
STK 6154T
Lube
STK 6336
Lube
STK6051
Lube
STK6287
Lube





--------------------------------------------------------------------------------




STK6329EXP
Lube
Untreated Dist Blendstk
Distillate
Untreated Gasoline Blendstk
Gasoline
ValAro 100
Lube
ValAro 130A
Lube
ValAro 165NC
Lube
ValAro 220
Lube
ValAro 45
Lube
ValAro 500NC
Lube
ValAro 700NC
Lube
VP 100
Lube
VP 150BS
Lube
VP 165
Lube
VP 200
Lube
VP 230i
Lube
VP 250
Lube
VP 300
Lube
VP 300i
Lube
VP 325
Lube
VP 330i
Lube
VP 340i
Lube
VP 350
Lube
VP 350i
Lube
VP 400i
Lube
VP 500
Lube
VP 500i
Lube
VP 600i
Lube
VP 610
Lube
VP 700
Lube
VP 850M
Lube



SCHEDULE B
Tank List
Tank List
Typical Contents
T1886
Lube Distillate
T1887
Lube Distillate
T1891
Lube Distillate
T1892
Lube Distillate
T1898
Lube Base Oil - STK 6336
T1899
Lube Base Oil - STK 6336
T1912
Kerosene
T1941
Lube Distillate
T1942
Lube Distillate





--------------------------------------------------------------------------------




T1943
Lube Distillate
T1945
ValAro 220
T1946
Lube Distillate
T1947
Lube Distillate
T1962
Lube Raffinate
T1963
Lube Raffinate
T1964
Lube Raffinate
T1965
Lube Raffinate
T2
Lube Distillate
T2173
RBOB Unl Reg 13.5# RVP
T2807
Jet A
T2808
Jet A
T2869
CBOB Unl Reg 12.9# RVP
T2940
Cat Gasoline
T2941
CBOB Unl Reg 14.5# RVP
T3
Lube Distillate
T3018
Reformate
T3174
RBOB Unl Reg 13.5# RVP
T368
Lube Raffinate
T398
Lube Distillate
T557
Kerosene
T558
Light Gas Oil
T593
Lube Base Oil - STK 6154
T595
Lube Raffinate
T634
ValAro 100
T635
ValAro 130A
T636
ValAro 45
T670
Lube Raffinate
T724
Reformate
T725
Alkylate
T756
ValAro 45
T767
ValAro 700NC
T8
Lube Distillate
T802
Alkylate
T839
Lube Base Oil - STK 345
T840
Lube Base Oil - STK 345
T883
Lube Base Oil - STK 6154
T93
Lube Raffinate
T935
Lube Raffinate
T936
Lube Raffinate
T939
Lube Base Oil - STK 318
TS1
339 Furfural Lube Extraction
TS32
Jet A
TS33
Jet A
TS35
STK 6154
TS36
Jet A





--------------------------------------------------------------------------------




TS37
Light Gas Oil
TS46
Light Gas Oil
TS49
Lube Base Oil - STK 318
TS50
Lube Base Oil - STK 318
TS52
STK 318
TS54
Heavy Cycle Oil
TS57
Light Gas Oil
TS58
No 2 ULS (15 ppm) Diesel
TS59
No 2 ULS (15 ppm) Diesel
TS60
No 2 ULS (15 ppm) Diesel
TS62
No 2 ULS (15 ppm) Diesel
TS64
No 2 ULS (15 ppm) Diesel
TS80
Naphtha
TS81
Naphtha
TS82
Naphtha
T1021
Lube Base Oil - STK 339
T1022
Lube Base Oil - STK 339
T1023
Alkylate
T1024
Lube Base Oil - STK 339
T1025
Lube Base Oil - VP 850M
T1028
Light Gas Oil
T1063
RBOB Unl Reg 15.0# RVP
T1064
CBOB Unl Reg 14.5# RVP
T1065
RBOB Unl Reg 13.5# RVP
T1066
RBOB Unl Reg 13.5# RVP
T1115
Cat Gasoline
T1116
Light Straight Run Gasoline
T1131
Lube Base Oil - STK 6336
T1425
Lube Base Oil - STK 6336
T1427
Lube Base Oil - STK 6336
T1428
Lube Base Oil - STK 6336
T1537
Lube Base Oil - VP 850M
Logical Tank 1
RBOB Unl Reg
Logical Tank 2
PBOB Unl Prem















--------------------------------------------------------------------------------




SCHEDULE C
Product Benchmarks


*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****








--------------------------------------------------------------------------------




SCHEDULE D
Measurement Procedures


(A.)
OVERVIEW:

Pursuant to the Agreement, Aron has agreed to purchase and PRC has agreed to
sell on the Commencement Date all of the Products at the Refinery (the
“Hydrocarbon Inventory” as referred to in this Schedule D).
Pursuant to the Agreement, PRC has agreed to purchase and Aron has agreed to
sell on the Step Out Date all of the Products at the Refinery (the “Hydrocarbon
Inventory” as referred to in this Schedule D).
The Commencement Date and Step Out Date shall be known collectively as the
“Hydrocarbon Inventory Transfer Dates”.
The calculation of the value of the Hydrocarbon Inventory as of the Hydrocarbon
Inventory Transfer Times (defined below), shall be done in accordance with the
physical inventory procedures identified below.
The physical inventory shall measure Hydrocarbon Inventory as of 12:00:01 a.m.
local time on the Commencement Date and as of 12:00:01 a.m. local time on the
Step Out Date (the “Hydrocarbon Inventory Transfer Times”).
(B.)
HYDROCARBON INVENTORY INCLUSIONS AND EXCLUSIONS:

For purposes of calculating the value of the Hydrocarbon Inventory pursuant to
the Agreement, the Parties will exclude and deduct the following Hydrocarbon
Inventory items:
•
Intra-Refinery linefill;

•
BS&W in storage tanks;

•
Unit fill at the Refinery.



(C.)
INDEPENDENT INSPECTION:

All gauging, temperature measuring, sampling and testing will be done by a
mutually agreed US Customs Approved Independent Inspection Company (“IIC”). PRC
and Aron shall have the right to witness any activity performed by the IIC.
Costs for all inventory services provided by the IIC shall be equally shared
between PRC and Aron. The findings and determinations of the IIC are to be final
and binding on the Parties, subject to the review period described in Section
(M.) below.
(D.)
ACCEPTANCE AND REVIEW - INVENTORY TEAM:

The Parties agree that an “Inventory Team” composed of a representative of each
of Aron and PRC shall provide instruction and oversight to the IIC and Inventory
Teams for the determination of the final Hydrocarbon Inventory quantity. The
Inventory Team will develop and issue the Inventory Schedule (defined below).
Prior to the Hydrocarbon Inventory Transfer Dates, each Party may designate an
individual as its representative on the Inventory Team. All Hydrocarbon
Inventory




--------------------------------------------------------------------------------




Tanks, in or out of service, will be included on the Inventory Schedule. All
matters pertaining to this Schedule D shall be addressed by the Inventory Team.
(E.)
INVENTORY QUANTIFICATION PROCEDURES:

Prior to the Hydrocarbon Inventory Transfer Dates, the Inventory Team shall
develop and mutually agree upon a gauging and sampling schedule by Tank (the
“Inventory Schedule”). The Inventory Schedule shall include all Product Tanks,
in or out of service, and shall indicate the following for each Tank comprising
the Hydrocarbon Inventory:
•
Tank location, Tank number, type of roof and Tank type by site;

•
Status at Hydrocarbon Inventory Transfer Dates (active, inactive or out of
service);

•
Tank contents (product/grade);

•
Tank equipment (i.e., mixers, heating coils or tubes);

•
Tank reference gauge height;

•
Tank calibration (ullage or innage), last Tank calibration date and Tank
“critical zone”;

•
Total Tank volume and heel volume;

•
Design of Tank gauging tube (slotted or solid) and estimation of bottom sludge;
and

•
Any specific gauging or sampling limitations (i.e. fresh air, no roof ladder).



The gauging, temperature correction, sampling and API gravity for each Tank
shall be done at the agreed time at each location by the IIC. Members of the
Inventory Team may observe the gauging, sampling and measurement readings taken
by the IIC. Hand gauges, temperature readings, samples (as agreed by the
Inventory Team) and/or automatic gauge readings in the case of spheres will be
taken at the storage Tanks, spheres and pre-loaded rail cars containing
Hydrocarbon Inventory. Inventory quantity is determined by calculating total net
volume in each identified Tank, including tank heels, and adjusting for free
water and BS&W. The Parties shall be deemed to have accepted the accuracy of the
gauging and temperature measurements of a Tank, pipeline, sphere or rail car as
recorded by the IIC on the tank gauge ticket, as agreed by the Inventory Team,
if the authorized representatives of PRC and Aron “sign-off” agreeing to the
data recorded on the tank gauge ticket.
Tanks that have been certified will not require further testing. In the event a
determination of the quality of some Products must be performed, the Inventory
Team will direct that samples be obtained and tested. Samples of such Products
shall be jointly taken as described in this Schedule D, and such test shall be
conducted at PRC’s laboratory. Aron and PRC may witness, or assign a
representative to witness, any laboratory testing. The results of the tests so
run shall be binding on the Parties. All Products in the process of unit rundown
or blending are deemed to be within Product specification since all Product
shipped must conform to manufacturing and/or customer specifications.
Adjustments in value shall be made by the Inventory Team for all Products that
do not meet prevailing and common quality specifications, for example ASTM or
Colonial Pipeline Product Specifications.




--------------------------------------------------------------------------------




All Hydrocarbon Inventory measurement disputes shall be resolved by noon by the
Inventory Team on the following working day (or in the case of quality disputes,
promptly following receipt of test results by the Inventory Team).
(F.)
GAUGING/SAMPLING PROTOCOL:

All gauging, sampling and testing related to the determination of quality and
quantity of the Products in each Tank, pipeline, sphere or rail car shall be
done in accordance with applicable MPMS, ASTM test methods or, if applicable,
other current industry standards or procedures, or as agreed between PRC and
Aron. The specific standards and procedures to be used shall be determined by
the Inventory Team as soon as possible prior to the Hydrocarbon Inventory
Transfer Dates.
(G.)
EQUIPMENT ACCURACY:

The IIC will use measurement equipment calibrated and verified in conformance to
applicable API MPMS. Records of such conformance will be provided to the
Inventory Team upon request.
(H.)
PRE-Hydrocarbon Inventory Transfer Dates DATE INVENTORY PROCEDURES:

Prior to the Hydrocarbon Inventory Transfer Times, PRC will make every
reasonable effort to minimize active pipelines, Tanks, loading rack and dock
facilities. PRC’s personnel in conjunction with the Inventory Team shall
determine which Tanks may be active and inactive as of the Hydrocarbon Inventory
Transfer Times. The aforementioned Inventory Schedule will take into account
this determination and will provide for performing the physical inventory of
both active, inactive and out of service storage tanks prior to the Hydrocarbon
Inventory Transfer Times. Said Inventory Schedule will be subject to the
approval of the Inventory Team.
PRC will attempt to schedule deliveries and shipments so to minimize in-transit
inventory of Products, inbound shipments of Products loadings and out-bound
Product shipments to customers on the Hydrocarbon Inventory Transfer Dates. This
will be discussed and recorded at least 10 days prior to the Hydrocarbon
Inventory Transfer Dates.
(I.)
FACILITY PHYSICAL INVENTORY PROCEDURES:

1.General:
In-use Tanks with floating roofs shall contain sufficient Product to ensure the
roof is not within the floating roof “critical zone.” Tanks equipped with steam
coils or other means of heating Product will have the heat shut off at least one
hour prior to gauging. Tank mixers shall be shut off at least six hours prior to
gauging.
2.
Nonmoving Tanks (Inactive Tanks) & Out of Service Tanks:

All Tanks that are “inactive,” (no movement in or out as of the Hydrocarbon
Inventory Transfer Times) will be gauged and sampled prior to the Hydrocarbon
Inventory Transfer Times in accordance with the Inventory Schedule. Where
determined necessary by the Inventory Team, all valves in and out of the Tank
will be closed and sealed at the time of gauging, otherwise the automated tank
gauge readings will be used to determine if a Tank has moved The IIC will remove
the car seals immediately after the Hydrocarbon Inventory Transfer Times after
verifying the integrity of the Tank car seal locations and identification
numbers. Any car seal location or number discrepancies




--------------------------------------------------------------------------------




will be immediately brought to the attention of the Inventory Team. Out of
service Tanks with open manways shall be verified as empty and open by the IIC.
Once inventorying operations have started, no Tank switching, changes or
movements shall be made without notification to the Inventory Team. If Tank
seals are broken, the Tank must be resealed when movement stops. Said Tank must
then be re-gauged, re-sampled and temperature determined anew. Otherwise, it
will be gauged as an Active Tank (defined below).
Inactive Tanks that are required for thermal relief of connecting pipelines will
be gauged as close to the Hydrocarbon Inventory Transfer Times as possible. The
automatic gauge reading will be monitored every 10 minutes for 90 minutes before
and after the transfer time to confirm that there was no movement into or out of
said inactive Tank. In cases where the automatic gauge readings indicate Tank
movement, the Tank will be gauged as an Active Tank (defined below).
3.
Moving Tanks (Active Tanks):

Any Tank that must have movements in or out (“Active Tanks”) during the physical
inventory measurement process as of the Hydrocarbon Inventory Transfer Times
will be manually gauged during a period in which said Tank is temporarily made
inactive, as close to the Hydrocarbon Inventory Transfer Times as possible. The
Tank hand gauge will be compared to the Tank automatic (i.e., “Varec”) gauge and
the difference recorded for later Tank inventory adjustment.
Any Tank that will remain active during the inventory period will be measured as
close to the Hydrocarbon Inventory Transfer Times as possible. The gross
inventory measurement will be taken from the Tank’s automatic (e.g. “Varec”)
gauge and adjusted for any volume differences identified previously between the
Tank hand gauge and automatic gauge. The difference between the two
measurements, in gross inches or fractions thereof, will be recorded on the
Tanks’ physical inventory worksheet. The Inventory Schedule will denote such
Tanks.
4.
Gauging Tanks Containing Sludge:

Tanks containing sludge may be difficult to gauge accurately using an innage
measurement. Tanks containing sludge shall have the liquid inventory determined
by taking ullage measurements and averaging the physical measurements obtained
through several of the Tank’s gauging hatches, still wells or other openings
using a steel gauging tape with attached bob. As mutually agreed by the
Inventory Team, several determinations will be made until an agreement in
inventory levels is reached.




--------------------------------------------------------------------------------




5.
RESERVED.

6.
Sampling, Testing and Retention of the Inventory Samples:

a.Intermediates and Light Oil Products:
Two one quart “running” or “all levels” samples shall be obtained from the Tank
at the determination of the Inventory Team. Alternatively, composite samples of
each Tank which contains liquids under normal storage conditions shall be
prepared by mixing three equal volume samples (“Upper”, “Middle” and “Lower” as
defined in API Chapter 8.1).
b.For any Tank(s) or vessels, for example such as LPG, that cannot be sampled in
accordance with Section 6.a, the following sample process will be followed:
•
Clean metal sample pressure cylinders, as supplied by PRC’s laboratory or the
IIC, will be used for sampling the propane bullet Tanks and the LPG spheres.

Retain samples from all Tanks will be held for a period determined by the
Inventory Team.
Tests for quality of all Products shall be in accordance with standard industry
ASTM or EPA testing procedures. For all Products which are blending or in the
process of unit rundown, the Parties agree that the individual Tank and Product
subjected to the Inventory Schedule will ultimately be valued at the value of
the intended finished Product designated for the Tank in question.
7.
Measurement Process:

a.Non-pressurized Storage Tanks:
To determine the total volume in each Tank, to include Tank heels and adjusting
for free water and BS&W, the following items will be measured and recorded for
each atmospheric Tank by site:
•
Tank location, Tank number, any Tank seal numbers and Tank type by site;

•
Date and time of gauging and sampling;

•
Tank contents (product/grade);

•
Manual gauge in feet and inches, and fraction thereof (if a Tank is so equipped)
specifying outage or innage (as defined below), and equivalent quantity in
appropriate units (“Manual Gross Tank Inventory”) determined according to
customary practice at the Refinery or Tank type as follows:

•
Cone or external/internal floating roof Tanks: vertical distance in feet, inches
and fractions thereof from Tank bottom or datum plate to the uppermost point
where Product level is identified on the gauge tape, (“innage”);

•
Tanks containing sludge or compromised datum plate: vertical distance in feet,
inches and fractions thereof, from Tank reference point to the uppermost Product
level as identified on the gauge tape (“outage”);

•
Temperature readings in accordance with API Chapter 7;

•
Free water level (“water cut”);

•
Automatic product gauge reading measure in feet and inches, and fraction
thereof, (if Tank is so equipped) specifying outage or innage, and equivalent
quantity in appropriate units (“Automatic Gross Tank Inventory”); and





--------------------------------------------------------------------------------




•
Representative samples, as described in Section I.6 above, shall be drawn to
determine BS&W, API gravity and any other properties as determined by the
Inventory Team.

The Manual Gross Tank Inventory shall be compared to the Automatic Gross Tank
Inventory taken at or about the same time. As previously specified, any
significant difference in inventory measurements (such as sampling, temperature
readings and manual versus automatic gauges) shall be promptly resolved to the
best of their abilities by representatives of the Inventory Team at the time the
measurement is taken. The final total inventory quantity so resolved will
ultimately be the inventory for the specific Tank and Product being inventoried.
Using the appropriate API Measurement Table for the specific vessel and Product
being inventoried, the “Net Standard Inventory” quantity, in appropriate units,
shall be determined to 60 degrees Fahrenheit after deducting BS&W from the Gross
Tank Inventory.
The total Hydrocarbon Inventory volume for Products in non-pressurized storage
Tanks, for valuation purposes, is the Net Standard Inventory.
b.Pressurized Storage Tanks:
To determine the total volume in each Tank, to include tank heels and adjusting
for free water and BS&W, the following items will be measured and recorded for
each pressurized vessel and the hydrocarbon storage cavern:
•
Tank location, Tank number, any Tank seal numbers and Tank type by site;

•
Date and time of gauging and sampling;

•
Tank contents (product/grade);

•
Any Automatic Gross Tank Inventory;

•
Temperature readings from the Tank’s temperature gauge according to Chapter 7
API Standard;

•
Pressure reading from the Tank’s automatic pressure gauge (if available); and

•
Pressure cylinders samples shall be drawn to determine the Tank contents,
purity, density and any other properties as requested by the Inventory Team. The
Inventory Team will determine which Products should be subjected to this step.

The total Hydrocarbon Inventory for Products in pressurized storage tanks, for
valuation purposes, is the Net Standard Inventory.
c.Inventory by Product:
For each Product type, the Net Standard Inventory for each Tank which contains
Product of that type, to include tank heels, will be summed to form the
Hydrocarbon Inventory quantity for the particular Product being inventoried.
(J.)
METER READINGS - LOADING RACKS AND PIPELINES:

1.Inactive Systems:




--------------------------------------------------------------------------------




Meter readings shall be obtained on all inactive metered systems (tank truck
rack, rail car rack and pipeline) in advance of the Hydrocarbon Inventory
Transfer Times. The IIC will secure these systems by sealing same and/or
inserting meter tickets in these meters to ensure that no Product is moved
through these systems during the physical inventory process.
The last tickets used to record Product sales, incoming receipts, Product
shipments and other Product movements will be photocopied and retained by Aron,
PRC and the IIC.
2.
Active Systems:

It is the intent of the Parties that there will be no active metered systems at
the Hydrocarbon Inventory Transfer Times.
(K.)
POST-INVENTORY PROCEDURES:

1.Both Parties’ Inventory Team representatives shall sign the work sheet/gauge
ticket for each Tank inventoried, which shall include the calculation of net
observed volume.
2.Similarly, the Inventory Team shall verify that all pipelines were inactive,
full and pressed and free of voids at the Hydrocarbon Inventory Transfer Times
and shall identify and acknowledge the last rack sale, Product shipment and
Product receipt prior to the Commencement Date physical inventory.
3.An inspection shall be made to assure that all systems previously closed and
sealed remained inactive during the physical inventory for the Commencement Date
and that no Product movements occurred through these systems.
(L.)
CALCULATION OF FINAL INVENTORY QUANTITY:

The IIC will calculate the Net Standard Inventory volume for each onsite or
offsite Tank, pipeline, bullet or sphere identified in the Inventory Schedule at
all locations specified in the Inventory Schedule as of the Hydrocarbon
Inventory Transfer Times. The IIC’s final net inventory calculation after review
by the Inventory Team will determine the total Hydrocarbon Inventory volume.
Any material with quality specifications that differ substantially from
properties which are typical of that Product, as appropriate, will be dealt with
separately between PRC and Aron. Products that are in the process of blending or
rundown from process units are excluded from this step and are deemed in spec
material.
(M.)
POST-Hydrocarbon Inventory Transfer Dates STATEMENT:

After the Hydrocarbon Inventory Transfer Dates, the IIC shall promptly provide
PRC and Aron with a report indicating the final Net Standard Inventory volume
and qualitative test results by Tank, pipeline or sphere for all Hydrocarbon
Inventory.
Upon receipt of the IIC’s final report, the Inventory Team will have a five-day
review period, during which time either Party may question the calculations
and/or test results and during which




--------------------------------------------------------------------------------




time the Inventory Team will resolve all outstanding quantity and quality
disputes. Upon completion of this review period, the Inventory Team will report
to PRC and Aron the final Hydrocarbon Inventory volume and quality as of the
Hydrocarbon Inventory Transfer Times (the “Final Inventory Quantity Report”).
Aron shall use this Final Inventory Quantity Report, together with the pricing
formulae set forth on Schedule C, to prepare a post-Hydrocarbon Inventory
Transfer Dates statement.






--------------------------------------------------------------------------------






SCHEDULE E
Maximum and Minimum Inventories


*****




--------------------------------------------------------------------------------






SCHEDULE F
Roll Procedures


*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






Form of Daily Roll Report


*****






--------------------------------------------------------------------------------






Form of Target Product Inventory Report


*****










--------------------------------------------------------------------------------




SCHEDULE G
Monthly True-Up Amounts
*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****








--------------------------------------------------------------------------------




SCHEDULE H


[RESERVED]




--------------------------------------------------------------------------------




SCHEDULE I
Settlement Dates


*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****






--------------------------------------------------------------------------------




SCHEDULE J
Differentials
*****












--------------------------------------------------------------------------------




SCHEDULE K

Notices


If to PRC, to:


PBF Holding Company LLC
1 Sylvan Way, Second Floor
Parsippany, New Jersey 07054
(973) 455-7500


General Notices


Jeff Dill    Thomas O’Connor
SVP & General Counsel    Senior Vice President, Products
(973) 455-7576    (973) 455-7545
Jeffrey.Dill@pbfenergy.comThomas.O’Connor@pbfenergy.com


John Luke    Scott Gerbman
Treasurer    Vice President, Clean Fuels
(973) 455-7518    (973) 455-8969
John.Luke@pbfenergy.comscott.gerbman@pbfenergy.com




Supply and Trading


Richard Miller    Joe Costello    
Director – Risk Management    Manager - Futures    
(973) 455-7542    (973) 455-7552    
    Richard.Miller@pbfenergy.com    Joe.Costello@pbfenergy.com




Inventory Accounting


Hari Singh
Director – Commercial Accounting    
(973) 254-4416
    Hari.Singh@pbfenergy.com




Billing


David Quackenbush    Nicholas Donovan    
Director – Billing & Inventory    Billing Specialist    
(973) 455-8952    (973) 254-4493




--------------------------------------------------------------------------------




    David.Quackenbush@pbfenergy.com    Nicholas.Donovan@pbfenergy.com
Payments


Danielle Washington    Carol Morrison    
Treasury Analyst    Treasury Analyst    
(973) 455-7558    (973) 455-7536    
    Danielle.Washington@pbfenergy.com    Carol.Morrison@pbfenergy.com






--------------------------------------------------------------------------------




 
If to Aron, to:


Trading and Sales:
Simon Collier
200 West Street
New York N.Y. 10282
(212) 902 0776
Simon.Collier@gs.com




Chrissy Benson
200 West Street
New York N.Y. 10282
(212) 902 0776
Christine.Benson@gs.com








Scheduling


Jim Brush
200 West Street
New York N.Y. 10282
Direct: (212) 902 9874
Hotline: (212) 902 7349
Fax: (212) 493 9847
ficc-jaron-oilops@ny.email.gs.com






Lindsey McInally
200 West Street
New York N.Y. 10282
Direct: (212) 902 0506
Hotline: (212) 902 7349
Fax: (212) 493 9847
ficc-jaron-oilops@ny.email.gs.com










Confirmations:
 
Primary:
Chris Chapman
200 West Street
New York N.Y. 10282
Tel.: (917) 343 6193 
Fax: (212) 493 9846  
gs-commod-ny-phys@ny.email.gs.com
Alternate:
Joo Hyung Chae
200 West Street
New York N.Y. 10282
Tel.: (212) 902 5916
Fax: (212) 493 9846
gs-commod-ny-phys@ny.email.gs.com









--------------------------------------------------------------------------------




Payments/Invoicing/Statements:
Primary:
Kevin McLean
200 West Street 
New York N.Y. 10282
Tel: (212) 357 4381
Fax: (646) 835 8748
ficc-struct-sett@ny.email.gs.com


Alternate:
Kate Kim
200 West Street 
New York N.Y. 10282
Tel: (917) 343 8269
Fax: (646) 835 8748
ficc-struct-sett@ny.email.gs.com




Alternate:
Jeff Fernandez
200 West Street 
New York N.Y. 10282
Tel: (917) 343 1535
Jeffrey.Fernandez@gs.com


Alternate:
Kristen O’Neill
200 West Street 
New York N.Y. 10282
Tel: (212) 357 3642
Kristen.ONeill@gs.com








General Notices:
John Thomas
200 West Street
New York N.Y. 10282
Tel: (212) 902 1806
Fax: (212) 855 0667
John.Thomas@gs.com













--------------------------------------------------------------------------------




SCHEDULE L
FIFO Balance Final Settlements


*****








--------------------------------------------------------------------------------




SCHEDULE M
*****










--------------------------------------------------------------------------------




SCHEDULE N
DIFFERENTIAL ADJUSTMENT DETERMINATION PROCEDURES
*****






--------------------------------------------------------------------------------






*****

2
NY2-747883

--------------------------------------------------------------------------------






*****

3
NY2-747883

--------------------------------------------------------------------------------






*****

4
NY2-747883

--------------------------------------------------------------------------------






*****

5
NY2-747883

--------------------------------------------------------------------------------






*****





















6
NY2-747883

--------------------------------------------------------------------------------




SCHEDULE O
REFERENCE CONTRACT CHANGE PROCEDURES
*****




--------------------------------------------------------------------------------






*****

2
NY2-747883

--------------------------------------------------------------------------------






*****

3
NY2-747883

--------------------------------------------------------------------------------






*****

4
NY2-747883

--------------------------------------------------------------------------------








*****
.

5
NY2-747883

--------------------------------------------------------------------------------




SCHEDULE P
LONG-DATED AGREED VOLUMES
*****




--------------------------------------------------------------------------------






*****







2
NY2-747883

--------------------------------------------------------------------------------




EXHIBIT 1

STEP-IN BILL OF SALE
THIS BILL OF SALE (this “Instrument”) is made and delivered as of this 2nd day
of July 2013, by PBF Holding Company LLC (“PBFH”) and, jointly and severally
with its wholly-owned subsidiary, Paulsboro Refining Company LLC, both Delaware
limited liability companies (“PRCLLC” and collectively with PBFH, “PRC”) to J.
Aron & Company, a general partnership formed under the laws of New York
(“Aron”).
WHEREAS, PRC and Aron are parties to that certain Inventory Intermediation
Agreement, dated as of June 26, 2013, as from time to time amended (the
“Agreement”) (unless otherwise provided, terms defined in the Agreement shall
have the same meanings when used herein); and
WHEREAS, it is a condition (among other things) to the respective obligations of
the parties under the Agreement that PRC sell to Aron, and Aron purchase from
PRC, the Initial Inventory; and
WHEREAS, the parties are executing this Instrument to evidence such sale and
purchase;
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged:
PRC does hereby fully and forever GRANT, TRANSFER, CONVEY, ASSIGN and DELIVER to
Aron all of PRC’s right, title and interest in and to all of the Products
constituting the Initial Inventory, to have and to hold such Products, all and
singular, unto Aron and its successors and assigns forever, subject to the terms
and conditions of the Agreement.
PRC represents and warrants that it has good and marketable title to the
Products constituting the Initial Inventory, and that such Products are free and
clear of any Liens (other than inchoate tax Liens), and that it has full right
and authority to transfer such title and effect delivery of such Products to
Aron.
EXCEPT FOR THE WARRANTY OF TITLE HEREIN, THE PARTY SELLING PRODUCTS HEREUNDER
MAKES NO WARRANTY, CONDITION OR OTHER REPRESENTATION, WRITTEN OR ORAL, EXPRESS
OR IMPLIED, OF MERCHANTABILITY, FITNESS OR SUITABILITY OF THE PRODUCTS FOR ANY
PARTICULAR PURPOSE OR OTHERWISE.
PRC and Aron acknowledge that the amount and manner of payment of the purchase
price for the Initial Inventory is provided for in, and shall be determined and
made in accordance with, the Agreement.
PRC covenants and agrees to warrant and defend the sale, transfer, assignment,
conveyance, grant and delivery of the Products constituting the Initial
Inventory against all persons whomsoever, and to take all steps reasonably
necessary to establish the record of Aron’s title thereto, in each case, as
transferred pursuant to this Instrument and the terms and conditions of the
Agreement and, at the




--------------------------------------------------------------------------------




request of Aron, to execute and deliver such further documents and instruments
of transfer and assignment and to do such other acts and things as Aron may
reasonably request in order to more fully effect the transfer of title of the
Products constituting the Initial Inventory and to more fully effect the
purposes of this Instrument and the Agreement.
Aron and PRC each acknowledge and agree that the transfer of the Products
constituting the Initial Inventory pursuant to this Instrument will be deemed to
occur immediately upon the delivery of this Instrument to Aron on the terms of
and subject to the conditions set forth in the Agreement.
The parties acknowledge and agree that the representations, warranties,
covenants, agreements and indemnities contained in the Agreement shall not be
superseded hereby but shall remain in full force and effect to the full extent
provided therein. In the event of any conflict or inconsistency between the
terms of the Agreement and the terms hereof, the terms of the Agreement shall
govern.
THIS INSTRUMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAWS OR
ANY OTHER PRINCIPLE THAT COULD RESULT IN THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.
[Signature page follows]



2
NY2-747883

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Instrument is duly executed and delivered to be
effective as of the date first written above.
PBF Holding Company LLC
By:/s/ Thomas O'Connor
Name:Thomas O'Connor
Title:    Senior Vice President
                            
Paulsboro Refining Company LLC
By:/s/ Thomas O'Connor
Name:Thomas O'Connor
Title:    Senior Vice President
Agreed:
J. Aron & Company


By:                     

Name:

Title:










--------------------------------------------------------------------------------




EXHIBIT 2
STEP-OUT BILL OF SALE
THIS BILL OF SALE (this “Instrument”) is made and delivered as of this [ ] day
of [ ], by J. Aron & Company, a general partnership formed under the laws of New
York (“Aron”) to PBF Holding Company LLC (“PBFH”) and, jointly and severally
with its wholly-owned subsidiary, Paulsboro Refining Company LLC, both Delaware
limited liability companies (“PRCLLC” and collectively with PBFH, “PRC”).
WHEREAS, PRC and Aron are parties to that certain Inventory Intermediation
Agreement, dated as of June 26, 2013, as from time to time amended (the
“Agreement”) (unless otherwise provided, terms defined in the Agreement shall
have the same meanings when used herein); and
WHEREAS, in accordance with Section 3.8 of the Agreement, the Step-out Date is
to occur on the date hereof and on such date Aron is to sell to PRC, and PRC is
to purchase from Aron, the Step-out Inventory; and
WHEREAS, the parties are executing this Instrument to evidence such sale and
purchase;
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged:
Aron does hereby fully and forever GRANT, TRANSFER, CONVEY, ASSIGN and DELIVER
to PRC all of Aron’s right, title and interest in and to all of the Products
constituting the Step-out Inventory, to have and to hold such Products, all and
singular, unto PRC and its successors and assigns forever, subject to the terms
and conditions of the Agreement.
Aron represents and warrants that it has good and marketable title to the
Products constituting the Step-out Inventory, and that such Products are free
and clear of any Liens (other than inchoate tax Liens), and that it has full
right and authority to transfer such title and effect delivery of such Products
to PRC.
EXCEPT FOR THE WARRANTY OF TITLE HEREIN, THE PARTY SELLING PRODUCTS HEREUNDER
MAKES NO WARRANTY, CONDITION OR OTHER REPRESENTATION, WRITTEN OR ORAL, EXPRESS
OR IMPLIED, OF MERCHANTABILITY, FITNESS OR SUITABILITY OF THE PRODUCTS FOR ANY
PARTICULAR PURPOSE OR OTHERWISE.
PRC and Aron acknowledge that the amount and manner of payment of the purchase
price for the Step-out Inventory is provided for in, and shall be determined and
made in accordance with, the Agreement.
Aron covenants and agrees to warrant and defend the sale, transfer, assignment,
conveyance, grant and delivery of the Products constituting the Step-out
Inventory against all persons whomsoever, and to take all steps reasonably
necessary to establish the record of PRC’s title thereto, in each case, as
transferred pursuant to this Instrument and the terms and conditions of the
Agreement and, at the




--------------------------------------------------------------------------------




request of PRC, to execute and deliver such further documents and instruments of
transfer and assignment and to do such other acts and things as PRC may
reasonably request in order to more fully effect the transfer of title of the
Products constituting the Step-out Inventory and to more fully effect the
purposes of this Instrument and the Agreement.
Aron and PRC each acknowledge and agree that the transfer of the Products
constituting the Step-out Inventory pursuant to this Instrument will be deemed
to occur immediately upon the delivery of this Instrument to PRC on the terms of
and subject to the conditions set forth in the Agreement.
The parties acknowledge and agree that the representations, warranties,
covenants, agreements and indemnities contained in the Agreement shall not be
superseded hereby but shall remain in full force and effect to the full extent
provided therein. In the event of any conflict or inconsistency between the
terms of the Agreement and the terms hereof, the terms of the Agreement shall
govern.
THIS INSTRUMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAWS OR
ANY OTHER PRINCIPLE THAT COULD RESULT IN THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.
[Signature page follows]





2
NY2-747883

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Instrument is duly executed and delivered to be
effective as of the date first written above.
J. Aron & Company
By:/s/ Simon Collier
Name: Simon Collier
Title:    Attorney-in-fact


Agreed:
PBF Holding Company LLC
By:/s/ Thomas O'Connor
Name:Thomas O'Connor
Title:    Senior Vice President


Paulsboro Refining Company LLC
By:/s/ Thomas O'Connor
Name:Thomas O'Connor
Title:    Senior Vice President
















--------------------------------------------------------------------------------




EXHIBIT 3
Form of Daily and End of Month Inventory Report of “Outright” Tank Inventories
*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




--------------------------------------------------------------------------------






*****




